Exhibit 10.01














FIRST AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
CENTERPOINT ENERGY FIELD SERVICES LP














THE HOLDERS OF THE PARTNERSHIP INTERESTS REPRESENTED BY THIS AGREEMENT
ACKNOWLEDGE FOR THE BENEFIT OF CENTERPOINT ENERGY FIELD SERVICES LP THAT THE
PARTNERSHIP INTERESTS MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE FEDERAL OR
STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE
COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL AUTHORITY
WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OF CENTERPOINT
ENERGY FIELD SERVICES LP UNDER THE LAWS OF THE STATE OF DELAWARE OR (C) CAUSE
CENTERPOINT ENERGY FIELD SERVICES LP TO BE TREATED AS AN ASSOCIATION TAXABLE AS
A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR FEDERAL INCOME TAX
PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED). CNP OGE GP LLC, THE
GENERAL PARTNER OF CENTERPOINT ENERGY FIELD SERVICES LP, MAY IMPOSE ADDITIONAL
RESTRICTIONS ON THE TRANSFER OF THE PARTNERSHIP INTERESTS IF IT RECEIVES AN
OPINION OF COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO (A) AVOID A
SIGNIFICANT RISK OF CENTERPOINT ENERGY FIELD SERVICES LP BECOMING TAXABLE AS A
CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX
PURPOSES OR (B) IN THE CASE OF LIMITED PARTNER INTERESTS, TO PRESERVE THE
UNIFORMITY THEREOF (OR ANY CLASS OR CLASSES OF LIMITED PARTNER INTERESTS). THE
RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE THE SETTLEMENT OF ANY
TRANSACTIONS INVOLVING THE PARTNERSHIP INTERESTS ENTERED INTO THROUGH THE
FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THE PARTNERSHIP
INTERESTS ARE LISTED OR ADMITTED TO TRADING.


--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
ARTICLE I
 
DEFINITIONS
 
 
 
Section 1.1
Definitions
1


Section 1.2
Construction
29


 
 
 
ARTICLE II
 
ORGANIZATION
 
 
 
Section 2.1
Formation; Conversion
30


Section 2.2
Name
30


Section 2.3
Registered Office; Registered Agent; Principal Office; Other Offices
30


Section 2.4
Purpose and Business
30


Section 2.5
Powers
31


Section 2.6
Term
31


Section 2.7
Title to Partnership Assets
31


Section 2.8
Partnership Initial Public Offering
32


Section 2.9
Power of Attorney
32


 
 
 
ARTICLE III
 
RIGHTS OF LIMITED PARTNERS
 
 
 
Section 3.1
Limitation of Liability
33


Section 3.2
Management of Business
33


Section 3.3
Rights of Limited Partners
34


Section 3.4
Bronco Approval and Observer Rights
35


 
 
 
ARTICLE IV
 
CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS;
REDEMPTION OF PARTNERSHIP INTERESTS
 
 
 
Section 4.1
Certificates
39


Section 4.2
Mutilated, Destroyed, Lost or Stolen Certificates
40


Section 4.3
Record Holders
41


Section 4.4
Transfer Generally
41


Section 4.5
Registration and Transfer of Limited Partner Interests
42


Section 4.6
Transfer of the General Partner's General Partner Interest
44


Section 4.7
Transfer of Incentive Distribution Rights
44


Section 4.8
Restrictions on Transfers of Limited Partner Interests
44


Section 4.9
Eligibility Certifications; Ineligible Holders
46


Section 4.10
Redemption of Partnership Interests of Ineligible Holders
48


Section 4.11
Right of First Offer
49







--------------------------------------------------------------------------------


Section 4.12
Right of First Refusal
51


 
 
 
ARTICLE V
 
CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS
 
 
 
Section 5.1
Organizational Contributions
54


Section 5.2
Initial Contributions; Percentage Interests
54


Section 5.3
Contributions by Limited Partners
54


Section 5.4
Interest and Withdrawal
54


Section 5.5
Capital Accounts
55


Section 5.6
Issuances of Additional Partnership Interests; Additional Capital
 
 
Contributions Prior to the IPO Closing Date; Call and Put Rights
58


Section 5.7
Conversion of Common Units Into Subordinated Units
60


Section 5.8
Conversion of Subordinated Units
60


Section 5.9
Limited Preemptive Right
61


Section 5.10
Splits and Combinations
61


Section 5.11
Fully Paid and Non-Assessable Nature of Limited Partner Interests
62


Section 5.12
Issuance of Common Units in Connection with Reset of Incentive
 
 
Distribution Rights
62


 
 
 
ARTICLE VI
 
ALLOCATIONS AND DISTRIBUTIONS
 
 
 
Section 6.1
Allocations for Capital Account Purposes
64


Section 6.2
Allocations for Tax Purposes
74


Section 6.3
Requirement and Characterization of Distributions; Distributions to
 
 
Record Holders
75


Section 6.4
Distributions of Distributable Cash Prior to the Initial Public Offering
76


Section 6.5
Distributions of Available Cash from Operating Surplus After the IPO
 
 
Closing Date
78


Section 6.6
Distributions of Available Cash from Capital Surplus After the IPO
 
 
Closing Date
79


Section 6.7
Adjustment of Minimum Quarterly Distribution and Target
 
 
Distribution Levels
79


Section 6.8
Special Provisions Relating to the Holders of Subordinated Units
80


Section 6.9
Special Provisions Relating to the Holders of Incentive Distribution
 
 
Rights
81


Section 6.10
Entity-Level Taxation
81


 
 
 
ARTICLE VII
 
MANAGEMENT AND OPERATION OF BUSINESS
 
 
 
Section 7.1
Management
82


Section 7.2
Certificate of Limited Partnership
84






- ii -

--------------------------------------------------------------------------------


Section 7.3
Restrictions on the General Partner's Authority to Sell Assets of the
 
 
Partnership Group
85


Section 7.4
Reimbursement of the General Partner
85


Section 7.5
Outside Activities
86


Section 7.6
Loans from the General Partner; Loans or Contributions from the
 
 
Partnership or Group Members
87


Section 7.7
Indemnification
88


Section 7.8
Liability of Indemnitees
90


Section 7.9
Resolution of Conflicts of Interest; Standards of Conduct and
 
 
Modification of Duties
90


Section 7.10
Other Matters Concerning the General Partner
93


Section 7.11
Purchase or Sale of Partnership Interests
93


Section 7.12
Reliance by Third Parties
94


 
 
 
ARTICLE VIII
 
BOOKS, RECORDS, ACCOUNTING AND REPORTS
 
 
 
Section 8.1
Records and Accounting
95


Section 8.2
Fiscal Year
95


Section 8.3
Reports
95


 
 
 
ARTICLE IX
 
TAX MATTERS
 
 
 
Section 9.1
Tax Returns and Information
97


Section 9.2
Tax Elections
97


Section 9.3
Tax Controversies
97


Section 9.4
Withholding
98


 
 
 
ARTICLE X
 
ADMISSION OF PARTNERS
 
 
 
Section 10.1
Admission of Limited Partners
98


Section 10.2
Admission of Successor General Partner
99


Section 10.3
Amendment of Agreement and Certificate of Limited Partnership
99


 
 
 
ARTICLE XI
 
WITHDRAWAL OR REMOVAL OF PARTNERS
 
 
 
Section 11.1
Withdrawal of the General Partner
99


Section 11.2
Removal of the General Partner
101


Section 11.3
Interest of Departing General Partner and Successor General Partner
101


Section 11.4
Termination of Subordination Period, Conversion of Subordinated
 
 
Units and Extinguishment of Cumulative Common Unit Arrearages
103








- iii -

--------------------------------------------------------------------------------


Section 11.5
Withdrawal of Limited Partners
103


 
 
 
ARTICLE XII
 
DISSOLUTION AND LIQUIDATION
 
 
 
Section 12.1
Dissolution
104


Section 12.2
Continuation of the Business of the Partnership After Dissolution
104


Section 12.3
Liquidator
105


Section 12.4
Liquidation
105


Section 12.5
Cancellation of Certificate of Limited Partnership
106


Section 12.6
Return of Contributions
106


Section 12.7
Waiver of Partition
106


Section 12.8
Capital Account Restoration
106


 
 
 
ARTICLE XIII
 
AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE
 
 
 
Section 13.1
Amendments to be Adopted Solely by the General Partner
107


Section 13.2
Amendment Procedures
108


Section 13.3
Amendment Requirements
109


Section 13.4
Special Meetings
109


Section 13.5
Notice of a Meeting
110


Section 13.6
Record Date
110


Section 13.7
Postponement and Adjournment
110


Section 13.8
Waiver of Notice; Approval of Meeting
111


Section 13.9
Quorum and Voting
111


Section 13.10
Conduct of a Meeting
111


Section 13.11
Action Without a Meeting
112


Section 13.12
Right to Vote and Related Matters
112


Section 13.13
Voting of Incentive Distribution Rights
113


 
 
 
ARTICLE XIV
 
MERGER, CONSOLIDATION OR CONVERSION
 
 
 
Section 14.1
Authority
113


Section 14.2
Procedure for Merger, Consolidation or Conversion
114


Section 14.3
Approval by Limited Partners
115


Section 14.4
Certificate of Merger or Certificate of Conversion
117


Section 14.5
Effect of Merger, Consolidation or Conversion
117


 
 
 
ARTICLE XV
 
RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS
 
 
 
Section 15.1
Right to Acquire Limited Partner Interests
118








- iv -

--------------------------------------------------------------------------------


ARTICLE XVI
 
GENERAL PROVISIONS
 
 
 
Section 16.1
Addresses and Notices; Written Communications
120


Section 16.2
Further Action
120


Section 16.3
Binding Effect
120


Section 16.4
Integration
121


Section 16.5
Creditors
121


Section 16.6
Waiver
121


Section 16.7
Third-Party Beneficiaries
121


Section 16.8
Counterparts
121


Section 16.9
Applicable Law; Forum, Venue and Jurisdiction; Waiver of Trial by
 
 
Jury
121


Section 16.10
Invalidity of Provisions
122


Section 16.11
Consent of Partners
122


Section 16.12
Facsimile Signatures
122









EXHIBITS
 
 
 
Exhibit A
Form of Certificate Evidencing Common Units
Exhibit B
Units
Exhibit C
Existing Affiliate Transactions
Exhibit D
Partnership Equity Value Example








- v -

--------------------------------------------------------------------------------




FIRST AMENDED AND RESTATED AGREEMENT
OF LIMITED PARTNERSHIP OF CENTERPOINT ENERGY FIELD SERVICES LP


THIS FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF CENTERPOINT
ENERGY FIELD SERVICES LP, dated as of May 1, 2013, is entered into by and among
CNP OGE GP LLC, a Delaware limited liability company, as the General Partner,
CenterPoint Energy Resources Corp., a Delaware corporation (“CERC”), OGE Enogex
Holdings LLC, a Delaware limited liability company (“OGEH”), and Enogex Holdings
LLC, a Delaware limited liability company (“Bronco”), together with any other
Persons who become Partners in the Partnership or parties hereto as provided
herein. In consideration of the covenants, conditions and agreements contained
herein, the parties hereto hereby agree as follows:
ARTICLE I


DEFINITIONS


Section 1.1    Definitions. The following definitions shall be for all purposes,
unless otherwise clearly indicated to the contrary, applied to the terms used in
this Agreement.


“Acquisition” means any transaction in which any Group Member acquires (through
an asset acquisition, stock acquisition, merger or other form of investment)
control over all or a portion of the assets, properties or business of another
Person for the purpose of increasing, over the long-term, the operating capacity
or operating income of the Partnership Group from the operating capacity or
operating income of the Partnership Group existing immediately prior to such
transaction. For purposes of this definition, “long-term” generally refers to a
period of not less than twelve months.
“Additional Book Basis” means the portion of any remaining Carrying Value of an
Adjusted Property that is attributable to positive adjustments made to such
Carrying Value as a result of Book-Up Events. For purposes of determining the
extent that Carrying Value constitutes Additional Book Basis:
(a)    Any negative adjustment made to the Carrying Value of an Adjusted
Property as a result of either a Book-Down Event or a Book-Up Event shall first
be deemed to offset or decrease that portion of the Carrying Value of such
Adjusted Property that is attributable to any prior positive adjustments made
thereto pursuant to a Book-Up Event or Book-Down Event; and
(b)    If Carrying Value that constitutes Additional Book Basis is reduced as a
result of a Book-Down Event and the Carrying Value of other property is
increased as a result of such Book-Down Event, an allocable portion of any such
increase in Carrying Value shall be treated as Additional Book Basis; provided,
that the amount treated as Additional Book Basis pursuant hereto as a result of
such Book-Down Event shall not exceed the amount by which the Aggregate
Remaining Net Positive Adjustments after such Book-Down Event exceeds the
remaining Additional Book Basis attributable to all of the Partnership's
Adjusted Property after



1

--------------------------------------------------------------------------------


such Book-Down Event (determined without regard to the application of this
clause (b) to such Book-Down Event).
“Additional Book Basis Derivative Items” means any Book Basis Derivative Items
that are computed with reference to Additional Book Basis. To the extent that
the Additional Book Basis attributable to all of the Partnership's Adjusted
Property as of the beginning of any taxable period exceeds the Aggregate
Remaining Net Positive Adjustments as of the beginning of such period (the
“Excess Additional Book Basis”), the Additional Book Basis Derivative Items for
such period shall be reduced by the amount that bears the same ratio to the
amount of Additional Book Basis Derivative Items determined without regard to
this sentence as the Excess Additional Book Basis bears to the Additional Book
Basis as of the beginning of such period. With respect to a Disposed of Adjusted
Property, the Additional Book Basis Derivative Items shall be the amount of
Additional Book Basis taken into account in computing gain or loss from the
disposition of such Disposed of Adjusted Property.
“Adjusted Available Cash” means, with respect to any Quarter commencing prior to
the IPO Closing Date and ending prior to the Liquidation Date:
(a)    EBITDA with respect to such Quarter, less
(b)    maintenance capital expenditures incurred with respect to such Quarter in
the ordinary course of business of the Partnership Group as required to replace,
repair or maintain existing assets of the Partnership Group, including those
capital expenditures associated with system integrity, reliability, security,
computer software and hardware, and governmental compliance, less
(c)    Consolidated Interest Expense with respect to such Quarter.
Notwithstanding the foregoing, “Adjusted Available Cash” with respect to the
Quarter in which the Liquidation Date occurs and any subsequent Quarter shall
equal zero.
“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each taxable period of the Partnership, (a) increased by any
amounts that such Partner is obligated to restore under the standards set by
Treasury Regulation Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to
restore under Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5)) and (b)
decreased by (i) the amount of all losses and deductions that, as of the end of
such taxable period, are reasonably expected to be allocated to such Partner in
subsequent taxable periods under Sections 704(e)(2) and 706(d) of the Code and
Treasury Regulation Section 1.751-1(b)(2)(ii), and (ii) the amount of all
distributions that, as of the end of such taxable period, are reasonably
expected to be made to such Partner in subsequent taxable periods in accordance
with the terms of this Agreement or otherwise to the extent they exceed
offsetting increases to such Partner's Capital Account that are reasonably
expected to occur during (or prior to) the taxable period in which such
distributions are reasonably expected to be made (other than increases as a
result of a minimum gain chargeback pursuant to Section 6.1(d)(i) or
6.1(d)(ii)). The foregoing definition of Adjusted Capital Account is intended to
comply with the provisions of Treasury Regulation Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith. The “Adjusted Capital Account”
of a Partner in respect of any Partnership Interest



2

--------------------------------------------------------------------------------


shall be the amount that such Adjusted Capital Account would be if such
Partnership Interest were the only interest in the Partnership held by such
Partner from and after the date on which such Partnership Interest was first
issued.
“Adjusted Operating Surplus” means, with respect to any period, (a) Operating
Surplus generated with respect to such period less (b)(i) the amount of any net
increase in Working Capital Borrowings (or the Partnership's proportionate share
of any net increase in Working Capital Borrowings in the case of Subsidiaries
that are not wholly owned) with respect to such period and (ii) the amount of
any net decrease in cash reserves (or the Partnership's proportionate share of
any net decrease in cash reserves in the case of Subsidiaries that are not
wholly owned) for Operating Expenditures with respect to such period not
relating to an Operating Expenditure made with respect to such period, and plus
(c) (i) the amount of any net decrease in Working Capital Borrowings (or the
Partnership's proportionate share of any net decrease in Working Capital
Borrowings in the case of Subsidiaries that are not wholly owned) with respect
to such period, (ii) the amount of any net decrease made in subsequent periods
in cash reserves for Operating Expenditures initially established with respect
to such period to the extent such decrease results in a reduction in Adjusted
Operating Surplus in subsequent periods pursuant to clause (b)(ii) above and
(iii) the amount of any net increase in cash reserves (or the Partnership's
proportionate share of any net increase in cash reserves in the case of
Subsidiaries that are not wholly owned) for Operating Expenditures with respect
to such period required by any debt instrument for the repayment of principal,
interest or premium. Adjusted Operating Surplus does not include that portion of
Operating Surplus included in clause (a)(i) of the definition of Operating
Surplus.
“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 5.5(d).
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of Voting Securities, by contract or otherwise. Without limiting the
foregoing, for purposes of this Agreement, any Person that, individually or
together with its Affiliates, has the direct or indirect right to designate or
cause the designation of at least one member to the Board of Directors of the
General Partner, and any such Person's Affiliates, shall be deemed to be
Affiliates of the General Partner. Notwithstanding anything in the foregoing to
the contrary, CERC and its Affiliates (other than the General Partner or any
Group Member), on the one hand, and OGEH and its Affiliates (other than the
General Partner or any Group Member), on the other hand, will not be deemed to
be Affiliates of one another hereunder unless there is a basis for such
Affiliation independent of their respective Affiliation with any Group Member,
the General Partner or any Affiliate (disregarding the immediately preceding
sentence) of any Group Member or the General Partner.
“Aggregate Quantity of IDR Reset Common Units” is defined in Section 5.12(a).
“Aggregate Remaining Net Positive Adjustments” means, as of the end of any
taxable period, the sum of the Remaining Net Positive Adjustments of all the
Partners.

3

--------------------------------------------------------------------------------




“Agreed Allocation” means any allocation, other than a Required Allocation, of
an item of income, gain, loss or deduction pursuant to the provisions of Section
6.1, including a Curative Allocation (if appropriate to the context in which the
term “Agreed Allocation” is used).
“Agreed Value” of any Contributed Property means the fair market value of such
property or other consideration at the time of contribution and in the case of
an Adjusted Property, the fair market value of such Adjusted Property on the
date of the revaluation event as described in Section 5.5(d), in both cases as
determined by the General Partner. The General Partner shall use such method as
it determines to be appropriate to allocate the aggregate Agreed Value of
Contributed Properties contributed to the Partnership in a single or integrated
transaction among each separate property on a basis proportional to the fair
market value of each Contributed Property.
“Agreement” means this First Amended and Restated Agreement of Limited
Partnership of CenterPoint Energy Field Services LP as it may be amended,
supplemented or restated from time to time.
“Applicable Coverage Ratio” means, with respect to any Quarter commencing (a)
prior to the date that is 18 months after the Closing Date, 1.20, and (b) on or
after the date that is 18 months after the Closing Date, the lesser of 1.20 and
the Applicable Coverage Ratio as determined by the General Partner.
“ArcLight Group” means ArcLight Capital Partners, LLC, a Delaware limited
liability company, one or more investment funds administered and managed,
directly or indirectly, by ArcLight Capital Partners, LLC and any Affiliate of
ArcLight Capital Partners, LLC or any such investment fund.
“Associate” means, when used to indicate a relationship with any Person, (a) any
corporation or organization of which such Person is a director, officer,
manager, general partner or managing member or is, directly or indirectly, the
owner of 20% or more of any class of voting stock or other voting interest, (b)
any trust or other estate in which such Person has at least a 20% beneficial
interest or as to which such Person serves as trustee or in a similar fiduciary
capacity, and (c) any relative or spouse of such Person, or any relative of such
spouse, who has the same principal residence as such Person.
“Available Cash” means, with respect to any Quarter ending prior to the
Liquidation Date:
(a)    the sum of:
(i) all cash and cash equivalents of the Partnership Group (or the Partnership's
proportionate share of cash and cash equivalents in the case of Subsidiaries
that are not wholly owned) on hand at the end of such Quarter; and
(ii) if the General Partner so determines, all or any portion of additional cash
and cash equivalents of the Partnership Group (or the Partnership's
proportionate share of cash and cash equivalents in the case of Subsidiaries
that are not wholly owned) on hand on the

4

--------------------------------------------------------------------------------


date of determination of Available Cash with respect to such Quarter resulting
from Working Capital Borrowings made subsequent to the end of such Quarter,
less;
(b)    the amount of any cash reserves established by the General Partner (or
the Partnership's proportionate share of cash reserves in the case of
Subsidiaries that are not wholly owned) to:
(i) provide for the proper conduct of the business of the Partnership Group
(including cash reserves for future capital expenditures and for anticipated
future debt service requirements of the Partnership Group and for refunds of
collected rates reasonably likely to be refunded as a result of a settlement or
hearing relating to FERC rate proceedings) subsequent to such Quarter;
(ii) comply with applicable law or any loan agreement, security agreement,
mortgage, debt instrument or other agreement or obligation to which any Group
Member is a party or by which it is bound or its assets are subject; or
(iii) provide funds for distributions under Section 6.4, Section 6.5 or Section
6.6 in respect of any one or more of the next four Quarters;
provided, however, that, following the IPO Closing Date, the General Partner may
not establish cash reserves pursuant to subclause (iii) above if the effect of
such reserves would be that the Partnership is unable to distribute the Minimum
Quarterly Distribution on all Common Units, plus any Cumulative Common Unit
Arrearage on all Common Units, with respect to such Quarter; and, provided
further, that disbursements made by a Group Member or cash reserves established,
increased or reduced after the end of such Quarter but on or before the date of
determination of Available Cash with respect to such Quarter shall be deemed to
have been made, established, increased or reduced, for purposes of determining
Available Cash, within such Quarter if the General Partner so determines.
Notwithstanding the foregoing, “Available Cash” with respect to the Quarter in
which the Liquidation Date occurs and any subsequent Quarter shall equal zero.
“Board of Directors” means, with respect to the General Partner, its board of
directors or board of managers, as applicable, if the General Partner is a
corporation or limited liability company, or the board of directors or board of
managers of the general partner of the General Partner, if the General Partner
is a limited partnership, as applicable.
“Book Basis Derivative Items” means any item of income, deduction, gain or loss
that is computed with reference to the Carrying Value of an Adjusted Property
(e.g., depreciation, depletion, or gain or loss with respect to an Adjusted
Property).
“Book-Down Event” means an event that triggers a negative adjustment to the
Capital Accounts of the Partners pursuant to Section 5.5(d).
“Book-Tax Disparity” means with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for

5

--------------------------------------------------------------------------------




federal income tax purposes as of such date. A Partner's share of the
Partnership's Book-Tax Disparities in all of its Contributed Property and
Adjusted Property will be reflected by the difference between such Partner's
Capital Account balance as maintained pursuant to Section 5.5 and the
hypothetical balance of such Partner's Capital Account computed as if it had
been maintained strictly in accordance with federal income tax accounting
principles.
“Book-Up Event” means an event that triggers a positive adjustment to the
Capital Accounts of the Partners pursuant to Section 5.5(d).
“Bronco” is defined in the Preamble.
“Bronco Arrearage Amount” is defined in Section 6.4(b).
“Bronco Fall-Away Date” means the earlier of (a) the date that the number of
Common Units held by Bronco and its Affiliates (or a Bronco Successor other than
a Midstream Successor), as adjusted to reflect any splits or combinations
pursuant to Section 5.10, constitutes less than the Initial Bronco Amount, and
(b) the IPO Closing Date.
“Bronco LP Contribution” is defined in Section 5.2(a)(ii).
“Bronco Pre-IPO MQD” is defined in Section 6.4(b)(i).
“Bronco Successor” is defined in Section 4.5(e).
“Bronco Unit” means a Common Unit issued prior to the IPO Closing Date to Bronco
or to any successor or permitted transferee of any Bronco Units (other than a
Sponsor Party or its Affiliate), which Common Units shall continue to constitute
Bronco Units notwithstanding any subsequent transfer thereof but shall cease to
constitute Bronco Units when transferred to a Sponsor Party or Affiliate of a
Sponsor Party.
“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of New York shall not be regarded as a Business Day.
“Call Right” has the meaning set forth in Annex B to the Master Formation
Agreement.
“Capital Account” means the capital account maintained for a Partner pursuant to
Section 5.5. The “Capital Account” of a Partner in respect of any Partnership
Interest shall be the amount that such Capital Account would be if such
Partnership Interest were the only interest in the Partnership held by such
Partner from and after the date on which such Partnership Interest was first
issued.
“Capital Contribution” means (a) any cash, cash equivalents or the Net Agreed
Value of Contributed Property that a Partner contributes to the Partnership or
that is contributed or deemed contributed to the Partnership on behalf of a
Partner (including, in the case of an underwritten offering of Units, the amount
of any underwriting discounts or commissions) or (b) current distributions that
a Partner is entitled to receive but otherwise waives.

6

--------------------------------------------------------------------------------


“Capital Improvement” means (a) the construction or development of new capital
assets by a Group Member, (b) the replacement, improvement or expansion of
existing capital assets by a Group Member or (c) a Capital Contribution by a
Group Member to a Person that is not a Subsidiary in which a Group Member has,
or after such Capital Contribution will have, directly or indirectly, an equity
interest, to fund such Group Member's pro rata share of the cost of the
construction or development of new, or the replacement, improvement or expansion
of existing, capital assets by such Person, in each case if and to the extent
such construction, development, replacement, improvement or expansion is made to
increase over the long-term, the operating capacity or operating income of the
Partnership Group, in the case of clauses (a) and (b), or such Person, in the
case of clause (c), from the operating capacity or operating income of the
Partnership Group or such Person, as the case may be, existing immediately prior
to such construction, development, replacement, improvement, expansion or
Capital Contribution. For purposes of this definition, “long-term” generally
refers to a period of not less than twelve months.
“Capital Surplus” means Available Cash distributed by the Partnership in excess
of Operating Surplus, as described in Section 6.3(a).
“Carrying Value” means (a) with respect to a Contributed Property or Adjusted
Property, the Agreed Value of such property reduced (but not below zero) by all
depreciation, amortization and cost recovery deductions charged to the Partners'
Capital Accounts in respect of such property and (b) with respect to any other
Partnership property, the adjusted basis of such property for federal income tax
purposes, all as of the time of determination; provided that the Carrying Value
of any property shall be adjusted from time to time in accordance with
Section 5.5(d) and to reflect changes, additions or other adjustments to the
Carrying Value for dispositions and acquisitions of Partnership properties, as
deemed appropriate by the General Partner.
“Cause” means a court of competent jurisdiction has entered a final,
non-appealable judgment finding the General Partner liable to the Partnership or
any Limited Partner for actual fraud or willful misconduct in its capacity as a
general partner of the Partnership.
“CERC” is defined in the Preamble.
“CERC Arrearage Amount” is defined in Section 6.4(b).
“CERC Distributable Amount” is defined in Section 6.4(b)(iii).
“CERC Unit” means (a) a Common Unit issued prior to the IPO Closing Date to CERC
or to any successor or permitted transferee of any CERC Units and (b) a Bronco
Unit that has been transferred to CERC or its Affiliate, in each case, which
Common Units shall continue to constitute CERC Units notwithstanding any
subsequent transfer thereof.
“Certificate” means a certificate in such form (including global form if
permitted by applicable rules and regulations) as may be adopted by the General
Partner, issued by the Partnership evidencing ownership of one or more classes
of Partnership Interests. The initial form of certificate approved by the
General Partner for Common Units is attached as Exhibit A to this Agreement.



7

--------------------------------------------------------------------------------


“Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership filed with the Secretary of State of the State of
Delaware as referenced in Section 7.2, as such Certificate of Limited
Partnership may be amended, supplemented or restated from time to time.
“Change in Control” of any Person means (i) a person or group (as such terms are
used in Section 13(d) and 14(d) of the Exchange Act) becomes the beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) of more than 50% of all
of the then outstanding Voting Securities of such Person, except in a merger or
consolidation that would not constitute a Change in Control under clause (ii)
below, or (ii) the Person consolidates or merges with another Person, other than
any such consolidation or merger where (1) the outstanding Voting Securities of
the subject Person are changed into or exchanged for Voting Securities of the
surviving Person or its parent and (2) the holders of the Voting Securities of
the subject Person immediately prior to such transaction own, directly or
indirectly, not less than a majority of the outstanding Voting Securities of the
surviving Person or its parent immediately after such transaction in
substantially the same proportions as their ownership of outstanding Voting
Securities in the subject Person immediately prior to such consolidation or
merger.
“Citizenship Eligibility Trigger” is defined in Section 4.9(a)(ii).
“Closing Date” means the date on which the transactions contemplated by the
Master Formation Agreement are consummated.
“Closing Price” for any day, means in respect of any class of Limited Partner
Interests the last sale price on such day, regular way, or in case no such sale
takes place on such day, the average of the last closing bid and ask prices on
such day, regular way, in either case as reported on the principal National
Securities Exchange on which such Limited Partner Interests are listed or
admitted to trading or, if such Limited Partner Interests are not listed or
admitted to trading on any National Securities Exchange, the average of the high
bid and low ask prices on such day in the over-the-counter market, as reported
by such other system then in use, or, if on any such day such Limited Partner
Interests are not quoted by any such organization, the average of the closing
bid and ask prices on such day as furnished by a professional market maker
making a market in such Limited Partner Interests selected by the General
Partner, or if on any such day no market maker is making a market in such
Limited Partner Interests, the fair value of such Limited Partner Interests on
such day as determined by the General Partner.
“CNP” means CenterPoint Energy, Inc., a Texas corporation.
“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.
“Combined Interest” is defined in Section 11.3(a).
“Commences Commercial Service” means the date upon which a Capital Improvement
is first put into commercial service by a Group Member following completion of
construction, replacement, improvement or expansion and testing, as applicable.



8

--------------------------------------------------------------------------------


“Commission” means the United States Securities and Exchange Commission.
“Common Unit” means a Limited Partner Interest having the rights and obligations
specified with respect to Common Units in this Agreement. The term “Common Unit”
does not include a Subordinated Unit prior to its conversion into a Common Unit
pursuant to the terms hereof.
“Common Unit Arrearage” means, with respect to any Common Unit, whenever issued,
as to any Quarter within the Subordination Period, the excess, if any, of (a)
the Minimum Quarterly Distribution with respect to a Common Unit in respect of
such Quarter over (b) the sum of all Available Cash distributed with respect to
a Common Unit in respect of such Quarter pursuant to Section 6.5(a)(i).
“Conflicts Committee” means a committee of the Board of Directors of the General
Partner composed of two or more directors, each of whom (a) is not an officer or
employee of the General Partner, (b) is not an officer, director or employee of
any Affiliate of the General Partner (other than Group Members), (c) is not a
holder of any ownership interest in the General Partner or its Affiliates or the
Partnership Group other than (i) Common Units and (ii) awards that are granted
to such director in his capacity as a director under any long-term incentive
plan, equity compensation plan or similar plan implemented by the General
Partner or the Partnership and (d) is determined by the Board of Directors of
the General Partner to be independent under the independence standards for
directors who serve on an audit committee of a board of directors established by
the Exchange Act and the rules and regulations of the Commission thereunder and
by the National Securities Exchange on which the Common Units are listed or
admitted to trading (or if no such National Securities Exchange, the New York
Stock Exchange).
“Consolidated Interest Expense” means, for any period with respect to the
Partnership and its Subsidiaries on a consolidated basis, all interest
(including the interest component, if any, of any capitalized lease) paid or
accrued during such period in accordance with U.S. GAAP.
“Consolidated Net Income” means, for any period, for the Partnership and its
Subsidiaries on a consolidated basis, the net income of the Partnership and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period, as determined in accordance with U.S. GAAP.
“Construction Debt” means debt incurred to fund (a) all or a portion of a
Capital Improvement, (b) interest payments (including periodic net payments
under related interest rate swap agreements) and related fees on other
Construction Debt or (c) distributions (including incremental Incentive
Distributions) on Construction Equity.
“Construction Equity” means equity issued to fund (a) all or a portion of a
Capital Improvement, (b) interest payments (including periodic net payments
under related interest rate swap agreements) and related fees on Construction
Debt or (c) distributions (including incremental Incentive Distributions) on
other Construction Equity. Construction Equity does not include equity issued in
the Initial Public Offering.
“Construction Period” means the period beginning on the date that a Group Member
enters into a binding obligation to commence a Capital Improvement and ending on
the earlier to

9

--------------------------------------------------------------------------------




occur of the date that such Capital Improvement Commences Commercial Service and
the date that the Group Member abandons or disposes of such Capital Improvement.
“Contributed Property” means each property or other asset, in such form as may
be permitted by the Delaware Act, but excluding cash, contributed to the
Partnership. Once the Carrying Value of a Contributed Property is adjusted
pursuant to Section 5.5(d), such property or other asset shall no longer
constitute a Contributed Property, but shall be deemed an Adjusted Property.
“Credit Facilities” means the Revolving Credit Facility, the Term Loan Facility
and the Interim Intercompany Revolver Facilities.
“Cumulative Common Unit Arrearage” means, with respect to any Common Unit,
whenever issued, and as of the end of any Quarter, the excess, if any, of (a)
the sum of the Common Unit Arrearages with respect to an IPO Common Unit for
each of the Quarters within the Subordination Period ending on or before the
last day of such Quarter over (b) the sum of any distributions theretofore made
pursuant to Section 6.5(a)(ii) and the second sentence of Section 6.6 with
respect to an IPO Common Unit (including any distributions to be made in respect
of the last of such Quarters).
“Curative Allocation” means any allocation of an item of income, gain,
deduction, loss or credit pursuant to the provisions of Section 6.1(d)(xi).
“Current Market Price” as of any date of any class of Limited Partner Interests,
means the average of the daily Closing Prices per Limited Partner Interest of
such class for the 20 consecutive Trading Days immediately prior to such date.
“Debt to EBITDA Ratio” means the quotient of the aggregate Pro Forma
Indebtedness of the Partnership and its consolidated Subsidiaries divided by
EBITDA for the trailing four Quarter period.
“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del
C. Section 17-101, et seq., as amended, supplemented or restated from time to
time, and any successor to such statute.
“Delaware LLC Act” means the Delaware Limited Liability Company Act, 6 Del. C.
Section 18-101, et seq., as amended, supplemented or restated from time to time,
and any successor to such statute.
“Departing General Partner” means a former general partner from and after the
effective date of any withdrawal or removal of such former general partner
pursuant to Section 11.1 or Section 11.2.
“Derivative Partnership Interests” means any options, rights, warrants,
appreciation rights, tracking, profit and phantom interests and other derivative
securities relating to, convertible into or exchangeable for Partnership
Interests.
“Disposed of Adjusted Property” is defined in Section 6.1(d)(xii)(B).



10

--------------------------------------------------------------------------------


“Distributable Cash” means, with respect to any Quarter commencing prior to the
IPO Closing Date, the quotient of Adjusted Available Cash divided by the
Applicable Coverage Ratio.
“EBITDA” means, for any period, without duplication, with respect to the
Partnership and its consolidated Subsidiaries (a) Consolidated Net Income for
such period plus (b) without duplication, the sum of the following to the extent
deducted in calculating Consolidated Net Income for such period:
(i) Consolidated Interest Expense for such period, (ii) tax expense (including
any federal, state, local and foreign income and similar taxes) of the
Partnership and its Subsidiaries for such period, (iii) depreciation and
amortization expense of the Partnership and its Subsidiaries for such period,
(iv) amortization or write-off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
of the Partnership and its Subsidiaries for such period, (v) amortization of
intangibles and organization costs of the Partnership and its Subsidiaries for
such period, (vi) any non-recurring non-cash expenses or losses of the
Partnership and its Subsidiaries, including, in any event, non-cash asset
write-downs and unrealized losses in connection with Swap Agreements, for such
period, and (vii) any non-recurring cash losses during such period minus (c) the
sum of the following (i) any non-recurring cash or non-recurring non-cash gains
during such period and (ii) any unrealized gains in connection with Swap
Agreements for such period.
“Economic Risk of Loss” has the meaning set forth in Treasury Regulation Section
1.752-2(a).
“EH Economic Units” has the meaning set forth in the Master Formation Agreement.
“EH II” has the meaning set forth in the Master Formation Agreement.
“EH Management Units” has the meaning set forth in the Master Formation
Agreement.
“Eligibility Certificate” is defined in Section 4.9(b).
“Eligible Holder” means a Limited Partner whose (a) federal income tax status is
not reasonably likely to have the material adverse effect described in Section
4.9(a)(i) or (b) nationality, citizenship or other related status would not
create a substantial risk of cancellation or forfeiture as described in Section
4.9(a)(ii), in each case as determined by the General Partner with the advice of
counsel.
“Encumbrances” means pledges, restrictions on transfer, proxies and voting or
other agreements, liens, claims, charges, mortgages, security interests or other
legal or equitable encumbrances, limitations or restrictions of any nature
whatsoever.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Estimated Incremental Quarterly Tax Amount” is defined in Section 6.10.
“Event of Withdrawal” is defined in Section 11.1(a).



11

--------------------------------------------------------------------------------


“Excess Additional Book Basis” is defined in the definition of “Additional Book
Basis Derivative Items.”
“Excess Distribution” is defined in Section 6.1(d)(iii)(A).
“Excess Distribution Unit” is defined in Section 6.1(d)(iii)(A).
“Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time, and any successor to such statute.
“Expansion Capital Expenditures” means cash expenditures for Acquisitions or
Capital Improvements. Expansion Capital Expenditures shall include interest
(including periodic net payments under related interest rate swap agreements)
and related fees paid during the Construction Period on Construction Debt. Where
cash expenditures are made in part for Expansion Capital Expenditures and in
part for other purposes, the General Partner shall determine the allocation
between the amounts paid for each.
“FERC” means the Federal Energy Regulatory Commission, or any successor to the
powers thereof.
“Final Subordinated Units” is defined in Section 6.1(d)(x)(A).
“First Liquidation Target Amount” is defined in Section 6.1(c)(i)(D).
“First Target Distribution” means 115% of the Minimum Quarterly Distribution.
“Fully Diluted Weighted Average Basis” means, when calculating the number of
Outstanding Units for any period, a basis that includes (a) the weighted average
number of Outstanding Units during such period plus (b) all Partnership
Interests and Derivative Partnership Interests (i) that are convertible into or
exercisable or exchangeable for Units or for which Units are issuable, in each
case that are senior to or pari passu with the Subordinated Units, (ii) whose
conversion, exercise or exchange price, if any, is less than the Current Market
Price on the date of such calculation, (iii) that may be converted into or
exercised or exchanged for such Units prior to or during the Quarter immediately
following the end of the period for which the calculation is being made without
the satisfaction of any contingency beyond the control of the holder other than
the payment of consideration and the compliance with administrative mechanics
applicable to such conversion, exercise or exchange and (iv) that were not
converted into or exercised or exchanged for such Units during the period for
which the calculation is being made; provided, however, that for purposes of
determining the number of Outstanding Units on a Fully Diluted Weighted Average
Basis when calculating whether the Subordination Period has ended or
Subordinated Units are entitled to convert into Common Units pursuant to Section
5.8, such Partnership Interests and Derivative Partnership Interests shall be
deemed to have been Outstanding Units only for the four Quarters that comprise
the last four Quarters of the measurement period; provided, further, that if
consideration will be paid to any Group Member in connection with such
conversion, exercise or exchange, the number of Units to be included in such
calculation shall be that number equal to the difference between (x) the number
of Units issuable upon such conversion, exercise or exchange and (y) the number
of Units that such consideration would purchase at the Current Market Price.



12

--------------------------------------------------------------------------------


“General Partner” means CNP OGE GP LLC, a Delaware limited liability company,
and its successors and permitted assigns that are admitted to the Partnership as
general partner of the Partnership, in their capacity as general partner of the
Partnership (except as the context otherwise requires).
“General Partner Interest” means the non-economic management interest of the
General Partner in the Partnership (in its capacity as a general partner without
reference to any Limited Partner Interest held by it) and includes any and all
rights, powers and benefits to which the General Partner is entitled as provided
in this Agreement, together with all obligations of the General Partner to
comply with the terms and provisions of this Agreement. Except as expressly set
forth in Section 6.1, the General Partner Interest does not include any rights
to profits or losses or any rights to receive distributions from operations or
upon the liquidation or winding up of the Partnership.
“General Partner LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement of CNP OGE GP LLC as it may be amended, supplemented or
restated from time to time.
“General Partner Membership Interest” has the meaning assigned to the term
“Membership Interest” in the General Partner LLC Agreement.
“Gross Liability Value” means, with respect to any Liability of the Partnership
described in Treasury Regulation Section 1.752-7(b)(3)(i), the amount of cash
that a willing assignor would pay to a willing assignee to assume such Liability
in an arm's-length transaction.
“Group” means two or more Persons that with or through any of their respective
Affiliates or Associates have any contract, arrangement, understanding or
relationship for the purpose of acquiring, holding, voting (except voting
pursuant to a revocable proxy or consent given to such Person in response to a
proxy or consent solicitation made to 10 or more Persons), exercising investment
power over or disposing of any Partnership Interests with any other Person that
beneficially owns, or whose Affiliates or Associates beneficially own, directly
or indirectly, Partnership Interests.
“Group Member” means a member of the Partnership Group.
“Group Member Agreement” means the partnership agreement of any Group Member,
other than the Partnership, that is a limited or general partnership, the
limited liability company agreement of any Group Member that is a limited
liability company, the certificate of incorporation and bylaws or similar
organizational documents of any Group Member that is a corporation, the joint
venture agreement or similar governing document of any Group Member that is a
joint venture and the governing or organizational or similar documents of any
other Group Member that is a Person other than a limited or general partnership,
limited liability company, corporation or joint venture, as such may be amended,
supplemented or restated from time to time.
“Hedge Contract” means any exchange, swap, forward, cap, floor, collar, option
or other similar agreement or arrangement entered into for the purpose of
reducing the exposure of a Group Member to fluctuations in interest rates, the
price of hydrocarbons, basis differentials or

13

--------------------------------------------------------------------------------




currency exchange rates in their operations or financing activities and not for
speculative purposes.
“IDR Reset Common Units” is defined in Section 5.12(a).
“IDR Reset Election” is defined in Section 5.12(a).
“Incentive Distribution Right” means a Limited Partner Interest having the
rights and obligations specified with respect to Incentive Distribution Rights
in this Agreement.
“Incentive Distributions” means any amount of cash distributed to the holders of
the Incentive Distribution Rights pursuant to Sections 6.5(a)(v), (vi) and (vii)
and Sections 6.5(b)(iii), (iv) and (v).
“Incremental Income Taxes” is defined in Section 6.10.
“Indebtedness” means, with respect to any Person, (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other debt securities or warrants or other rights to
acquire any debt securities of such Person, (c) all capitalized lease or
leveraged lease obligations of such Person or obligations of such Person to pay
the deferred and unpaid purchase price of property and equipment or (d) all
“keep well” and other obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the obligations or property of others.
“Indemnitee” means (a) the General Partner, (b) any Departing General Partner,
(c) any Person who is or was an Affiliate of the General Partner or any
Departing General Partner, (d) any Person who is or was a manager, managing
member, general partner, director, officer, fiduciary or trustee of (i) any
Group Member, the General Partner or any Departing General Partner or (ii) any
Affiliate of any Group Member, the General Partner or any Departing General
Partner, (e) any Person who is or was serving at the request of the General
Partner or any Departing General Partner or any Affiliate of the General Partner
or any Departing General Partner as a manager, managing member, general partner,
director, officer, fiduciary or trustee of another Person owing a fiduciary duty
to any Group Member; provided that a Person shall not be an Indemnitee by reason
of providing, on a fee-for-services basis, trustee, fiduciary or custodial
services, (f) prior to the Bronco Fall-Away Date, Bronco and any Affiliate of
Bronco, and its and their respective members, partners, directors and officers,
and (g) any Person the General Partner designates as an “Indemnitee” for
purposes of this Agreement because such Person's status, service or relationship
exposes such Person to potential claims, demands, suits or proceedings relating
to the Partnership Group's business and affairs.
“Indemnitor” is defined in Section 3.4(e).
“Ineligible Holder” is defined in Section 4.9(c).
“Initial Bronco Amount” means 50.1% of the number of Common Units that Bronco
holds on the Closing Date, as adjusted to reflect any splits or combinations
pursuant to Section 5.10.



14

--------------------------------------------------------------------------------


“Initial Budget” means that certain initial budget for the Partnership and its
Subsidiaries previously agreed pursuant to that certain Letter Agreement
regarding Initial Budget, dated as of March 14, 2013, that covers the period
from January 1, 2013 through December 31, 2013 and sets forth reasonable line
item detail regarding anticipated expenditures, including: (i) estimated
operating expenditures; (ii) estimated capital expenditures; (iii) the proposed
financing plans for such expenditures; and (iv) such other items as are set
forth therein, and such Initial Budget is deemed to be constructively attached
to this Agreement and incorporated herein by reference.
“Initial Limited Partners” means CERC, OGEH and Bronco (with respect to the
Common Units received by them pursuant to Section 5.2), and the General Partner
(with respect to the Incentive Distribution Rights), in each case upon being
admitted to the Partnership in accordance with Section 10.1.
“Initial Public Offering” means the registration by the Partnership of any
Partnership Interests, including Common Units, pursuant to a Registration
Statement that is filed and declared effective under the Securities Act.
“Initial Unit Price” means (a) with respect to the Common Units if the Initial
Public Offering has not yet occurred, $20, (b) with respect to the Common Units
and Subordinated Units if the Initial Public Offering has occurred, the initial
public offering price per Common Unit at which the underwriters in the Initial
Public Offering agree to offer the Common Units to the public for sale as set
forth on the cover page of the final prospectus filed pursuant to Rule 424(b) of
the rules and regulations of the Commission under the Securities Act with
respect to the Initial Public Offering, or (c) with respect to any other class
or series of Units, the price per Unit at which such class or series of Units is
initially sold by the Partnership, as determined by the General Partner, in each
case adjusted as the General Partner determines to be appropriate to give effect
to any distribution, subdivision or combination of Units.
“Interim Capital Transactions” means the following transactions if they occur
prior to the Liquidation Date: (a) borrowings, refinancings or refundings of
indebtedness (other than Working Capital Borrowings and other than for items
purchased on open account or for a deferred purchase price in the ordinary
course of business) by any Group Member and sales of debt securities of any
Group Member; (b) issuances of equity interests of any Group Member (including
the Common Units sold to the IPO Underwriters in the Initial Public Offering) to
anyone other than the Partnership Group; and (c) sales or other voluntary or
involuntary dispositions of any assets of any Group Member other than (i) sales
or other dispositions of inventory, accounts receivable and other assets in the
ordinary course of business and (ii) sales or other dispositions of assets as
part of normal retirements or replacements.
“Interim Intercompany Revolver Facilities” means any unsecured Indebtedness
provided by a Sponsor Party or any of its Affiliates to the Partnership prior to
the consummation of the Revolving Credit Facility; provided that if the Interim
Intercompany Revolver Facilities have not been replaced by the 270th day after
the Closing Date, CERC and OGEH shall consult with Bronco and each party shall
use reasonable best efforts to replace the Interim Intercompany Revolver
Facilities with either a third-party credit facility or alternative lending
arrangements from one or more of CERC, OGE or Bronco or their Affiliates.



15

--------------------------------------------------------------------------------


“Investment Capital Expenditures” means capital expenditures that are neither
Expansion Capital Expenditures nor Maintenance Capital Expenditures.
“Investment Grade Status” means (a) prior to the date that the Revolving Credit
Facility is executed, “Investment Grade Status” as defined in Exhibit A to the
Commitment Letter for the $1,400,000,000 5-Year Revolving Credit Facility set
forth in Annex A of the Master Formation Agreement, and (b) on and after the
date that the Revolving Credit Facility is executed, “Investment Grade Status”
as defined in the Revolving Credit Facility.
“IPO Closing Date” means the closing date of the first sale of Common Units in
the Initial Public Offering.
“IPO Common Unit” means the Outstanding Common Units immediately after the
Initial Public Offering.
“IPO Underwriters” means each Person named as an underwriter in the Underwriting
Agreement who purchases Common Units pursuant thereto.
“Leverage Ratio” means (a) prior to the date that the Revolving Credit Facility
is executed, the Debt to EBITDA Ratio, and (b) on and after the date that the
Revolving Credit Facility is executed, the “Leverage Ratio” as defined in the
Revolving Credit Facility.
“Liability” means any liability or obligation of any nature, whether accrued,
contingent or otherwise.
“Limited Partner” means, unless the context otherwise requires, the
Organizational Limited Partner prior to its withdrawal from the Partnership,
each Initial Limited Partner, each additional Person that becomes a Limited
Partner pursuant to the terms of this Agreement and any Departing General
Partner upon the change of its status from General Partner to Limited Partner
pursuant to Section 11.3, in each case, in such Person's capacity as a limited
partner of the Partnership.
“Limited Partner Interest” means an interest of a Limited Partner in the
Partnership, which may be evidenced by Common Units, Subordinated Units,
Incentive Distribution Rights or other Partnership Interests (other than a
General Partner Interest) or a combination thereof (but excluding Derivative
Partnership Interests), and includes any and all benefits to which such Limited
Partner is entitled as provided in this Agreement, together with all obligations
of such Limited Partner pursuant to the terms and provisions of this Agreement.
“Liquidation Date” means (a) in the case of an event giving rise to the
dissolution of the Partnership of the type described in clauses (a) and (b) of
the first sentence of Section 12.2, the date on which the applicable time period
during which the holders of Outstanding Units have the right to elect to
continue the business of the Partnership has expired without such an election
being made and (b) in the case of any other event giving rise to the dissolution
of the Partnership, the date on which such event occurs.



16

--------------------------------------------------------------------------------


“Liquidator” means one or more Persons selected by the General Partner to
perform the functions described in Section 12.4 as liquidating trustee of the
Partnership within the meaning of the Delaware Act.
“Losses” has the meaning set forth in the Omnibus Agreement.
“Maintenance Capital Expenditure” means cash expenditures (including
expenditures for the construction or development of new capital assets or the
replacement, improvement or expansion of existing capital assets) by a Group
Member made to maintain, over the long-term, the operating capacity or operating
income of the Partnership Group. For purposes of this definition, “long-term”
generally refers to a period of not less than twelve months.
“Master Formation Agreement” means that certain Master Formation Agreement,
dated as of March 14, 2013, by and among CNP, OGE, Bronco Midstream Holdings,
LLC, a Delaware limited liability company, and Bronco Midstream Holdings II,
LLC, a Delaware limited liability company, and to which the Partnership and the
General Partner are bound, together with the additional conveyance documents and
instruments contemplated or referenced thereunder, as it may be amended,
supplemented or restated from time to time.
“Merger Agreement” is defined in Section 14.1.
“Midstream Operations” has the meaning defined in the Omnibus Agreement.
“Midstream Successor” means any Person that is engaged in the business or
industry of the Partnership Group (which, for the avoidance of doubt, shall not
include private equity firms or other financial sponsors that have or may
acquire investments in entities that conduct business in the same business or
industry as the Partnership Group).
“Minimum Bronco Pre-IPO MQD Amount” means, with respect to any Quarter, the
amount of Distributable Cash, on a per Unit basis, with respect to the
corresponding Quarter in the 2014 calendar year (or, if with respect to the
fourth Quarter of the 2014 calendar year, with respect to the fourth Quarter of
the 2013 calendar year), subject to adjustment pursuant to Section 5.10(a) and
Section 6.10.
“Minimum Quarterly Distribution” means, after the IPO Closing Date, an amount
per Unit per Quarter (or with respect to periods of less than a full Quarter, it
means the product of such amount multiplied by a fraction of which the numerator
is the number of days in such period and the denominator is the total number of
days in such Quarter) set forth in the final prospectus filed pursuant to Rule
424(b) of the rules and regulations of the Commission under the Securities Act
with respect to the Initial Public Offering as the Minimum Quarterly
Distribution, as determined by the Board of Directors in connection with the
Initial Public Offering, subject to adjustment in accordance with Sections 5.12,
6.7 and 6.10.
“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Exchange Act (or any successor to such Section).
“Net Agreed Value” means, (a) in the case of any Contributed Property, the
Agreed Value of such property or other consideration reduced by any Liabilities
either assumed by the

17

--------------------------------------------------------------------------------


Partnership upon such contribution or to which such property or other
consideration is subject when contributed and (b) in the case of any property
distributed to a Partner by the Partnership, the Partnership's Carrying Value of
such property (as adjusted pursuant to Section 5.5(d)(ii)) at the time such
property is distributed, reduced by any Liabilities either assumed by such
Partner upon such distribution or to which such property is subject at the time
of distribution, in either case as determined and required by the Treasury
Regulations promulgated under Section 704(b) of the Code.
“Net Income” means, for any taxable period, the excess, if any, of the
Partnership's items of income and gain (other than those items taken into
account in the computation of Net Termination Gain or Net Termination Loss) for
such taxable period over the Partnership's items of loss and deduction (other
than those items taken into account in the computation of Net Termination Gain
or Net Termination Loss) for such taxable period. The items included in the
calculation of Net Income shall be determined in accordance with Section 5.5(b)
and shall not include any items specially allocated under Section 6.1(d);
provided, that the determination of the items that have been specially allocated
under Section 6.1(d) shall be made without regard to any reversal of such items
under Section 6.1(d)(xii).
“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership's items of loss and deduction (other than those items taken into
account in the computation of Net Termination Gain or Net Termination Loss) for
such taxable period over the Partnership's items of income and gain (other than
those items taken into account in the computation of Net Termination Gain or Net
Termination Loss) for such taxable period. The items included in the calculation
of Net Loss shall be determined in accordance with Section 5.5(b) and shall not
include any items specially allocated under Section 6.1(d); provided, that the
determination of the items that have been specially allocated under Section
6.1(d) shall be made without regard to any reversal of such items under Section
6.1(d)(xii).
“Net Positive Adjustments” means, with respect to any Partner, the excess, if
any, of the total positive adjustments over the total negative adjustments made
to the Capital Account of such Partner pursuant to Book-Up Events and Book-Down
Events.
“Net Termination Gain” means, for any taxable period, the sum, if positive, of
all items of income, gain, loss or deduction (determined in accordance with
Section 5.5(b)) that are (a) recognized by the Partnership (i) after the
Liquidation Date or (ii) upon the sale, exchange or other disposition of all or
substantially all of the assets of the Partnership Group, taken as a whole, in a
single transaction or a series of related transactions (excluding any
disposition to a member of the Partnership Group), or (b) deemed recognized by
the Partnership pursuant to Section 5.5(d); provided, however, the items
included in the determination of Net Termination Gain shall not include any
items of income, gain or loss specially allocated under Section 6.1(d).
“Net Termination Loss” means, for any taxable period, the sum, if negative, of
all items of income, gain, loss or deduction (determined in accordance with
Section 5.5(b)) that are (a) recognized by the Partnership (i) after the
Liquidation Date or (ii) upon the sale, exchange or other disposition of all or
substantially all of the assets of the Partnership Group, taken as a whole, in a
single transaction or a series of related transactions (excluding any
disposition to a member of the Partnership Group), or (b) deemed recognized by
the Partnership pursuant to



18

--------------------------------------------------------------------------------


Section 5.5(d); provided, however, items included in the determination of Net
Termination Loss shall not include any items of income, gain or loss specially
allocated under Section 6.1(d).
“Nonrecourse Built-in Gain” means with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Section 6.2(b) if such properties were disposed of in a
taxable transaction in full satisfaction of such liabilities and for no other
consideration.
“Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation Section
1.704-2(b), are attributable to a Nonrecourse Liability.
“Nonrecourse Liability” has the meaning set forth in Treasury Regulation Section
1.752-1(a)(2).
“Notice of Election to Purchase” is defined in Section 15.1(b).
“Observer” is defined in Section 3.4(b).
“OGE” means OGE Energy Corp., an Oklahoma corporation.
“OGEH” is defined in the Preamble.
“OGEH Arrearage Amount” is defined in Section 6.4(b).
“OGEH Distributable Amount” is defined in Section 6.4(b)(iv).
“OGEH LP Contribution” is defined in Section 5.2(a)(i).
“OGEH Unit” means (a) a Common Unit issued prior to the IPO Closing Date to OGEH
or to any successor or permitted transferee of any OGEH Units and (b) a Bronco
Unit that has been transferred to OGEH or its Affiliate, in each case, which
Common Units shall continue to constitute OGEH Units notwithstanding any
subsequent transfer thereof.
“Omnibus Agreement” has the meaning set forth in the Master Formation Agreement.
“Operating Expenditures” means, with respect to any period after the IPO Closing
Date, all Partnership Group cash expenditures (or the Partnership's
proportionate share of expenditures in the case of Subsidiaries that are not
wholly owned), including taxes, compensation of employees, officers and
directors of the General Partner, reimbursement of expenses of the General
Partner and its Affiliates, debt service payments, Maintenance Capital
Expenditures, repayment of Working Capital Borrowings, payments made in the
ordinary course of business under any Hedge Contracts, subject to the following:



19

--------------------------------------------------------------------------------


(a)    repayments of Working Capital Borrowings deducted from Operating Surplus
pursuant to clause (b)(iii) of the definition of Operating Surplus shall not
constitute Operating Expenditures when actually repaid;
(b)    payments (including prepayments and prepayment penalties) of principal of
and premium on indebtedness other than Working Capital Borrowings shall not
constitute Operating Expenditures;
(c)    Operating Expenditures shall not include (i) Expansion Capital
Expenditures or Investment Capital Expenditures, (ii) payment of transaction
expenses (including taxes) relating to Interim Capital Transactions, (iii)
distributions to Partners, (iv) repurchases of Partnership Interests, other than
repurchases of Partnership Interests by the Partnership to satisfy obligations
under employee benefit plans or reimbursement of expenses of the General Partner
for purchases of Partnership Interests by the General Partner to satisfy
obligations under employee benefit plans, or (v) any other expenditures or
payments made using the proceeds of the Initial Public Offering; and
(d)    (i) amounts paid in connection with the initial purchase of a Hedge
Contract shall be amortized over the life of such Hedge Contract and (ii)
payments made in connection with the termination of any Hedge Contract prior to
the expiration of its scheduled settlement or termination date shall be included
in equal quarterly installments over the remaining scheduled life of such Hedge
Contract.
“Operating Surplus” means, with respect to any period after the IPO Closing Date
and ending prior to the Liquidation Date, on a cumulative basis and without
duplication,
(a)    the sum of (i) a dollar amount to be determined by mutual agreement of
the Sponsor Parties in connection with the Initial Public Offering, (ii) all
cash receipts of the Partnership Group (or the Partnership's proportionate share
of cash receipts in the case of Subsidiaries that are not wholly owned) for the
period beginning on the IPO Closing Date and ending on the last day of such
period, but excluding cash receipts from Interim Capital Transactions and the
termination of Hedge Contracts (provided that cash receipts from the termination
of a Hedge Contract prior to its scheduled settlement or termination date shall
be included in Operating Surplus in equal quarterly installments over the
remaining scheduled life of such Hedge Contract), (iii) all cash receipts of the
Partnership Group (or the Partnership's proportionate share of cash receipts in
the case of Subsidiaries that are not wholly owned) after the end of such period
but on or before the date of determination of Operating Surplus with respect to
such period resulting from Working Capital Borrowings and (iv) the amount of
cash distributions paid during the Construction Period (including incremental
Incentive Distributions) on Construction Equity, less
(b)    the sum of (i) Operating Expenditures for the period beginning on the IPO
Closing Date and ending on the last day of such period, (ii) the amount of cash
reserves (or the Partnership's proportionate share of cash reserves in the case
of Subsidiaries that are not wholly owned) established by the General Partner to
provide funds for future Operating Expenditures, (iii) all Working Capital
Borrowings not repaid within twelve months after having been incurred,



20

--------------------------------------------------------------------------------


or repaid within such 12-month period with the proceeds of additional Working
Capital Borrowings, and (iv) any cash loss realized on disposition of an
Investment Capital Expenditure;
provided, however, that disbursements made (including contributions to a Group
Member or disbursements on behalf of a Group Member) or cash reserves
established, increased or reduced after the end of such period but on or before
the date of determination of Available Cash with respect to such period shall be
deemed to have been made, established, increased or reduced, for purposes of
determining Operating Surplus, within such period if the General Partner so
determines.
Notwithstanding the foregoing, “Operating Surplus” with respect to the Quarter
in which the Liquidation Date occurs and any subsequent Quarter shall equal
zero. Cash receipts from an Investment Capital Expenditure shall be treated as
cash receipts only to the extent they are a return on principal, but return of
principal shall not be treated as cash receipts.
“Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel to, or the general counsel or other inside counsel of, the Partnership
or the General Partner or any of its Affiliates) reasonably acceptable to the
General Partner or to such other person selecting such counsel or obtaining such
opinion.
“Organizational Limited Partner” means CERC, in its capacity as the
organizational limited partner of the Partnership pursuant to this Agreement.
“Outstanding” means, with respect to Partnership Interests, all Partnership
Interests that are issued by the Partnership and reflected as outstanding in the
Register as of the date of determination; provided, however, that if at any time
after an Initial Public Offering any Person or Group (other than the General
Partner or its Affiliates) beneficially owns 20% or more of the Outstanding
Partnership Interests of any class then Outstanding, none of the Partnership
Interests owned by such Person or Group shall be entitled to be voted on any
matter or be considered to be Outstanding when sending notices of a meeting of
Limited Partners to vote on any matter (unless otherwise required by law),
calculating required votes, determining the presence of a quorum or for other
similar purposes under this Agreement, except that Partnership Interests so
owned shall be considered to be Outstanding for purposes of Section 11.1(b)
(such Partnership Interests shall not, however, be treated as a separate class
of Partnership Interests for purposes of this Agreement or the Delaware Act);
provided, further, that the foregoing limitation shall not apply to (i) any
Person or Group who acquired 20% or more of the Outstanding Partnership
Interests of any class directly from the General Partner or its Affiliates
(other than the Partnership), (ii) any Person or Group who acquired 20% or more
of the Outstanding Partnership Interests of any class then Outstanding directly
or indirectly from a Person or Group described in clause (i) provided that, upon
or prior to such acquisition, the General Partner shall have notified such
Person or Group in writing that such limitation shall not apply, or (iii) any
Person or Group who acquired 20% or more of any Partnership Interests issued by
the Partnership with the prior approval of the Board of Directors of the General
Partner.
“Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(4).



21

--------------------------------------------------------------------------------


“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulation Section 1.704-2(i)(2).
“Partner Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation Section
1.704-2(i), are attributable to a Partner Nonrecourse Debt.
“Partners” means the General Partner and the Limited Partners.
“Partnership” means CenterPoint Energy Field Services LP, a Delaware limited
partnership.
“Partnership Equity Value” is defined in Section 5.6(e)(iv)(B).
“Partnership Group” means, collectively, the Partnership and its Subsidiaries.
“Partnership Interest” means any class or series of equity interest in the
Partnership, which shall include any Limited Partner Interests and the General
Partner Interest but shall exclude any Derivative Partnership Interests.
“Partnership Minimum Gain” means that amount determined in accordance with the
principles of Treasury Regulation Sections 1.704-2(b)(2) and 1.704-2(d).
“Per Unit Capital Amount” means, as of any date of determination, the Capital
Account, stated on a per Unit basis, underlying any Unit held by a Person other
than the General Partner or any Affiliate of the General Partner who holds
Units.
“Percentage Interest” means as of any date of determination as to any Unitholder
with respect to Units, the quotient obtained by dividing (i) the number of Units
held by such Unitholder by (ii) the total number of Outstanding Units. The
Percentage Interest with respect to an Incentive Distribution Right shall be
zero. The Percentage Interest with respect to the General Partner Interest shall
at all times be zero.
“Permitted Transfer” means:
(a)    with respect to CERC, a transfer by such Limited Partner of a Limited
Partner Interest to a wholly owned Subsidiary of CNP;
(b)    with respect to OGEH, a transfer by such Limited Partner of a Limited
Partner Interest to a wholly owned Subsidiary of OGE; and
(c)    with respect to Bronco, (i) a transfer by such Limited Partner of a
Limited Partner Interest to any member of the ArcLight Group or (ii) a transfer
by such Limited Partner of a Limited Partner Interest to any Person occurring on
or after the earlier of the IPO Closing Date and the date that is 18 months
after the Closing Date;



22

--------------------------------------------------------------------------------


provided that (i) with respect to Permitted Transfers by CERC, the Subsidiary
transferee remains a wholly owned Subsidiary of CNP (or any successor Person),
at all times following such transfer, (ii) with respect to Permitted Transfers
by OGEH, the Subsidiary transferee remains a wholly owned Subsidiary of OGE (or
any successor Person), at all times following such transfer and (iii) with
respect to Permitted Transfers by Bronco to members of the ArcLight Group prior
to the earlier of the IPO Closing Date and the date that is 18 months after the
Closing Date, the ArcLight Group transferee remains a member of the ArcLight
Group following such transfer until at least the earlier of the IPO Closing Date
and the date that is 18 months after the Closing Date, it being acknowledged
that any transfer resulting in (A) with respect to clauses (i) and (ii), the
Subsidiary transferee no longer being wholly owned or (B) with respect to clause
(iii), the ArcLight Group transferee no longer being a member of the ArcLight
Group prior to the earlier of the IPO Closing Date and the date that is 18
months after the Closing Date, shall be deemed a transfer of such Membership
Interests that is subject to the restrictions set forth in Section 4.11 and
Section 4.12. References herein to CERC, OGEH and Bronco shall include any
transferee of a Limited Partner Interest pursuant to a Permitted Transfer.
“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, estate, unincorporated organization,
association, government agency or political subdivision thereof or other entity.
“Plan of Conversion” is defined in Section 14.1.
“Pro Forma Indebtedness” means, with respect to any Indebtedness incurred in
exchange for, or the net proceeds of which are used to renew, refund, refinance,
replace, defease or discharge, any existing Indebtedness, the amount of
aggregate Indebtedness calculated after giving pro forma effect to such
incurrence, renewal, refunding, refinancing, replacement, defeasance or other
discharge of such existing Indebtedness.
“Pro Rata” means (a) when used with respect to Units or any class thereof,
apportioned among all designated Units in accordance with their relative
Percentage Interests, (b) when used with respect to Partners or Record Holders,
apportioned among all Partners or Record Holders in accordance with their
relative Percentage Interests and (c) when used with respect to holders of
Incentive Distribution Rights, apportioned among all holders of Incentive
Distribution Rights in accordance with the relative number or percentage of
Incentive Distribution Rights held by each such holder.
“Proposed Transferee” is defined in Section 4.12(b)(iv).
“Purchase Date” means the date determined by the General Partner as the date for
purchase of all Outstanding Limited Partner Interests of a certain class (other
than Limited Partner Interests owned by the General Partner and its Affiliates)
pursuant to Article XV.
“Put Right” has the meaning set forth in Annex B to the Master Formation
Agreement.
“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Partnership, or, with respect to the fiscal quarter of the Partnership that
includes the Closing Date, the portion of such fiscal quarter after the Closing
Date.



23

--------------------------------------------------------------------------------


“Rate Eligibility Trigger” is defined in Section 4.9(a)(i).
“Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment required by Section 734 or Section 743 of the
Code) upon the disposition of any property or asset of the Partnership, which
gain is characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.
“Record Date” means the date established by the General Partner or otherwise in
accordance with this Agreement for determining (a) the identity of the Record
Holders entitled to receive notice of, or entitled to exercise rights in respect
of, any lawful action of Limited Partners (including voting) or (b) the identity
of Record Holders entitled to receive any report or distribution or to
participate in any offer.
“Record Holder” means (a) with respect to any class of Partnership Interests for
which a Transfer Agent has been appointed, the Person in whose name a
Partnership Interest of such class is registered on the books of the Transfer
Agent and the Register as of the Partnership's close of business on a particular
Business Day or (b) with respect to other classes of Partnership Interests, the
Person in whose name any such other Partnership Interest is registered in the
Register as of the Partnership's close of business on a particular Business Day.
“Redeemable Interests” means any Partnership Interests for which a redemption
notice has been given, and has not been withdrawn, pursuant to Section 4.10.
“Register” is defined in Section 4.5(a) of this Agreement.
“Registration Rights Agreement” means that certain Registration Rights Agreement
to be entered into on the Closing Date by and among Bronco, CNP, OGE and the
Partnership.
“Registration Statement” means the Registration Statement on Form S-1 or other
applicable form, as it may be amended or supplemented from time to time, filed
by the Partnership or a successor thereto with the Commission under the
Securities Act to register the offering and sale of the Common Units in the
Initial Public Offering.
“Remaining Net Positive Adjustments” means as of the end of any taxable period,
(i) with respect to a Unitholder, the excess of (a) the Net Positive Adjustments
of the Unitholders holding Common Units or Subordinated Units as of the end of
such period over (b) the sum of those Partners' Share of Additional Book Basis
Derivative Items for each prior taxable period, and (ii) with respect to the
holders of Incentive Distribution Rights, the excess of (a) the Net Positive
Adjustments of the holders of Incentive Distribution Rights as of the end of
such period over (b) the sum of the Share of Additional Book Basis Derivative
Items of the holders of the Incentive Distribution Rights for each prior taxable
period.
“Required Allocations” means any allocation of an item of income, gain, loss or
deduction pursuant to Section 6.1(d)(i), Section 6.1(d)(ii), Section 6.1(d)(iv),
Section 6.1(d)(v), Section 6.1(d)(vi), Section 6.1(d)(vii) or Section
6.1(d)(ix).
“Reset MQD” is defined in Section 5.12(a).



24

--------------------------------------------------------------------------------


“Reset Notice” is defined in Section 5.12(b).
“Retained Converted Subordinated Unit” is defined in Section 5.5(c)(ii).
“Revolving Credit Facility” has the meaning set forth in the Master Formation
Agreement.
“ROFO Acceptance Notice” is defined in Section 4.11(b)(i).
“ROFO Accepting Limited Partner” is defined in Section 4.11(b)(i).
“ROFO Non-Selling Limited Partner” is defined in Section 4.11(a).
“ROFO Notice” is defined in Section 4.11(a).
“ROFO Offer Notice” is defined in Section 4.11(b)(i).
“ROFO Price” is defined in Section 4.11(a).
“ROFO Seller” is defined in Section 4.11(a).
“ROFO Units” is defined in Section 4.11(a).
“ROFR Acceptance Notice” is defined in Section 4.12(b)(i).
“ROFR Non-Transferring Limited Partner” is defined in Section 4.12(a).
“ROFR Offer” is defined in Section 4.12(a).
“ROFR Period” is defined in Section 4.12(a).
“ROFR Sale Price” is defined in Section 4.12(a).
“ROFR Seller” is defined in Section 4.12(a).
“ROFR Seller's Notice” is defined in Section 4.12(a).
“ROFR Units” is defined in Section 4.12(a).
“Second Liquidation Target Amount” is defined in Section 6.1(c)(i)(E).
“Second Target Distribution” means 125% of the Minimum Quarterly Distribution.
“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time and any successor to such statute.
“SEPH” has the meaning set forth in the Master Formation Agreement.
“SESH” has the meaning set forth in the Master Formation Agreement.



25

--------------------------------------------------------------------------------


“Share of Additional Book Basis Derivative Items” means in connection with any
allocation of Additional Book Basis Derivative Items for any taxable period, (i)
with respect to a Unitholder, the amount that bears the same ratio to such
Additional Book Basis Derivative Items as the Unitholders' Remaining Net
Positive Adjustments as of the end of such taxable period bears to the Aggregate
Remaining Net Positive Adjustments as of that time, and (ii) with respect to the
Partners holding Incentive Distribution Rights, the amount that bears the same
ratio to such Additional Book Basis Derivative Items as the Remaining Net
Positive Adjustments of the Partners holding the Incentive Distribution Rights
as of the end of such taxable period bears to the Aggregate Remaining Net
Positive Adjustments as of that time.
“Special Approval” means (i) after the Bronco Fall-Away Date and prior to the
IPO Closing Date, approval by a majority of the disinterested directors of the
General Partner and (ii) on and after the IPO Closing Date, approval by a
majority of the members of the Conflicts Committee acting in good faith.
“Sponsor Parties” means each of CERC and OGEH (and their successors), in their
capacities as Limited Partners.
“Subordinated Unit” means a Limited Partner Interest having the rights and
obligations specified with respect to Subordinated Units in this Agreement. The
term “Subordinated Unit” does not include a Common Unit. A Subordinated Unit
that is convertible into a Common Unit shall not constitute a Common Unit until
such conversion occurs.
“Subordination Period” means the period commencing on the IPO Closing Date and
expiring on the first to occur of the following dates:
(a)    the first Business Day following the distribution of Available Cash to
Partners pursuant to Section 6.3(a) in respect of any Quarter beginning with the
first Quarter ending after the third anniversary of the IPO Closing Date in
respect of which (i) (A) distributions of Available Cash from Operating Surplus
on each of the Outstanding Common Units, Subordinated Units and any other
Outstanding Units that are senior or equal in right of distribution to the
Subordinated Units, in each case with respect to each of the three consecutive,
non-overlapping four-Quarter periods immediately preceding such date equaled or
exceeded the sum of the Minimum Quarterly Distribution on all Outstanding Common
Units, Subordinated Units and any other Outstanding Units that are senior or
equal in right of distribution to the Subordinated Units, in each case in
respect of such periods and (B) the Adjusted Operating Surplus for each of the
three consecutive, non-overlapping four-Quarter periods immediately preceding
such date equaled or exceeded the sum of the Minimum Quarterly Distribution on
all of the Common Units, Subordinated Units and any other Units that are senior
or equal in right of distribution to the Subordinated Units, in each case that
were Outstanding during such periods on a Fully Diluted Weighted Average Basis,
and (ii) there are no Cumulative Common Unit Arrearages.
(b)    the first Business Day following the distribution of Available Cash to
Partners pursuant to Section 6.3(a) in respect of any Quarter beginning with the
first Quarter ending after the first anniversary of the IPO Closing Date in
respect of which (i) (A) distributions of Available Cash from Operating Surplus
on each of the Outstanding Common Units,



26

--------------------------------------------------------------------------------


Subordinated Units and any other Outstanding Units that are senior or equal in
right of distribution to the Subordinated Units, in each case with respect to
the four-consecutive-Quarter period immediately preceding such date equaled or
exceeded 150% of the Minimum Quarterly Distribution on all of the Outstanding
Common Units, Subordinated Units and any other Outstanding Units that are senior
or equal in right of distribution to the Subordinated Units, in each case in
respect of such period, and (B) the Adjusted Operating Surplus for the four-
consecutive-Quarter period immediately preceding such date equaled or exceeded
150% of the sum of the Minimum Quarterly Distribution on all of the Common
Units, Subordinated Units and any other Units that are senior or equal in right
of distribution to the Subordinated Units, in each case that were Outstanding
during such period on a Fully Diluted Weighted Average Basis, plus the
corresponding Incentive Distributions and (ii) there are no Cumulative Common
Unit Arrearages.
(c)    the date on which the General Partner is removed in a manner described in
Section 11.4.
“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.
“Surviving Business Entity” is defined in Section 14.2(b)(ii).
“Swap Agreements” means any agreement with respect to any swap, forward, future
or other derivative transaction or option or similar agreement entered into by
the Partnership or any of its Subsidiaries in order to provide protection to the
Partnership and/or its Subsidiaries against fluctuations in future interest
rates, currency exchange rates or commodity prices.
“Target Distributions” means, collectively, the First Target Distribution,
Second Target Distribution and Third Target Distribution.
“Term Loan Facility” has the meaning set forth in the Master Formation
Agreement.
“Third Target Distribution” means 150% of the Minimum Quarterly Distribution.
“Trading Day” means a day on which the principal National Securities Exchange on
which the referenced Partnership Interests of any class are listed or admitted
for trading is open for the transaction of business or, if such Partnership
Interests are not listed or admitted for



27

--------------------------------------------------------------------------------


trading on any National Securities Exchange, a day on which banking institutions
in New York City are not legally required to be closed.
“Transaction Documents” has the meaning set forth in the Master Formation
Agreement.
“transfer” is defined in Section 4.4(a).
“transferee” means a Person who has received Partnership Interests by means of a
transfer.
“Transfer Agent” means such bank, trust company or other Person (including the
General Partner or one of its Affiliates) as may be appointed from time to time
by the General Partner to act as registrar and transfer agent for any class of
Partnership Interests in accordance with the Exchange Act and the rules of the
National Securities Exchange on which such Partnership Interests are listed (if
any); provided that, if no such Person is appointed as registrar and transfer
agent for any class of Partnership Interests, the General Partner shall act as
registrar and transfer agent for such class of Partnership Interests.
“Transition Services Agreements” means each of the OGE Services Agreement and
the CNP Services Agreement, in each case as defined in the Master Formation
Agreement.
“Treasury Regulation” means the United States Treasury regulations promulgated
under the Code.
“Underwriting Agreement” means the Underwriting Agreement among the IPO
Underwriters, the General Partner and the Partnership in connection with the
Initial Public Offering providing for the purchase of Common Units by the IPO
Underwriters.
“Unit” means a Partnership Interest that is designated by the General Partner as
a “Unit” and shall include Common Units and Subordinated Units but shall not
include (i) the General Partner Interest or (ii) Incentive Distribution Rights.
“Unit Majority” means (i) during the Subordination Period, at least a majority
of the Outstanding Common Units (excluding Common Units owned by the General
Partner and its Affiliates), voting as a class, and at least a majority of the
Outstanding Subordinated Units, voting as a class, and (ii) prior to and after
the end of the Subordination Period, at least a majority of the Outstanding
Common Units.
“Unit Price” is defined in Section 5.6(e)(iv)(A).
“Unitholders” means the holders of Units.
“Unpaid MQD” is defined in Section 6.1(c)(i)(B).
“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the fair market value of
such property as of such date (as determined under Section 5.5(d)) over (b) the
Carrying Value of such property as of such date (prior to any adjustment to be
made pursuant to Section 5.5(d) as of such date).



28

--------------------------------------------------------------------------------


“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to Section
5.5(d) as of such date) over (b) the fair market value of such property as of
such date (as determined under Section 5.5(d)).
“Unrecovered Initial Unit Price” means at any time, with respect to a Unit, the
Initial Unit Price less the sum of all distributions constituting Capital
Surplus theretofore made in respect of an IPO Common Unit and any distributions
of cash (or the Net Agreed Value of any distributions in kind) in connection
with the dissolution and liquidation of the Partnership theretofore made in
respect of an IPO Common Unit, adjusted as the General Partner determines to be
appropriate to give effect to any distribution, subdivision or combination of
such Units. From and after the IPO Closing Date, the Unrecovered Initial Unit
Price shall be determined by reference to the Initial Unit Price per Common Unit
in such Initial Public Offering.
“Unrestricted Person” means (a) each Indemnitee, (b) each Partner, (c) each
Person who is or was a member, partner, director, officer, employee or agent of
any Group Member, a General Partner or any Departing General Partner or any
Affiliate of any Group Member, a General Partner or any Departing General
Partner and (d) any Person the General Partner designates as an “Unrestricted
Person” for purposes of this Agreement from time to time.
“Upstream Transfer” is defined in Section 4.8(a).
“U.S. GAAP” means United States generally accepted accounting principles, as in
effect from time to time, consistently applied.
“Voting Securities” of a Person shall mean securities of any class of such
Person entitling the holders thereof to vote in the election of, or to appoint,
members of the board of directors or other similar governing body of the Person;
provided, that if such Person is a limited partnership, Voting Securities of
such Person shall be the general partner interest in such Person.
“Withdrawal Opinion of Counsel” is defined in Section 11.1(b).
“Working Capital Borrowings” means borrowings incurred pursuant to a credit
facility, commercial paper facility or similar financing arrangement that are
used solely for working capital purposes or to pay distributions to the
Partners; provided that when such borrowings are incurred it is the intent of
the borrower to repay such borrowings within 12 months from the date of such
borrowings other than from additional Working Capital Borrowings.
Section 1.2    Construction. Unless the context requires otherwise: (a) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (b) references to Articles and Sections
refer to Articles and Sections of this Agreement; (c) the terms “include,”
“includes,” “including” or words of like import shall be deemed to be followed
by the words “without limitation”; and (d) the terms “hereof,” “herein” or
“hereunder” refer to this Agreement as a whole and not to any particular
provision of this Agreement. The table of contents and headings contained in
this Agreement are for reference purposes only, and shall not affect in any way
the meaning or interpretation of this Agreement. The General Partner has the
power to construe and interpret this Agreement and to act upon any such
construction or interpretation.

29

--------------------------------------------------------------------------------


Any construction or interpretation of this Agreement by the General Partner and
any action taken pursuant thereto and any determination made by the General
Partner in good faith shall, in each case, be conclusive and binding on all
Record Holders and all other Persons for all purposes.


ARTICLE II


ORGANIZATION


Section 2.1    Formation; Conversion. The Partnership was formed as a limited
liability company pursuant to the provisions of the Delaware LLC Act on December
31, 2010. The General Partner and the Organizational Limited Partner caused the
Partnership to be converted from a limited liability company to a limited
partnership in accordance with Section 17-217 of the Delaware Act and adopted
the Partnership's original Agreement of Limited Partnership on May 1, 2013. The
General Partner and the Organizational Limited Partner hereby amend and restate
the original Agreement of Limited Partnership of CenterPoint Energy Field
Services LP in its entirety. This amendment and restatement shall become
effective on the date of this Agreement. Except as expressly provided to the
contrary in this Agreement, the rights, duties, liabilities and obligations of
the Partners and the administration, dissolution and termination of the
Partnership shall be governed by the Delaware Act. All Partnership Interests
shall constitute personal property of the record owner thereof for all purposes.


Section 2.2     Name. The name of the Partnership shall be “CenterPoint Energy
Field Services LP”. Subject to applicable law, the Partnership's business may be
conducted under any other name or names as determined by the General Partner,
including the name of the General Partner. The words “Limited Partnership,”
“L.P.,” “Ltd.” or similar words or letters shall be included in the
Partnership's name where necessary for the purpose of complying with the laws of
any jurisdiction that so requires. The General Partner may change the name of
the Partnership at any time and from time to time and shall notify the Limited
Partners of such change in the next regular communication to the Limited
Partners.


Section 2.3    Registered Office; Registered Agent; Principal Office; Other
Offices. Unless and until changed by the General Partner, the registered office
of the Partnership in the State of Delaware shall be located at 1209 Orange
Street, Wilmington, New Castle County, Delaware 19801, and the registered agent
for service of process on the Partnership in the State of Delaware at such
registered office shall be The Corporation Trust Company. The principal office
of the Partnership shall be located at such place as the General Partner may
from time to time designate by notice to the Limited Partners. The Partnership
may maintain offices at such other place or places within or outside the State
of Delaware as the General Partner determines to be necessary or appropriate.
The address of the General Partner shall be such place as the General Partner
may from time to time designate by notice to the Limited Partners.


Section 2.4    Purpose and Business. The purpose and nature of the business to
be conducted by the Partnership shall be to (a) engage directly in, or enter
into or form, hold and dispose of any corporation, partnership, joint venture,
limited liability company or other arrangement to engage indirectly in, any
business activity that is approved by the General Partner and that lawfully may
be conducted by a limited partnership organized pursuant to the Delaware Act
and, in connection therewith, to exercise all of the rights and powers conferred
upon the

30

--------------------------------------------------------------------------------






Partnership pursuant to the agreements relating to such business activity, and
(b) do anything necessary or appropriate to the foregoing, including the making
of capital contributions or loans to a Group Member; provided, however, that the
General Partner shall not cause the Partnership to engage, directly or
indirectly, in any business activity that the General Partner determines would
be reasonably likely to cause the Partnership to be treated as an association
taxable as a corporation or otherwise taxable as an entity for federal income
tax purposes. To the fullest extent permitted by law, the General Partner shall
have no duty or obligation to propose or approve the conduct by the Partnership
of any business and may decline to do so free of any duty or obligation
whatsoever to the Partnership or any Limited Partner and, in declining to so
propose or approve, shall not be required to act in good faith or pursuant to
any other standard imposed by this Agreement, any Group Member Agreement, any
other agreement contemplated hereby or under the Delaware Act or any other law,
rule or regulation or at equity and the General Partner in determining whether
to propose or approve the conduct by the Partnership of any business shall be
permitted to do so in its sole and absolute discretion.


Section 2.5    Powers. The Partnership shall be empowered to do any and all acts
and things necessary, appropriate, proper, advisable, incidental to or
convenient for the furtherance and accomplishment of the purposes and business
described in Section 2.4 and for the protection and benefit of the Partnership.


Section 2.6    Term. The term of the Partnership commenced upon the filing of
its certificate of limited liability company in accordance with the Delaware LLC
Act, was uninterrupted by the filing of its Certificate of Limited Partnership
in accordance with Section 17-217 of the Delaware Act and shall continue until
the dissolution of the Partnership in accordance with the provisions of Article
XII. The existence of the Partnership as a separate legal entity shall continue
until the cancellation of the Certificate of Limited Partnership as provided in
the Delaware Act.


Section 2.7    Title to Partnership Assets. Title to the assets of the
Partnership, whether real, personal or mixed and whether tangible or intangible,
shall be deemed to be owned by the Partnership as an entity, and no Partner,
individually or collectively, shall have any ownership interest in such assets
of the Partnership or any portion thereof. Title to any or all assets of the
Partnership may be held in the name of the Partnership, the General Partner, one
or more of its Affiliates or one or more nominees of the General Partner or its
Affiliates, as the General Partner may determine. The General Partner hereby
declares and warrants that any assets of the Partnership for which record title
is held in the name of the General Partner or one or more of its Affiliates or
one or more nominees of the General Partner or its Affiliates shall be held by
the General Partner or such Affiliate or nominee for the use and benefit of the
Partnership in accordance with the provisions of this Agreement; provided,
however, that the General Partner shall use reasonable efforts to cause record
title to such assets (other than those assets in respect of which the General
Partner determines that the expense and difficulty of conveyancing makes
transfer of record title to the Partnership impracticable) to be vested in the
Partnership or one or more of the Partnership's designated Affiliates as soon as
reasonably practicable; provided, further, that, prior to the withdrawal or
removal of the General Partner or as soon thereafter as practicable, the General
Partner shall use reasonable efforts to effect the transfer of record title to
the Partnership and, prior to any such transfer, will provide for the use of
such assets in a manner satisfactory to any successor General Partner. All
assets of the Partnership shall be recorded as



31

--------------------------------------------------------------------------------


the property of the Partnership in its books and records, irrespective of the
name in which record title to such assets of the Partnership is held.


Section 2.8    Partnership Initial Public Offering. The Partners acknowledge
that the Partnership was formed for the purpose of acquiring operating assets
and subsequently completing the Initial Public Offering. As a result, this
Agreement contains a number of provisions that are intended to be applicable
after the Partnership completes the Initial Public Offering. The Partners
acknowledge that it may take a significant amount of time before the Partnership
is able to complete the Initial Public Offering, if ever. The Partners agree to
make such amendments to this Agreement (and take such other additional actions)
as are necessary or appropriate to give effect to such Initial Public Offering;
provided that such actions or amendments shall not be designed to
disproportionately impact any particular holders of General Partner Interests or
Common Units.


Section 2.9    Power of Attorney


(a)Each Limited Partner hereby constitutes and appoints the General Partner and,
if a Liquidator shall have been selected pursuant to Section 12.3, the
Liquidator (and any successor to the Liquidator by merger, transfer, assignment,
election or otherwise) and each of their authorized officers and
attorneys-in-fact, as the case may be, with full power of substitution, as its
true and lawful agent and attorney-in-fact, with full power and authority in its
name, place and stead, to:


(i)execute, swear to, acknowledge, deliver, file and record in the appropriate
public offices (A) all certificates, documents and other instruments (including
this Agreement and the Certificate of Limited Partnership and all amendments or
restatements hereof or thereof) that the General Partner or the Liquidator
determines to be necessary or appropriate to form, qualify or continue the
existence or qualification of the Partnership as a limited partnership (or a
partnership in which the limited partners have limited liability) in the State
of Delaware and in all other jurisdictions in which the Partnership may conduct
business or own property; (B) all certificates, documents and other instruments
that the General Partner or the Liquidator determines to be necessary or
appropriate to reflect, in accordance with its terms, any amendment, change,
modification or restatement of this Agreement; (C) all certificates, documents
and other instruments (including conveyances and a certificate of cancellation)
that the General Partner or the Liquidator determines to be necessary or
appropriate to reflect the dissolution and liquidation of the Partnership
pursuant to the terms of this Agreement; (D) all certificates, documents and
other instruments relating to the admission, withdrawal, removal or substitution
of any Partner pursuant to, or other events described in, Articles IV, X, XI or
XII; (E) all certificates, documents and other instruments relating to the
determination of the rights, preferences and privileges of any class or series
of Partnership Interests issued pursuant to Section 5.6; and (F) all
certificates, documents and other instruments (including agreements and a
certificate of merger or conversion) relating to a merger, consolidation or
conversion of the Partnership pursuant to Article XIV; and


(ii)execute, swear to, acknowledge, deliver, file and record all ballots,
consents, approvals, waivers, certificates, documents and other instruments that
the



32

--------------------------------------------------------------------------------


General Partner or the Liquidator determines to be necessary or appropriate to
(A) make, evidence, give, confirm or ratify any vote, consent, approval,
agreement or other action that is made or given by the Partners hereunder or is
consistent with the terms of this Agreement or (B) effectuate the terms or
intent of this Agreement; provided, that when required by Section 13.3 or any
other provision of this Agreement that establishes a percentage of the Limited
Partners or of the Limited Partners of any class or series required to take any
action, the General Partner and the Liquidator may exercise the power of
attorney made in this Section 2.9(a)(ii) only after the necessary vote, consent
or approval of the Limited Partners or of the Limited Partners of such class or
series, as applicable.


Nothing contained in this Section 2.6(a) shall be construed as authorizing the
General Partner to amend this Agreement except in accordance with Article XIII
or as may be otherwise expressly provided for in this Agreement.
(b)The foregoing power of attorney is hereby declared to be irrevocable and a
power coupled with an interest, and it shall survive and, to the maximum extent
permitted by law, not be affected by, the subsequent death, incompetency,
disability, incapacity, dissolution, bankruptcy or termination of any Limited
Partner and the transfer of all or any portion of such Limited Partner's Limited
Partner Interest and shall extend to such Limited Partner's heirs, successors,
assigns and personal representatives. Each such Limited Partner hereby agrees to
be bound by any representation made by the General Partner or the Liquidator
acting in good faith pursuant to such power of attorney, and each such Limited
Partner, to the maximum extent permitted by law, hereby waives any and all
defenses that may be available to contest, negate or disaffirm the action of the
General Partner or the Liquidator taken in good faith under such power of
attorney. Each Limited Partner shall execute and deliver to the General Partner
or the Liquidator, within 15 days after receipt of the request therefor, such
further designation, powers of attorney and other instruments as the General
Partner or the Liquidator may request in order to effectuate this Agreement and
the purposes of the Partnership.


ARTICLE III


RIGHTS OF LIMITED PARTNERS


Section 3.1    Limitation of Liability. The Limited Partners shall have no
liability under this Agreement except as expressly provided in this Agreement or
the Delaware Act.


Section 3.2    Management of Business. No Limited Partner, in its capacity as
such, shall participate in the operation, management or control (within the
meaning of the Delaware Act) of the Partnership's business, transact any
business in the Partnership's name or have the power to sign documents for or
otherwise bind the Partnership. No action taken by any Affiliate of the General
Partner or any officer, director, employee, manager, member, general partner,
agent or trustee of the General Partner or any of its Affiliates, or any
officer, director, employee, manager, member, general partner, agent or trustee
of a Group Member, in its capacity as such, shall be deemed to be participating
in the control of the business of the Partnership by a limited partner of the
Partnership (within the meaning of Section 17-303(a) of the Delaware Act) nor

33

--------------------------------------------------------------------------------






shall any such action affect, impair or eliminate the limitations on the
liability of the Limited Partners under this Agreement.


Section 3.3    Rights of Limited Partners.


(a)Each Limited Partner shall have the right, for a purpose reasonably related
to such Limited Partner's interest as a Limited Partner in the Partnership, upon
reasonable written demand stating the purpose of such demand, and at such
Limited Partner's own expense:


(i)to obtain true and full information regarding the status of the business and
financial condition of the Partnership; provided that, after the IPO Closing
Date, the requirements of this ýSection 3.3(a)(i) shall be satisfied to the
extent the Limited Partner is furnished the Partnership's most recent annual
report and any subsequent quarterly or periodic reports required to be filed
with the Commission pursuant to Section 13 of the Securities Exchange Act
(provided that the foregoing materials shall be deemed to be available to a
Limited Partner in satisfaction of the requirements of this Section 3.3(a)(i) if
posted on or accessible through the Partnership's or the Commission's website);


(ii)to obtain a current list of the name and last known business, residence or
mailing address of each Partner; and


(iii)to obtain a copy of this Agreement and the Certificate of Limited
Partnership and all amendments thereto.


(b)The rights to information granted the Limited Partners pursuant to Section
3.3(a) replace in their entirety any rights to information provided for in
Section 17-305(a) of the Delaware Act and each of the Partners and each other
Person or Group who acquires an interest in Partnership Interests hereby agrees
to the fullest extent permitted by law that they do not have any rights as
Partners to receive any information either pursuant to Sections 17-305(a) of the
Delaware Act or otherwise except for the information identified in Section
3.3(a).


(c)The General Partner may keep confidential from the Limited Partners, for such
period of time as the General Partner deems reasonable, (i) any information that
the General Partner reasonably believes to be in the nature of trade secrets or
(ii) other information the disclosure of which the General Partner in good faith
believes (A) is not in the best interests of the Partnership Group, (B) could
damage the Partnership Group or its business or (C) that any Group Member is
required by law or regulation or by agreement with any third party to keep
confidential (other than agreements with Affiliates of the Partnership the
primary purpose of which is to circumvent the obligations set forth in this
Section 3.3).


(d)Notwithstanding any other provision of this Agreement or Section 17-305 of
the Delaware Act, each of the Partners, each other Person or Group who acquires
an interest in a Partnership Interest and each other Person bound by this
Agreement hereby agrees to the fullest extent permitted by law that they do not
have rights to receive information from the Partnership or any Indemnitee for
the purpose of determining whether to pursue litigation or assist in pending
litigation against the Partnership or any Indemnitee relating to the affairs of
the Partnership except pursuant to the applicable rules of discovery relating to
litigation commenced by such Person or Group.

34

--------------------------------------------------------------------------------






Section 3.4    Bronco Approval and Observer Rights. Notwithstanding any other
rights Bronco may have under this Agreement, but subject to any restrictions or
limitations imposed on limited partners under the Delaware Act, until the Bronco
Fall-Away Date:


(a)Without the prior written consent of Bronco (such consent not to be
unreasonably withheld, conditioned or delayed), the General Partner shall not,
and shall cause the Group Members not to, effect any of the following actions:


(i)incur capital expenditures in excess of (A) 110% of the total amount for all
capital expenditures set forth in the Initial Budget, or (B) if the IPO Closing
Date has not occurred by January 1, 2014, $1,250 million in any period of 12
months commencing on January 1, 2014 and each anniversary thereof;


(ii)take any action or enter into any transaction in connection with which the
Partnership elects to or is required to seek reaffirmation of the credit rating
assigned to the Partnership by Moody's Investors Service, Inc., Standard &
Poor's Ratings Services, a division of The McGraw-Hill Companies, or Fitch,
Inc.;


(iii)Encumber any asset or incur any Indebtedness, other than with respect to
Indebtedness under the Credit Facilities, that would, in the aggregate with all
other Indebtedness (including under the Credit Facilities), result in the
Partnership having a Debt to EBITDA Ratio in excess of 3.0;


(iv)enter into any agreement or arrangement between any Group Member, on the one
hand, and the General Partner, any Sponsor Party or any Affiliate of the General
Partner or any Sponsor Party (other than a Group Member), on the other hand,
other than (A) the Transition Services Agreements, provided that the amounts
payable by Group Members thereunder shall not in the aggregate exceed (x)
$77,212,000 with respect to the 2013 calendar year and (y) with respect to any
calendar year thereafter, the actual amount of corporate charges from the
Sponsor Parties to the Partnership under the Transition Services Agreements with
respect to the immediately preceding calendar year (which amount shall not
exceed the amount of corporate charges from the Sponsor Parties to the
Partnership under the Transition Services Agreements with respect to the 2013
calendar year); (B) the transactions described on Exhibit C; (C) the Interim
Intercompany Revolver Facilities; (D) subject to the restrictions in clause (A)
of this Section 3.4(a)(iv), any of the Transaction Documents; and (E) any
supply, transportation, storage or similar contract with an Affiliate of the
General Partner or of a Sponsor Party (other than a Group Member) that is
regulated as a public utility and has natural gas distribution or retail
electric power load service obligations, which is entered into in the ordinary
course of business and the terms of which are no less favorable to any Group
Member party than those negotiated on an arms-length basis and, if applicable,
have been approved by the regulatory body having jurisdiction to review and
approve the terms of such transaction;


(v)enter into any transaction described in Section 7.6(a) other than the Interim
Intercompany Revolver Facilities.

35

--------------------------------------------------------------------------------






(vi)(A) transfer an asset (other than the transfer of working capital in
connection with expenses as provided in the Initial Budget or expenses the
payment of which the consent of Bronco is not otherwise required) to a Person
other than a Group Member outside the ordinary course of business with a value
in excess of $50 million in any transaction or $100 million in the aggregate in
any calendar year, (B) transfer or issue equity interests in any Subsidiary of
the Partnership to a Person other than a Group Member with a value in excess of
$50 million in any transaction or $100 million in the aggregate in any calendar
year, (C) enter into any Merger Agreement or Plan of Conversion with another
Person (other than a Group Member), or (D) acquire equity interests or assets of
another Person (other than an existing Subsidiary of the Partnership), including
by merger or consolidation, with a value in excess of $50 million in any
transaction or $100 million in any calendar year;


(vii)except with respect to renewals or replacements of expiring contracts with
existing customers or suppliers that are negotiated on an arms-length basis,
enter into any agreement or arrangement on or after the date that is 18 months
following the Closing Date involving payments to or by a Group Member in excess
of $35 million in any calendar year or $50 million over its term that is not
otherwise permitted under this Section 3.4;


(viii)alter, repeal, amend or adopt any provision of its certificate of limited
partnership, certificate of formation or certificate of incorporation or any
agreement of limited partnership, limited liability company agreement or bylaws
or any similar organizational or governing document, except in connection with
the Initial Public Offering (including as contemplated by Section 13.1) or as
does not in any way affect the rights of Bronco (or a Bronco Successor) or of
any Units held by Bronco (or a Bronco Successor);


(ix)change the form of organization of the Partnership or take any action that
would cause the Partnership to be taxed as a corporation for federal income tax
purposes;


(x)change the form of organization of any Group Member other than the
Partnership, except (A) as would not negatively impact the Partnership's ability
to obtain “will” level tax opinions customary in the master limited partnership
industry, (B) the conversion of any corporate Subsidiary of the Partnership into
a “pass through” entity for federal income tax purposes, or (C) the
re-domiciling of Subsidiaries of the Partnership in the same form under the laws
of another jurisdiction;


(xi)engage, participate or invest, directly or indirectly, in any new line of
business, other than any business that (A) involves Midstream Operations as its
primary function and (B) would not cause the Partnership to be taxed as a
corporation for federal income tax purposes;


(xii)except in connection with the Initial Public Offering, issue cumulative
additional equity in any Group Member on or before December 31, 2013 in excess
of the lesser of (A) the cumulative equity amount set forth in the Initial
Budget for calendar year 2013 and (B) an amount sufficient to cause the Leverage
Ratio not to exceed 2.5;

36

--------------------------------------------------------------------------------






(xiii)except in connection with the Initial Public Offering, issue additional
equity in any Group Member on or after January 1, 2014; provided, that if the
General Partner determines, in its reasonable discretion, that the issuance of
additional equity thereafter is necessary in order for the Partnership to
maintain Investment Grade Status, the Parties shall cooperate in good faith to
determine the appropriate size and timing of any equity issuance;


(xiv)issue additional equity in any Group Member at any time if the Initial
Public Offering is anticipated to occur within the following sixty (60) days;


(xv)except in connection with the Initial Public Offering, issue additional
Partnership Interests to Persons other than the Initial Limited Partners;


(xvi)enter into any mergers or consolidations with respect to Subsidiaries of
the Partnership with any Persons (other than Group Members) where the value of
such Persons exceeds $50 million individually or $100 million in the aggregate
in any calendar year;


(xvii)amend the Initial Budget;


(xviii)adopt any incentive compensation program unless (A) all compensation
thereunder is based solely upon either (x) metrics tied to the performance of
the Partnership Group and/or the Common Units and not any equity interests of
any Sponsor Party or other Person or (y) providing services to or employment
with the Partnership Group during the term of the award and (B) all unit or
other equity compensation thereunder is payable solely by the issuance or
transfer of Common Units or cash and not any equity interests of any Sponsor
Party or other Person; or


(xix)consummate the Initial Public Offering with a coverage ratio greater than
1.20.


Any approval by Bronco pursuant to this Section 3.4(a) shall be evidenced in
writing executed by a senior executive officer of Bronco. Any such approval by
Bronco pursuant to any subsection of this Section 3.4(a) shall be deemed an
approval for purposes of all subsections of this Section 3.4(a). A failure by
Bronco to object in writing within ten (10) Business Days of receipt of written
notice from the General Partner to any matter that requires consent pursuant to
this Section 3.4(a) will be deemed to be an approval by Bronco of such matter.
At any time prior to the Bronco Fall-Away Date, if Bronco timely objects in
writing to a potential transaction, agreement, arrangement or other matter
involving any Group Member that requires consent pursuant to this Section
3.4(a), then neither Bronco nor any of its Affiliates may pursue such
transaction, agreement, arrangement or other matter independently. If Bronco
approves such transaction, agreement, arrangement or other matter, or abstains
from consenting to such transaction, agreement, arrangement or other matter,
then Bronco and its Affiliates will not be restricted from pursuing such
transaction, agreement, arrangement or other matter independently from the
Partnership Group; provided, however, that (1) Bronco shall abstain from
consenting or objecting to any transaction, agreement, arrangement or other
matter with respect to which any Person (other than a Group Member) in which
Bronco or a Bronco Affiliate has any economic

37

--------------------------------------------------------------------------------


interest, is pursuing or is involved in or, to Bronco's knowledge, is
considering pursuing or becoming involved in, and (2) Bronco shall treat any and
all information that it receives in connection with its rights under Section
3.4(a), whether written or oral, as Confidential Information as defined in, and
in accordance with the terms of, the Omnibus Agreement.
(b)Bronco shall have the right to (x) designate two individuals who are
employees of Bronco or its Affiliates (each such individual, an “Observer”), and
one alternate Observer to serve in place of either of the principal Observers,
to receive notice (which notice will be delivered to the Observers on the same
date such notice is delivered to the members of the Board of Directors) of and
attend meetings of the Board of Directors in an observer capacity and
(y) receive copies of information routinely provided to the members of the Board
of Directors; provided that the failure of the General Partner to give any such
notice or documents or information to Bronco or an Observer shall not affect the
validity of any action taken by the General Partner or the Board of Directors.
Bronco's rights set forth above shall be subject to the following terms and
conditions:


(i)Bronco agrees to treat any and all such information, whether written or oral,
as Confidential Information as defined in, and in accordance with the terms of,
the Omnibus Agreement;


(ii)If the Board of Directors (A) has been advised by legal counsel to the
Partnership that the withholding of certain written materials from the Observers
or the exclusion of the Observers from attendance at certain portions of a board
meeting is necessary for the protection of the attorney-client privilege for the
benefit of the Partnership with respect to a matter in which the Partnership is
involved, and the Board of Directors notifies the Observers as soon as practical
after becoming aware of such advice of the circumstances giving rise to the need
to protect such attorney-client privilege or (B) will be considering at such
board meeting (and in connection therewith receiving materials regarding) a
transaction, agreement, arrangement or other matter with respect to which a
Person (other than a Group Member) in which Bronco or a Bronco Affiliate has an
economic interest, is pursuing or is involved in, then, at the election of a
majority of the Board of Directors, (x) such written materials may be redacted
or withheld from Bronco and the Observers, or (y) the Observers may be excluded
from such portions of the board meetings or committee meetings, in each case,
only to the extent necessary to protect such attorney-client privilege or
related to such matter (as the case may be);


(iii)The Observers shall not have any voting rights. No consent or approval of
the Observers shall be required for any action taken by the Board of Directors.
The attendance or participation of the Observers at a meeting shall not be
required for action by the Board of Directors; and


(iv)The reasonable costs and expenses incurred by the Observers in connection
with any meeting of the Board of Directors shall be borne and paid by the
General Partner (and any Observer may obtain reimbursement from the General
Partner for any such reasonably documented costs and expenses).

38

--------------------------------------------------------------------------------






(v)The initial Observers shall be Robb Turner and Eric Lammers, and Michael
Christopher shall be the initial alternate Observer. Bronco may change its
designated Observers or alternate Observer from time to time by providing notice
to the General Partner thereof, which change shall be subject to the General
Partner's approval thereof (such approval not to be unreasonably withheld,
conditioned or delayed).


(c)No General Partner Membership Interest may be “transferred” (as such term is
defined in the General Partner LLC Agreement), in whole or in part, other than
to an Affiliate, without the written consent of Bronco (such consent not to be
unreasonably withheld, conditioned or delayed).


(d)For the avoidance of doubt, so long as EH II is a Group Member, the General
Partner shall not, in its capacity as a holder of the EH Management Units, cause
EH II to take any action that the General Partner would otherwise be prohibited
from causing EH II (as a Group Member) to take pursuant to Section 3.4(a).


(e)In the event the General Partner elects not to cause the Partnership to
pursue any claim for indemnification that the Partnership is entitled to pursue
under any agreement or arrangement (including this Agreement) between any Group
Member, on the one hand, and the General Partner, any Sponsor Party or any
Affiliate of the General Partner or any Sponsor Party (other than a Group
Member), on the other hand (such party, an “Indemnitor”) that could result in
the payment of any amount by the Indemnitor, Bronco shall have the right to
cause the General Partner to cause the Partnership to pursue such claim by
delivering written notice of Bronco's election to the General Partner until the
Bronco Fall-Away Date. Promptly following the receipt by the General Partner of
Bronco's written election pursuant to the foregoing sentence, the Partnership
will provide notice thereof in writing to the applicable Indemnitor, specifying
the nature of and specific basis for such claim, and the General Partner shall
thereafter cause the Partnership to diligently pursue such claim in accordance
with the applicable indemnification provisions of such agreement or arrangement.
If the Partnership fails to provide such notice to the Indemnitor within ten
(10) Business Days or if the Partnership fails to diligently pursue such claim
in accordance with this Section 3.4(e), then Bronco may notify the Indemnitor of
such claim directly and may control the pursuit of such claim against the
Indemnitor on behalf of the Partnership. Both Sponsor Parties agree to cause
their designated members of the Board of Directors of the General Partner to
approve the actions reasonably requested by Bronco with respect to any such
claim.


ARTICLE IV


CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS; REDEMPTION OF
PARTNERSHIP INTERESTS


Section 4.1    Certificates. Owners of Partnership Interests and, where
appropriate, Derivative Partnership Interests, shall be recorded in the Register
and ownership of such interests shall be evidenced by a physical certificate or
book entry notation in the Register. Notwithstanding anything to the contrary in
this Agreement, unless the General Partner shall determine otherwise in respect
of some or all of any or all classes of Partnership Interests and Derivative
Partnership Interests, Partnership Interests and Derivative Partnership
Interests shall

39

--------------------------------------------------------------------------------






not be evidenced by physical certificates. Certificates, if any, shall be
executed on behalf of the Partnership by the Chief Executive Officer, President,
Chief Financial Officer or any Vice President and the Secretary, any Assistant
Secretary, or other authorized officer of the General Partner, and shall bear
the legend set forth in Section 4.8(g). The signatures of such officers upon a
certificate may be facsimiles. In case any officer who has signed or whose
signature has been placed upon such certificate shall have ceased to be such
officer before such certificate is issued, it may be issued by the Partnership
with the same effect as if he were such officer at the date of its issuance. If
a Transfer Agent has been appointed for a class of Partnership Interests, no
Certificate for such class of Partnership Interests shall be valid for any
purpose until it has been countersigned by the Transfer Agent; provided,
however, that, if the General Partner elects to cause the Partnership to issue
Partnership Interests of such class in global form, the Certificate shall be
valid upon receipt of a certificate from the Transfer Agent certifying that the
Partnership Interests have been duly registered in accordance with the
directions of the Partnership. Subject to the requirements of Section 6.8(b) and
Section 6.8(c), if Common Units are evidenced by Certificates, on or after the
date on which Subordinated Units are converted into Common Units pursuant to the
terms of Section 5.8, the Record Holders of such Subordinated Units (i) if the
Subordinated Units are evidenced by Certificates, may exchange such Certificates
for Certificates evidencing the Common Units into which such Record Holder's
Subordinated Units converted, or (ii) if the Subordinated Units are not
evidenced by Certificates, shall be issued Certificates evidencing the Common
Units into which such Record Holders' Subordinated Units converted. With respect
to any Partnership Interests that are represented by physical certificates, the
General Partner may determine that such Partnership Interests will no longer be
represented by physical certificates and may, upon written notice to the holders
of such Partnership Interests and subject to applicable law, take whatever
actions it deems necessary or appropriate to cause such Partnership Interests to
be registered in book entry or global form and may cause such physical
certificates to be cancelled or deemed cancelled.


Section 4.2    Mutilated, Destroyed, Lost or Stolen Certificates.


(a)If any mutilated Certificate is surrendered to the Transfer Agent, the
appropriate officers of the General Partner on behalf of the Partnership shall
execute, and the Transfer Agent shall countersign and deliver in exchange
therefor, a new Certificate evidencing the same number and type of Partnership
Interests or Derivative Partnership Interests as the Certificate so surrendered.


(b)The appropriate officers of the General Partner on behalf of the Partnership
shall execute and deliver, and the Transfer Agent shall countersign, a new
Certificate in place of any Certificate previously issued, if the Record Holder
of the Certificate:


(i)makes proof by affidavit, in form and substance satisfactory to the General
Partner, that a previously issued Certificate has been lost, destroyed or
stolen;


(ii)requests the issuance of a new Certificate before the General Partner has
notice that the Certificate has been acquired by a purchaser for value in good
faith and without notice of an adverse claim;

40

--------------------------------------------------------------------------------






(iii)if requested by the General Partner, delivers to the General Partner a
bond, in form and substance satisfactory to the General Partner, with surety or
sureties and with fixed or open penalty as the General Partner may direct to
indemnify the Partnership, the Partners, the General Partner and the Transfer
Agent against any claim that may be made on account of the alleged loss,
destruction or theft of the Certificate; and


(iv)satisfies any other reasonable requirements imposed by the General Partner
or the Transfer Agent.


If a Limited Partner fails to notify the General Partner within a reasonable
period of time after such Limited Partner has notice of the loss, destruction or
theft of a Certificate, and a transfer of the Limited Partner Interests
represented by the Certificate is registered before the Partnership, the General
Partner or the Transfer Agent receives such notification, to the fullest extent
permitted by law, the Limited Partner shall be precluded from making any claim
against the Partnership, the General Partner or the Transfer Agent for such
transfer or for a new Certificate.
(c)As a condition to the issuance of any new Certificate under this Section 4.2,
the General Partner may require the payment of a sum sufficient to cover any tax
or other governmental charge that may be imposed in relation thereto and any
other expenses (including the fees and expenses of the Transfer Agent)
reasonably connected therewith.


Section 4.3    Record Holders. The names and addresses of Unitholders as they
appear in the Register shall be the official list of Record Holders of the
Partnership Interests for all purposes. The Partnership and the General Partner
shall be entitled to recognize the Record Holder as the Partner with respect to
any Partnership Interest and, accordingly, shall not be bound to recognize any
equitable or other claim to, or interest in, such Partnership Interest on the
part of any other Person or Group, regardless of whether the Partnership or the
General Partner shall have actual or other notice thereof, except as otherwise
provided by law or any applicable rule, regulation, guideline or requirement of
any National Securities Exchange on which such Partnership Interests are listed
or admitted to trading. Without limiting the foregoing, when a Person (such as a
broker, dealer, bank, trust company or clearing corporation or an agent of any
of the foregoing) is acting as nominee, agent or in some other representative
capacity for another Person or Group in acquiring and/or holding Partnership
Interests, as between the Partnership on the one hand, and such other Person on
the other, such representative Person shall be the Limited Partner with respect
to such Partnership Interest upon becoming the Record Holder in accordance with
Section 10.1(b) and have the rights and obligations of a Partner hereunder as,
and to the extent, provided herein, including Section 10.1(c).


Section 4.4    Transfer Generally.


(a)The term “transfer,” when used in this Agreement with respect to a
Partnership Interest, shall mean a transaction (i) by which the General Partner
assigns its General Partner Interest to another Person or by which a holder of
Incentive Distribution Rights assigns its Incentive Distribution Rights to
another Person, and includes a transfer, sale, assignment, gift, Encumbrance,
hypothecation, exchange or any other disposition by law or otherwise or (ii) by
which the holder of a Limited Partner Interest (other than an Incentive
Distribution Right) makes

41

--------------------------------------------------------------------------------






any direct or indirect transfer, sale, assignment, gift, Encumbrance,
hypothecation, exchange or any other disposition by law or otherwise and,
without limiting the generality of the foregoing, any distribution, transfer,
assignment or other disposition of any Limited Partner Interest, whether
voluntary, involuntary or pursuant to any dissolution, liquidation or
termination of such Person, to such Person's members, stockholders, partners or
other interestholders shall constitute a “transfer” of a Limited Partner
Interest (for the avoidance of doubt, with respect to a Limited Partner, any
transfer, sale, assignment, gift, Encumbrance, hypothecation, exchange or other
disposition of any interest in such Limited Partner, by such Limited Partner or
any interestholder of such Limited Partner shall be deemed to be an indirect
Transfer of a Limited Partner Interest hereunder); provided, however, that any
transfer of all or substantially all the assets, or a Change in Control, of CNP
or OGE shall not be a “transfer” hereunder.


(b)No Partnership Interest shall be transferred, in whole or in part, except in
accordance with the terms and conditions set forth in this Article IV. Any
transfer or purported transfer of a Partnership Interest not made in accordance
with this Article IV shall be null and void, and the Partnership shall have no
obligation to effect or recognize any such transfer or purported transfer.
Except as provided in Section 4.8(f), notwithstanding the other provisions of
this Article IV, prior to the IPO Closing Date, no transfer of any Partnership
Interests shall be made if such transfer would (i) violate the then applicable
federal or state securities laws or rules and regulations of the Commission, any
state securities commission or any other governmental authority with
jurisdiction over such transfer, (ii) terminate the existence or qualification
of the Partnership under the laws of the jurisdiction of its formation, (iii)
cause the Partnership to be treated as an association taxable as a corporation
or otherwise to be taxed as an entity for federal income tax purposes (to the
extent not already so treated or taxed), or (iv) with respect to transfers by
Partners other than Bronco prior to the IPO Closing Date, constitute a breach or
violation of, or a change of control or event of default under, any credit
agreement, loan agreement, indenture, mortgage, deed of trust or other similar
instrument or document governing indebtedness for borrowed money of the
Partnership or any Group Member. The Partnership may issue stop transfer
instructions to any Transfer Agent in order to implement any restriction on
transfer contemplated by this Agreement.


(c)Subject to Section 3.4(c), nothing contained in this Agreement shall be
construed to prevent or limit a disposition by any stockholder, member, partner
or other owner of the General Partner of any or all of the shares of stock,
membership interests, partnership interests or other ownership interests in the
General Partner and the term “transfer” shall not include any such disposition.


Section 4.5    Registration and Transfer of Limited Partner Interests.


(a)The General Partner shall keep, or cause to be kept by the Transfer Agent on
behalf of the Partnership, one or more registers in which, subject to such
reasonable regulations as it may prescribe and subject to the provisions of
Section 4.5(b), the registration and transfer of Limited Partner Interests, and
any Derivative Partnership Interests as applicable, shall be recorded (the
“Register”).


(b)The General Partner shall not recognize any transfer of Limited Partner
Interests evidenced by Certificates until the Certificates evidencing such
Limited Partner Interests are

42

--------------------------------------------------------------------------------






surrendered for registration of transfer. No charge shall be imposed by the
General Partner for such transfer; provided, that as a condition to the issuance
of any new Certificate under this Section 4.5, the General Partner may require
the payment of a sum sufficient to cover any tax or other governmental charge
that may be imposed with respect thereto and any other expenses (including the
fees and expenses of the Transfer Agent) reasonably connected therewith. Upon
surrender of a Certificate for registration of transfer of any Limited Partner
Interests evidenced by a Certificate, and subject to the provisions of this
Section 4.5(b), the appropriate officers of the General Partner on behalf of the
Partnership shall execute and deliver, and in the case of Certificates
evidencing Limited Partner Interests for which a Transfer Agent has been
appointed, the Transfer Agent shall countersign and deliver, in the name of the
holder or the designated transferee or transferees, as required pursuant to the
holder's instructions, one or more new Certificates evidencing the same
aggregate number and type of Limited Partner Interests as was evidenced by the
Certificate so surrendered. Upon the proper surrender of a Certificate, such
transfer shall be recorded in the Register.


(c)Except as provided in Section 4.9, by acceptance of any Limited Partner
Interests pursuant to a transfer in accordance with this Article IV, each
transferee of a Limited Partner Interest (including any nominee, or agent or
representative acquiring such Limited Partner Interests for the account of
another Person or Group) (i) shall be admitted to the Partnership as a Limited
Partner with respect to the Limited Partner Interests so transferred to such
Person when any such transfer or admission is reflected in the Register and such
Person becomes the Record Holder of the Limited Partner Interests so
transferred, (ii) shall become bound, and shall be deemed to have agreed to be
bound, by the terms of this Agreement, (iii) shall be deemed to represent that
the transferee has the capacity, power and authority to enter into this
Agreement and (iv) shall be deemed to make any consents, acknowledgements or
waivers contained in this Agreement, all with or without execution of this
Agreement by such Person. The transfer of any Limited Partner Interests and the
admission of any new Limited Partner shall not constitute an amendment to this
Agreement.


(d)Subject to (i) the foregoing provisions of this Section 4.5, (ii) Section
4.3, (iii) Section 4.8, (iv) with respect to any class or series of Limited
Partner Interests, the provisions of any statement of designations or an
amendment to this Agreement establishing such class or series, (v) any
contractual provisions binding on any Limited Partner and (vi) provisions of
applicable law, including the Securities Act, Limited Partner Interests shall be
freely transferable.


(e)If at any time a Person (other than a Limited Partner pursuant to the terms
of Section 4.11 or Section 4.12) acquires a majority of the Common Units held by
Bronco at the time of such transfer, including at least the Initial Bronco
Amount (a “Bronco Successor”), then such Bronco Successor shall succeed to all
of Bronco's rights and obligations provided in Section 3.4, Section 4.6(b) and
Section 4.6(d), as though such Bronco Successor were Bronco thereunder, and
Bronco shall no longer be entitled to exercise any of Bronco's rights and
obligations in Section 3.4, Section 4.6(b) and Section 4.6(d) regardless of the
number of Common Units Bronco continues to hold; provided, however, that any
Bronco Successor that, at the time of such transfer, is a Midstream Successor
shall not succeed to any of Bronco's rights under Section 3.4 or this Section
4.5(e).

43

--------------------------------------------------------------------------------






(f)If at any time Bronco is controlled by a Midstream Successor, then Bronco
shall not be entitled to exercise any of Bronco's rights under Section 3.4,
Section 4.6(b) or Section 4.6(d) regardless of the number of Common Units Bronco
continues to hold, but only for so long as such Midstream Successor remains in
control of Bronco. As used in this Section 4.5(f), the term “control” means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of Bronco, whether through ownership of Voting
Securities, by contract or otherwise.


Section 4.6    Transfer of the General Partner's General Partner Interest.


(a)Subject to Section 4.6(b) and (c), the General Partner may at its option
transfer all or any part of its General Partner Interest without Unitholder
approval or the approval of the holders of the Incentive Distribution Rights.


(b)Subject to Section 4.6(c), the General Partner shall not transfer all or any
part of its General Partner Interest to any Person without the prior approval of
(i) all members of the Board of Directors and (ii) prior to the Bronco Fall-Away
Date, Bronco.


(c)Notwithstanding anything herein to the contrary, no transfer by the General
Partner of all or any part of its General Partner Interest to another Person
shall be permitted unless (i) the transferee agrees to assume the rights and
duties of the General Partner under this Agreement and to be bound by the
provisions of this Agreement, (ii) the Partnership receives an Opinion of
Counsel that such transfer would not result in the loss of limited liability of
any Limited Partner under the Delaware Act or cause the Partnership to be
treated as an association taxable as a corporation or otherwise to be taxed as
an entity for federal income tax purposes (to the extent not already so treated
or taxed) and (iii) such transferee also agrees to purchase all (or the
appropriate portion thereof, if applicable) of the partnership or membership
interest of the General Partner as the general partner or managing member, if
any, of each other Group Member. In the case of a transfer pursuant to and in
compliance with this Section 4.6, the transferee or successor (as the case may
be) shall, subject to compliance with the terms of Section 10.2, be admitted to
the Partnership as the General Partner effective immediately prior to the
transfer of the General Partner Interest, and the business of the Partnership
shall continue without dissolution.


(d)The General Partner shall not transfer all or any EH Management Units to any
Person without the prior approval of (i) all members of the Board of Directors
and (ii) prior to the Bronco Fall-Away Date, Bronco; provided, that the General
Partner shall transfer all of the EH Management Units to any successor General
Partner elected in accordance with the terms of this Agreement as a condition to
the election of such successor.


Section 4.7    Transfer of Incentive Distribution Rights. The General Partner or
any other holder of Incentive Distribution Rights may transfer any or all of its
Incentive Distribution Rights without Unitholder approval.


Section 4.8    Restrictions on Transfers of Limited Partner Interests.


(a)Except for a Permitted Transfer or as provided in Section 4.11(d) or
Section 4.12(d), no Common Units or Subordinated Units may be transferred, in
whole or in

44

--------------------------------------------------------------------------------






part, unless the Limited Partner purporting to transfer such Common Units or
Subordinated Units first complies with the applicable provisions of Sections
4.11 and 4.12. Prior to the earlier of the IPO Closing Date and the date that is
18 months following the Closing Date, except for a Permitted Transfer or a
transfer in connection with an Initial Public Offering, no Limited Partner
Interest may be transferred, in whole or in part, without the prior approval of
a majority of the members of the Board of Directors, including the affirmative
votes of one member appointed by CERC and one member appointed by OGEH.
Notwithstanding the foregoing, any transfer of the direct or indirect equity
ownership interests of Bronco by the respective holders thereof (an “Upstream
Transfer”) shall be permitted, shall not require the consent of the Board of
Directors and shall not be subject to Sections 4.11 and 4.12; provided, however,
that no Upstream Transfer shall be made prior to the earlier of the IPO Closing
Date and the date that is 18 months following the Closing Date if it would
result in Bronco ceasing to be a member of the ArcLight Group.


(b)From the execution hereof until the IPO Closing Date, no transfer (including
a Permitted Transfer) of a Limited Partner Interest may be undertaken unless and
until the following have occurred: (i) the proposed transferee shall have agreed
in writing to be bound by the terms of this Agreement and provided to the
Partnership its name, address, taxpayer identification number and any other
information reasonably necessary to permit the Partnership to file all required
federal and state tax returns or reasonably requested by the Board of Directors,
and (ii) the Limited Partner proposing to make such transfer shall have
delivered to the Partnership an Opinion of Counsel (reasonably acceptable as to
form, substance and identity of counsel to the Partnership) that no registration
under the Securities Act is required in connection with such transfer (unless
the requirement of an opinion is waived by the Board of Directors).


(c)From the execution hereof until the IPO Closing Date, each Limited Partner
making a transfer of a Limited Partner Interest shall be obligated to pay its
own expenses incurred in connection with such transfer, and the Partnership
shall not have any obligation with respect thereto. Each Limited Partner making
a transfer shall pay, or reimburse the Partnership for, all reasonable costs and
expenses incurred by the Partnership in connection with such transfer and the
admission of the transferee as a Limited Partner, including the legal fees
incurred in connection with the legal opinions referred to in Section 4.8(b).


(d)The General Partner may impose restrictions on the transfer of Partnership
Interests if it receives an Opinion of Counsel that such restrictions are
necessary to (i) avoid a significant risk of the Partnership becoming taxable as
a corporation or otherwise becoming taxable as an entity for federal income tax
purposes (to the extent not already so treated or taxed) or (ii) preserve the
uniformity of the Limited Partner Interests (or any class or classes thereof).
The General Partner may impose such restrictions by amending this Agreement,
subject to Section 3.4(a); provided, however, that any amendment that would
result in the delisting or suspension of trading of any class of Limited Partner
Interests on the principal National Securities Exchange on which such class of
Limited Partner Interests is then listed or admitted to trading must be
approved, prior to such amendment being effected, by the holders of at least a
majority of the Outstanding Limited Partner Interests of such class.

45

--------------------------------------------------------------------------------






(e)The transfer of a Subordinated Unit or a Common Unit issued upon conversion
of a Subordinated Unit shall be subject to the restrictions imposed by Section
6.8(b) and Section 6.8(c).


(f)Nothing contained in this Article IV, or elsewhere in this Agreement, shall
preclude the settlement of any transactions involving Partnership Interests
entered into through the facilities of any National Securities Exchange on which
such Partnership Interests are listed or admitted to trading.


(g)Each certificate or book-entry evidencing Partnership Interests shall bear a
conspicuous legend in substantially the following form:


THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF CENTERPOINT ENERGY
FIELD SERVICES LP THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED
OR OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF CENTERPOINT ENERGY FIELD SERVICES LP UNDER THE LAWS OF THE
STATE OF DELAWARE, OR (C) CAUSE CENTERPOINT ENERGY FIELD SERVICES LP TO BE
TREATED AS AN ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS
AN ENTITY FOR FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED
OR TAXED). CNP OGE GP LLC, THE GENERAL PARTNER OF CENTERPOINT ENERGY FIELD
SERVICES LP, MAY IMPOSE ADDITIONAL RESTRICTIONS ON THE TRANSFER OF THIS SECURITY
IF IT RECEIVES AN OPINION OF COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO
(A) AVOID A SIGNIFICANT RISK OF CENTERPOINT ENERGY FIELD SERVICES LP BECOMING
TAXABLE AS A CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR FEDERAL
INCOME TAX PURPOSES OR (B) IN THE CASE OF LIMITED PARTNER INTERESTS, TO PRESERVE
THE UNIFORMITY THEREOF (OR ANY CLASS OR CLASSES OF LIMITED PARTNER INTERESTS).
THIS SECURITY MAY BE SUBJECT TO ADDITIONAL RESTRICTIONS ON ITS TRANSFER PROVIDED
IN THE PARTNERSHIP AGREEMENT. COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO
COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS SECURITY TO THE
SECRETARY OF THE GENERAL PARTNER AT THE PRINCIPAL OFFICE OF THE PARTNERSHIP. THE
RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE THE SETTLEMENT OF ANY
TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH THE FACILITIES OF ANY
NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS LISTED OR ADMITTED TO
TRADING.
Section 4.9    Eligibility Certifications; Ineligible Holders.


(a)If at any time after the IPO Closing Date the General Partner determines,
with the advice of counsel, that:

46

--------------------------------------------------------------------------------






(i)the U.S. federal income tax status (or lack of proof of the U.S. federal
income tax status) of one or more Limited Partners has or is reasonably likely
to have a material adverse effect on the rates that can be charged to customers
by any Group Member on assets that are subject to regulation by the FERC or an
analogous regulatory body (a “Rate Eligibility Trigger”); or


(ii)any Group Member is subject to any federal, state or local law or regulation
that would create a substantial risk of cancellation or forfeiture of any
property in which the Group Member has an interest based on the nationality,
citizenship or other related status of one or more Limited Partners (a
“Citizenship Eligibility Trigger”);


then, (x) in the case of a Rate Eligibility Trigger, the General Partner may
obtain such proof of the U.S. federal income tax status of the Limited Partners
and, to the extent relevant, their beneficial owners, as the General Partner
determines to be necessary to establish those Limited Partners whose U.S.
federal income tax status does not or would not have a material adverse effect
on the rates that can be charged to customers by any Group Member or (y) in the
case of a Citizenship Eligibility Trigger, the General Partner may obtain such
proof of the nationality, citizenship or other related status of the Limited
Partners (or, if any Limited Partner is a nominee holding for the account of
another Person, the nationality, citizenship or other related status of such
Person) as the General Partner determines to be necessary to establish those
Limited Partners whose nationality, citizenship or other related status does not
or would not subject any Group Member to a significant risk of cancellation or
forfeiture of any of its properties or interests therein.
(b)Without limitation of the foregoing, the General Partner may require all
Limited Partners to certify as to their (and their beneficial owners') status as
Eligible Holders upon demand and on a regular basis, as determined by the
General Partner, and may require transferees of Limited Partner Interests to so
certify prior to being admitted to the Partnership as a Limited Partner (any
such required certificate, an “Eligibility Certificate”).


(c)If any Limited Partner fails to furnish to the General Partner an Eligibility
Certificate or other requested information of its (and its beneficial owners')
status as an Eligible Holder within thirty (30) days (or such other period as
the General Partner may determine) of receipt of a request from the General
Partner to furnish an Eligibility Certificate or other requested information, or
if upon receipt of such Eligibility Certificate or other requested information
the General Partner determines that a Limited Partner or a transferee of a
Limited Partner is not an Eligible Holder (such a Partner, an “Ineligible
Holder”), the Limited Partner Interests owned by such Limited Partner shall be
subject to redemption in accordance with the provisions of Section 4.10 or the
General Partner may refuse to effect the transfer of the Limited Partner
Interests to such transferee. In addition, the General Partner shall be
substituted for any Limited Partner that is an Ineligible Holder as the Limited
Partner in respect of the Ineligible Holder's Limited Partner Interests.


(d)The General Partner shall, in exercising voting rights in respect of Limited
Partner Interests held by it on behalf of Ineligible Holders, distribute the
votes in the same ratios as the votes of Limited Partners (including the General
Partner and its Affiliates) in respect of Limited

47

--------------------------------------------------------------------------------






Partner Interests other than those of Ineligible Holders are cast, either for,
against or abstaining as to the matter.


(e)Upon dissolution of the Partnership, an Ineligible Holder shall have no right
to receive a distribution in kind pursuant to Section 12.4 but shall be entitled
to the cash equivalent thereof, and the Partnership shall provide cash in
exchange for an assignment of the Ineligible Holder's share of any distribution
in kind. Such payment and assignment shall be treated for Partnership purposes
as a purchase by the Partnership from the Ineligible Holder of its Limited
Partner Interest (representing the right to receive its share of such
distribution in kind).


(f)At any time after an Ineligible Holder can and does certify that it no longer
is an Ineligible Holder, it may, upon application to the General Partner,
request that with respect to any Limited Partner Interests of such Ineligible
Holder not redeemed pursuant to Section 4.10, such Ineligible Holder be admitted
as a Limited Partner, and upon approval of the General Partner, such Ineligible
Holder shall be admitted as Limited Partner and shall no longer constitute an
Ineligible Holder, and the General Partner shall cease to be deemed to be the
Limited Partner in respect of such Limited Partner Interests.


Section 4.10    Redemption of Partnership Interests of Ineligible Holders.


(a)If at any time a Limited Partner fails to furnish an Eligibility Certificate
or any information requested within thirty (30) days (or such other period as
the General Partner may determine) of receipt of a request from the General
Partner to furnish an Eligibility Certificate, or if upon receipt of such
Eligibility Certificate or such other information the General Partner
determines, with the advice of counsel, that a Limited Partner is an Ineligible
Holder, the Partnership may, unless the Limited Partner establishes to the
satisfaction of the General Partner that such Limited Partner is not an
Ineligible Holder or has transferred his Limited Partner Interests to a Person
who is not an Ineligible Holder and who furnishes an Eligibility Certificate to
the General Partner prior to the date fixed for redemption as provided below,
redeem the Limited Partner Interest of such Limited Partner as follows:


(i)The General Partner shall, not later than the 30th day before the date fixed
for redemption, give notice of redemption to the Limited Partner, at his last
address designated in the Register by registered or certified mail, postage
prepaid. The notice shall be deemed to have been given when so mailed. The
notice shall specify the Redeemable Interests, the date fixed for redemption,
the place of payment, that payment of the redemption price will be made upon
redemption of the Redeemable Interests (or, if later in the case of Redeemable
Interests evidenced by Certificates, upon surrender of the Certificates
evidencing the Redeemable Interests at the place specified in the notice) and
that on and after the date fixed for redemption no further allocations or
distributions to which the Limited Partner would otherwise be entitled in
respect of the Redeemable Interests will accrue or be made.


(ii)The aggregate redemption price for Redeemable Interests shall be an amount
equal to the Current Market Price (the date of determination of which shall be
the date fixed for redemption) of Limited Partner Interests of the class to be
so redeemed multiplied by the number of Limited Partner Interests of each such
class included among

48

--------------------------------------------------------------------------------






the Redeemable Interests. The redemption price shall be paid, as determined by
the General Partner, in cash or by delivery of a promissory note of the
Partnership in the principal amount of the redemption price, bearing interest at
the rate of 5% annually and payable in three equal annual installments of
principal together with accrued interest, commencing one year after the
redemption date.


(iii)The Limited Partner or his duly authorized representative shall be entitled
to receive the payment for the Redeemable Interests at the place of payment
specified in the notice of redemption on the redemption date (or, if later in
the case of Redeemable Interests evidenced by Certificates, upon surrender by or
on behalf of the Limited Partner or transferee at the place specified in the
notice of redemption, of the Certificates evidencing the Redeemable Interests,
duly endorsed in blank or accompanied by an assignment duly executed in blank).


(iv)After the redemption date, Redeemable Interests shall no longer constitute
issued and Outstanding Limited Partner Interests.


(b)The provisions of this Section 4.10 shall also be applicable to Limited
Partner Interests held by a Limited Partner as nominee, agent or representative
of a Person determined to be an Ineligible Holder.


(c)Nothing in this Section 4.10 shall prevent the recipient of a notice of
redemption from transferring his Limited Partner Interest before the redemption
date if such transfer is otherwise permitted under this Agreement and the
transferor provides notice of such transfer to the General Partner. Upon receipt
of notice of such a transfer, the General Partner shall withdraw the notice of
redemption, provided that the transferee of such Limited Partner Interest
certifies to the satisfaction of the General Partner that such transferee is not
an Ineligible Holder. If the transferee fails to make such certification within
30 days after the request, and, in any event, before the redemption date, such
redemption shall be effected from the transferee on the original redemption
date.


Section 4.11    Right of First Offer.


(a)Subject to Section 4.8 and Section 4.11(d), except for a Permitted Transfer
or a transfer to which Section 4.12 applies, if a Limited Partner (a “ROFO
Seller”) wishes to solicit proposals from third parties to acquire all or any
portion of the ROFO Seller's Common Units or Subordinated Units, the ROFO Seller
shall first provide a written notice (the “ROFO Notice”) to each other Limited
Partner (or, in the case of a transfer of Subordinated Units, only to the other
Limited Partners holding Subordinated Units), with a copy to the Partnership,
containing: (i) the number of Common Units or Subordinated Units proposed to be
transferred (the “ROFO Units”) and (ii) a request for each other Limited Partner
entitled to receive such notice (each, a “ROFO Non-Selling Limited Partner”) to
specify the purchase price (the “ROFO Price”) and other terms and conditions on
which such ROFO Non-Selling Limited Partner is willing to purchase the ROFO
Units.


(b)If the ROFO Seller is a Person other than Bronco:

49

--------------------------------------------------------------------------------






(i)Within thirty (30) days after receiving the ROFO Notice, one or more ROFO
Non-Selling Limited Partners (each, a “ROFO Accepting Limited Partner” and,
collectively, the “ROFO Accepting Limited Partners”) may elect in writing (the
“ROFO Offer Notice”) to purchase all, but not less than all, of the ROFO Units.
The ROFO Offer Notice shall specify the ROFO Price and other terms and
conditions on which such ROFO Non-Selling Limited Partner is willing to purchase
the ROFO Units. If any ROFO Accepting Limited Partner submits a ROFO Offer
Notice within the time period specified herein, the ROFO Seller shall have
thirty (30) days from the date it received the ROFO Offer Notice to elect in
writing (the “ROFO Acceptance Notice”) to accept the ROFO Accepting Limited
Partner's offer to purchase the ROFO Units.


(ii)If the ROFO Seller accepts a ROFO Accepting Limited Partner's offer, the
ROFO Accepting Limited Partner must purchase the ROFO Units in the manner, and
subject to the terms and conditions, described in Section 4.11(e). If the ROFO
Seller does not accept any offer from a ROFO Accepting Limited Partner or fails
to make such election within thirty (30) days after receiving the ROFO Offer
Notice, or if there are no ROFO Accepting Limited Partners, then the ROFO Seller
may, during the next one hundred twenty (120) days, transfer the ROFO Units to a
third-party transferee (i) at a purchase price not less than 105% of the highest
offered ROFO Price and upon terms no more favorable to the proposed transferee
than those specified in the ROFO Notice and (ii) subject to the applicable terms
and restrictions of this Agreement, including Section 4.8.


(iii)If more than one ROFO Accepting Limited Partner submits a ROFO Offer Notice
and the ROFO Seller decides to accept any of such ROFO Offer Notices, then the
ROFO Seller shall be obligated to accept such ROFO Offer Notice containing the
highest offered ROFO Price. If the highest offered ROFO Price is submitted by
more than one ROFO Accepting Limited Partner, each such ROFO Accepting Limited
Partner shall be allocated a number of ROFO Units on a Pro Rata basis in
accordance with the number of Common Units or Subordinated Units, as applicable,
owned by such ROFO Accepting Limited Partner in relation to the total number of
Common Units or Subordinated Units, as applicable, owned by all ROFO Accepting
Limited Partners, or in such other proportion as such ROFO Accepting Limited
Partners shall otherwise agree.


(c)If the ROFO Seller is Bronco:


(i)Within thirty (30) days after receiving the ROFO Notice, either OGEH or CERC
may elect to submit a ROFO Offer Notice to purchase all, but not less than all,
of the ROFO Units, which ROFO Offer Notice shall specify the ROFO Price and
other terms and conditions on which OGEH or CERC (as applicable) would be
willing to purchase the ROFO Units.


(ii)If both OGEH and CERC submit a ROFO Offer Notice within the time period
specified in Section 4.11(c)(i) and the ROFO Seller decides to accept any of
such ROFO Offer Notices, then the ROFO Seller shall be obligated to accept such
ROFO Offer Notice containing the highest offered ROFO Price. If both OGEH and
CERC submit a ROFO Offer Notice within the time period specified in Section
4.11(c)(i) at the

50

--------------------------------------------------------------------------------






same ROFO Offer Price and the ROFO Seller elects to accept any of such ROFO
Offer Notices, then the ROFO Seller shall be obligated to accept the ROFO Offer
Notice submitted by OGEH.


(iii)If either OGEH or CERC submits a ROFO Offer Notice within the applicable
time period specified in Section 4.11(c)(i), subject to Section 4.1(c)(ii), the
ROFO Seller will have thirty (30) days from the date it received the ROFO Offer
Notice to submit a ROFO Acceptance Notice.


(iv)If the ROFO Seller accepts an offer from OGEH or CERC, OGEH or CERC must
purchase the ROFO Units in the manner, and subject to the terms and conditions,
described in Section 4.11(e). If the ROFO Seller does not accept such offer or
fails to make such election within thirty (30) days after receiving the ROFO
Offer Notice, or neither OGEH or CERC submits a ROFO Offer Notice within the
applicable time period specified in Section 4.11(c)(i), then the ROFO Seller
may, during the next one hundred twenty (120) days, transfer the ROFO Units to a
third-party transferee (i) at a purchase price not less than 105% of the highest
offered ROFO Price and upon terms no more favorable to the proposed transferee
than those specified in the ROFO Notice and (ii) subject to the applicable terms
and restrictions of this Agreement, including Section 4.8.


(d)Except as set forth below, the obligations in this Section 4.11 shall apply
to any proposed transfer of Common Units or Subordinated Units by a Limited
Partner prior to the IPO Closing Date. The obligations in this Section 4.11
shall not apply to any such proposed transfer by Bronco after the earlier of the
IPO Closing Date and the date that is 18 months following the Closing Date. On
and after the IPO Closing Date, the obligations in this Section 4.11 shall apply
only to any proposed transfer of Common Units or Subordinated Units, or series
of such transfers to the same Person, by a Sponsor Party involving more than 5%
of the aggregate of the Common Units and Subordinated Units held by such Sponsor
Party. After the IPO Closing Date, the only Limited Partners entitled to receive
a ROFO Notice and deliver a ROFO Offer Notice shall be the Sponsor Parties.


(e)Sales of the ROFO Units to the applicable ROFO Accepting Limited Partner
pursuant to this Section 4.11 shall be made at the offices of the Partnership
within sixty (60) days of the delivery of ROFO Acceptance Notice, or on such
other date as the participating parties may agree in writing. Such sales shall
be effected by the ROFO Seller's delivery of the ROFO Units, free and clear of
all Encumbrances (other than restrictions imposed by the governing documents of
the Partnership and securities laws), to the applicable ROFO Accepting Limited
Partner, against payment to the ROFO Seller of the ROFO Price by the applicable
ROFO Accepting Limited Partner and on the terms and conditions specified in the
applicable ROFO Offer Notice.


Section 4.12    Right of First Refusal.


(a)Subject to Section 4.8 and Section 4.12(d), except for a Permitted Transfer
or a transfer to which Section 4.11 applies, if a Limited Partner (a “ROFR
Seller”) receives an unsolicited bona fide offer from a third party for a
transfer of all or any portion of the ROFR

51

--------------------------------------------------------------------------------






Seller's Common Units or Subordinated Units, and the ROFR Seller wishes to
accept such offer, the ROFR Seller shall first provide a written notice (the
“ROFR Seller's Notice”) to each other Limited Partner (or, in the case of a
transfer of Subordinated Units, only to the other Limited Partners holding
Subordinated Units), with a copy to the Partnership, containing: (i) the number
of Common Units or Subordinated Units proposed to be transferred (the “ROFR
Units”) and the per Unit purchase price offered therefor, which may only be in
cash (the “ROFR Sale Price”), and (ii) the material terms and conditions of such
proposed transfer. Delivery of the ROFR Seller's Notice to the Limited Partners
entitled to receive such notice (each, a “ROFR Non-Transferring Limited
Partner”) shall constitute an offer (a “ROFR Offer”) by the ROFR Seller to sell
the ROFR Units at the ROFR Sale Price to each other ROFR Non-Transferring
Limited Partner, which shall remain outstanding for a period of thirty (30) days
after the delivery of the ROFR Seller's Notice (subject to extension as provided
below, the “ROFR Period”).


(b)If the ROFR Seller is a Person other than Bronco:


(i)During the ROFR Period, each ROFR Non-Transferring Limited Partner shall have
the right to accept the ROFR Offer in full but not in part, by delivering a
written notice to the ROFR Seller (a “ROFR Acceptance Notice”), with a copy to
each other ROFR Non-Transferring Limited Partner and the Partnership of its
acceptance of the ROFR Offer with respect to all of the ROFR Units at the ROFR
Sale Price and on the same terms specified in the ROFR Seller's Notice.


(ii)If more than one ROFR Acceptance Notice is timely delivered to the ROFR
Seller, each ROFR Non-Transferring Limited Partner that submitted a ROFR
Acceptance Notice shall be entitled to purchase a portion of the ROFR Units
determined on a pro rata basis in accordance with the number of Common Units or
Subordinated Units, as applicable, owned by each such participating ROFR
Non-Transferring Limited Partner in relation to the total number of Common Units
or Subordinated Units, as applicable, owned by all such participating ROFR
Non-Transferring Limited Partners, or in such other proportion as such ROFR
Non-Transferring Limited Partners may agree.


(iii)A failure by a ROFR Non-Transferring Limited Partner to validly deliver a
ROFR Acceptance Notice during the ROFR Period shall be deemed a rejection of the
ROFR Offer and a waiver of such ROFR Non-Transferring Limited Partner's right to
purchase any portion of the ROFR Units.


(iv)If no ROFR Non-Transferring Limited Partner timely delivers a ROFR
Acceptance Notice, then the ROFR Seller shall be free, for a period of one
hundred twenty (120) days from the date of the expiration of the ROFR Period, to
sell such ROFR Units to a third party (the “Proposed Transferee”) (x) at a price
per Unit equal to or greater than the ROFR Price and upon terms no more
favorable to the Proposed Transferee than those specified in the ROFR Seller's
Notice and (y) subject to the applicable terms and restrictions of this
Agreement, including Section 4.8.


(c)If the ROFR Seller is Bronco:

52

--------------------------------------------------------------------------------






(i)During the ROFR Period, OGEH and CERC shall each have the right to accept the
ROFR Offer in full but not in part, in each case by delivering a ROFR Acceptance
Notice, with a copy to each other ROFR Non-Transferring Limited Partner and the
Partnership of its acceptance of the ROFR Offer with respect to all of the ROFR
Units at the ROFR Sale Price and on the same terms specified in the ROFR
Seller's Notice.


(ii)If both OGEH and CERC timely submit a ROFR Acceptance Notice, then OGEH
shall be entitled to purchase all of the ROFR Units, unless OGEH and CERC agree
otherwise.


(iii)A failure by OGEH or CERC to validly deliver a ROFR Acceptance Notice
during the applicable ROFR Period shall be deemed a rejection of the ROFR Offer
and a waiver of such party's right to purchase any portion of the ROFR Units.


(iv)If neither OGEH or CERC timely delivers a ROFR Acceptance Notice, then the
ROFR Seller shall be free, for a period of one hundred twenty (120) days from
the date of the expiration of the ROFR Period, to sell such ROFR Units to a
Proposed Transferee (x) at a price per Unit equal to or greater than the ROFR
Price and upon terms no more favorable to the Proposed Transferee than those
specified in the ROFR Seller's Notice and (y) subject to the applicable terms
and restrictions of this Agreement, including Section 4.8.


(d)Except as set forth below, the obligations in this Section 4.12 shall apply
to any proposed transfer of Common Units or Subordinated Units by a Limited
Partner prior to the IPO Closing Date. The obligations in this Section 4.12
shall not apply to any such proposed transfer by Bronco after the earlier of the
IPO Closing Date and the date that is 18 months following the Closing Date. On
and after the IPO Closing Date, the obligations in this Section 4.12 shall apply
only to any proposed transfer of Common Units or Subordinated Units, or series
of such transfers to the same Person, by a Sponsor Party involving more than 5%
of the aggregate of the Common Units or Subordinated Units held by such Sponsor
Party. After the IPO Closing Date, the only Limited Partners entitled to receive
a ROFR Seller's Notice and deliver a ROFR Acceptance Notice shall be the Sponsor
Parties.


(e)Sales of the ROFR Units to be sold to the participating ROFR Non-Transferring
Limited Partners pursuant to this Section 4.12 shall be made at the offices of
the Partnership within sixty (60) days of the delivery of ROFR Seller's Notice,
or on such other date as the participating parties may agree in writing. Such
sales shall be effected by the ROFR Seller's delivery of the ROFR Units, free
and clear of all Encumbrances (other than restrictions imposed by the governing
documents of the Partnership and securities laws), to the participating ROFR
Non-Transferring Limited Partners, against payment to the ROFR Seller of the
purchase consideration therefor by the participating ROFR Non-Transferring
Limited Partners and on the terms and conditions specified in the ROFR Seller's
Notice.

53

--------------------------------------------------------------------------------






ARTICLE V


CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS


Section 5.1    Organizational Contributions. In connection with the conversion
of the Partnership from a limited liability company to a limited partnership as
described in Section 2.1, (a) the General Partner was admitted as the General
Partner of the Partnership, (b) the Organizational Limited Partner was admitted
as a Limited Partner of the Partnership and (c) the Organizational Limited
Partner received 291,002,583 Common Units, representing a 100% Limited Partner
Interest in the Partnership, in exchange for the previously outstanding limited
liability company membership interests that were held by the Organizational
Limited Partner at the time of such conversion.


Section 5.2    Initial Contributions; Percentage Interests.


(a)On the Closing Date and pursuant to the Master Formation Agreement:


(i)OGEH contributed 100% of its EH Economic Units to the Partnership, free and
clear of all Encumbrances, in exchange for a Limited Partner Interest (the “OGEH
LP Contribution”);


(ii)Bronco contributed 100% of its EH Economic Units to the Partnership, free
and clear of all Encumbrances, in exchange for a Limited Partner Interest (the
“Bronco LP Contribution”);


(iii)in exchange for, and simultaneously with, the OGEH LP Contribution, the
Partnership issued to OGE 141,956,176 Common Units, representing a 28.456%
Percentage Interest in the Partnership;


(iv)in exchange for, and simultaneously with, the Bronco LP Contribution, the
Partnership issued to Bronco 65,908,224 Common Units, representing a 13.212%
Percentage Interest in the Partnership;


(b)Upon completion of and as a result of the transactions described in Section
5.1 and Section 5.2(a), CERC holds 291,002,583 Common Units, representing a
58.333% Percentage Interest in the Partnership.


Section 5.3    Contributions by Limited Partners. On or after the IPO Closing
Date, no Limited Partner will be required to make any Capital Contribution to
the Partnership pursuant to this Agreement.


Section 5.4    Interest and Withdrawal. No interest shall be paid by the
Partnership on Capital Contributions. No Partner shall be entitled to the
withdrawal or return of its Capital Contribution, except to the extent, if any,
that distributions made pursuant to this Agreement or upon termination of the
Partnership may be considered as such by law and then only to the extent
provided for in this Agreement. Except to the extent expressly provided in this
Agreement, no Partner shall have priority over any other Partner either as to
the return of Capital Contributions

54

--------------------------------------------------------------------------------






or as to profits, losses or distributions. Any such return shall be a compromise
to which all Partners agree within the meaning of Section 17-502(b) of the
Delaware Act.


Section 5.5    Capital Accounts.


(a)The Partnership shall maintain for each Partner (or a beneficial owner of
Partnership Interests held by a nominee, agent or representative in any case in
which the nominee, agent or representative has furnished the identity of such
owner to the Partnership in accordance with Section 6031(c) of the Code or any
other method acceptable to the General Partner) owning a Partnership Interest a
separate Capital Account with respect to such Partnership Interest in accordance
with the rules of Treasury Regulation Section 1.704-1(b)(2)(iv). The initial
Capital Account balance attributable to the Common Units issued to the
Organizational Limited Partner, OGEH, and Bronco pursuant to Sections 5.1 and
5.2(a) shall equal the product of the number of Common Units issued to the
Organizational Limited Partner, OGEH, and Bronco, respectively, and the Initial
Unit Price for each such Common Unit (and the initial Capital Account balance
attributable to each such Common Unit shall equal its Initial Unit Price). The
initial Capital Account attributable to the Incentive Distribution Rights shall
be zero.. Such Capital Account shall be increased by (i) the amount of all
Capital Contributions made to the Partnership with respect to such Partnership
Interest and (ii) all items of Partnership income and gain (including income and
gain exempt from tax) computed in accordance with Section 5.5(b) and allocated
with respect to such Partnership Interest pursuant to Section 6.1, and decreased
by (x) the amount of cash or Net Agreed Value of all actual and deemed
distributions of cash or property made with respect to such Partnership Interest
and (y) all items of Partnership deduction and loss computed in accordance with
Section 5.5(b) and allocated with respect to such Partnership Interest pursuant
to Section 6.1.


(b)For purposes of computing the amount of any item of income, gain, loss or
deduction that is to be allocated pursuant to Article VI and is to be reflected
in the Partners' Capital Accounts, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes (including any
method of depreciation, cost recovery or amortization used for that purpose),
provided, that:


(i)Solely for purposes of this Section 5.5, the Partnership shall be treated as
owning directly its proportionate share (as determined by the General Partner
based upon the provisions of the applicable Group Member Agreement) of all
property owned by (x) any other Group Member that is classified as a partnership
for federal income tax purposes and (y) any other partnership, limited liability
company, unincorporated business or other entity classified as a partnership for
federal income tax purposes of which a Group Member is, directly or indirectly,
a partner, member or other equity holder.


(ii)All fees and other expenses incurred by the Partnership to promote the sale
of (or to sell) a Partnership Interest that can neither be deducted nor
amortized under Section 709 of the Code, if any, shall, for purposes of Capital
Account maintenance, be treated as an item of deduction at the time such fees
and other expenses are incurred and shall be allocated among the Partners
pursuant to Section 6.1.

55

--------------------------------------------------------------------------------






(iii)Except as otherwise provided in Treasury Regulation Section
1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss and
deduction shall be made without regard to any election under Section 754 of the
Code that may be made by the Partnership and, as to those items described in
Section 705(a)(1)(B) or 705(a)(2)(B) of the Code, without regard to the fact
that such items are not includable in gross income or are neither currently
deductible nor capitalized for federal income tax purposes. To the extent an
adjustment to the adjusted tax basis of any Partnership asset pursuant to
Section 734(b) or 743(b) of the Code is required, pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining
Capital Accounts, the amount of such adjustment in the Capital Accounts shall be
treated as an item of gain or loss.


(iv)Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership's Carrying Value with respect to such property as of such date.


(v)In accordance with the requirements of Section 704(b) of the Code, any
deductions for depreciation, cost recovery or amortization attributable to any
Contributed Property shall be determined as if the adjusted basis of such
property on the date it was acquired by the Partnership were equal to the Agreed
Value of such property. Upon an adjustment pursuant to Section 5.5(d) to the
Carrying Value of any Partnership property subject to depreciation, cost
recovery or amortization, any further deductions for such depreciation, cost
recovery or amortization attributable to such property shall be determined under
the rules prescribed by Treasury Regulation Section 1.704-3(d)(2) as if the
adjusted basis of such property were equal to the Carrying Value of such
property immediately following such adjustment.


(vi)The Gross Liability Value of each Liability of the Partnership described in
Treasury Regulation Section 1.752-7(b)(3)(i) shall be adjusted at such times as
provided in this Agreement for an adjustment to Carrying Values. The amount of
any such adjustment shall be treated for purposes hereof as an item of loss (if
the adjustment increases the Carrying Value of such Liability of the
Partnership) or an item of gain (if the adjustment decreases the Carrying Value
of such Liability of the Partnership).


(c)

(i)A transferee of a Partnership Interest shall succeed to a pro rata portion of
the Capital Account of the transferor relating to the Partnership Interest so
transferred.


(ii)Subject to Section 6.8(c), immediately prior to the transfer of a
Subordinated Unit or of a Subordinated Unit that has converted into a Common
Unit pursuant to Section 5.8 by a holder thereof (other than a transfer to an
Affiliate unless the General Partner elects to have this subparagraph 5.5(c)(ii)
apply), the Capital Account maintained for such Person with respect to its
Subordinated Units or converted Subordinated Units will (A)first, be allocated
to the Subordinated Units or converted Subordinated Units to be transferred in
an amount equal to the product of (x) the number

56

--------------------------------------------------------------------------------






of such Subordinated Units or converted Subordinated Units to be transferred and
(y) the Per Unit Capital Amount for a Common Unit, and (B)second, any remaining
balance in such Capital Account will be retained by the transferor, regardless
of whether it has retained any Subordinated Units or converted Subordinated
Units. Following any such allocation, the transferor's Capital Account, if any,
maintained with respect to the retained Subordinated Units or retained converted
Subordinated Units, if any, will have a balance equal to the amount allocated
under clause (B) hereinabove, and the transferee's Capital Account established
with respect to the transferred Subordinated Units or transferred converted
Subordinated Units will have a balance equal to the amount allocated under
clause (A) hereinabove.


(iii)Subject to Section 6.8(b), immediately prior to the transfer of an IDR
Reset Common Unit by a holder thereof (other than a transfer to an Affiliate
unless the General Partner elects to have this subparagraph (iii) apply), the
Capital Account maintained for such Person with respect to its IDR Reset Common
Units will (A) first, be allocated to the IDR Reset Common Units to be
transferred in an amount equal to the product of (x) the number of such IDR
Reset Common Units to be transferred and (y) the Per Unit Capital Amount for a
Common Unit, and (B) second, any remaining balance in such Capital Account will
be retained by the transferor, regardless of whether it has retained any IDR
Reset Common Units. Following any such allocation, the transferor's Capital
Account, if any, maintained with respect to the retained IDR Reset Common Units,
if any, will have a balance equal to the amount allocated under clause (B)
hereinabove, and the transferee's Capital Account established with respect to
the transferred IDR Reset Common Units will have a balance equal to the amount
allocated under clause (A) above.


(d)

(i)Consistent with Treasury Regulation Section 1.704-1(b)(2)(iv)(f), on an
issuance of additional Partnership Interests for cash or Contributed Property,
the issuance of Partnership Interests as consideration for the provision of
services, or the conversion of the General Partner's Combined Interest to Common
Units pursuant to Section 11.3(b), the Capital Account of each Partner and the
Carrying Value of each Partnership property immediately prior to such issuance
shall be adjusted upward or downward to reflect any Unrealized Gain or
Unrealized Loss attributable to such Partnership property, and any such
Unrealized Gain or Unrealized Loss shall be treated, for purposes of maintaining
Capital Accounts, as if it had been recognized on an actual sale of each such
property for an amount equal to its fair market value immediately prior to such
issuance and had been allocated among the Partners at such time pursuant to
Section 6.1(c) and Section 6.1(d) in the same manner as any item of gain or loss
actually recognized following an event giving rise to the dissolution of the
Partnership would have been allocated; provided, however, that in the event of
an issuance of Partnership Interests for a de minimis amount of cash or
Contributed Property, or in the event of an issuance of a de minimis amount of
Partnership Interests as consideration for the provision of services, the
General Partner may determine that such adjustments are unnecessary for the
proper administration of the Partnership. In determining such Unrealized Gain or
Unrealized Loss, the aggregate fair market value of all Partnership property
(including cash or cash equivalents) immediately

57

--------------------------------------------------------------------------------






prior to the issuance of additional Partnership Interests shall be determined by
the General Partner using such method of valuation as it may adopt. In making
its determination of the fair market values of individual properties, the
General Partner may determine that it is appropriate to first determine an
aggregate value for the Partnership, derived from the current trading price of
the Common Units, and taking fully into account the fair market value of the
Partnership Interests of all Partners at such time, and then allocate such
aggregate value among the individual properties of the Partnership (in such
manner as it determines appropriate).


(ii)In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f),
immediately prior to any actual or deemed distribution to a Partner of any
Partnership property (other than a distribution of cash that is not in
redemption or retirement of a Partnership Interest), the Capital Accounts of all
Partners and the Carrying Value of all Partnership property shall be adjusted
upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property, and any such Unrealized Gain or
Unrealized Loss shall be treated, for purposes of maintaining Capital Accounts,
as if it had been recognized on an actual sale of each such property immediately
prior to such distribution for an amount equal to its fair market value, and had
been allocated among the Partners, at such time, pursuant to Section 6.1(c) and
Section 6.1(d) in the same manner as any item of gain or loss actually
recognized following an event giving rise to the dissolution of the Partnership
would have been allocated. In determining such Unrealized Gain or Unrealized
Loss the aggregate fair market value of all Partnership property (including cash
or cash equivalents) immediately prior to a distribution shall (A) in the case
of an actual distribution that is not made pursuant to Section 12.4 or in the
case of a deemed distribution, be determined in the same manner as that provided
in Section 5.5(d)(i) or (B) in the case of a liquidating distribution pursuant
to Section 12.4, be determined by the Liquidator using such method of valuation
as it may adopt.


Section 5.6    Issuances of Additional Partnership Interests; Additional Capital
Contributions Prior to the IPO Closing Date; Call and Put Rights.


(a)The Partnership may issue additional Partnership Interests (other than
General Partner Interests) and Derivative Partnership Interests for any
Partnership purpose at any time and from time to time to such Persons for such
consideration and on such terms and conditions as the General Partner shall
determine, all without the approval of any Limited Partners (subject to Section
3.4(a)). Notwithstanding anything to the contrary in this Agreement, prior to
the Bronco Fall-Away Date, the Partnership shall not issue any Units with
designations, preferences, rights, powers or duties that are senior to Common
Units held by Bronco without the prior written consent of Bronco.


(b)Each additional Partnership Interest authorized to be issued by the
Partnership pursuant to Section 5.6(a) may be issued in one or more classes, or
one or more series of any such classes, with such designations, preferences,
rights, powers and duties (which, except as otherwise provided in
Section 5.6(a), may be senior to existing classes and series of Partnership
Interests), as shall be fixed by the General Partner, including (i) the right to
share in Partnership profits and losses or items thereof; (ii) the right to
share in Partnership distributions; (iii) the

58

--------------------------------------------------------------------------------






rights upon dissolution and liquidation of the Partnership; (iv) whether, and
the terms and conditions upon which, the Partnership may or shall be required to
redeem the Partnership Interest; (v) whether such Partnership Interest is issued
with the privilege of conversion or exchange and, if so, the terms and
conditions of such conversion or exchange; (vi) the terms and conditions upon
which each Partnership Interest will be issued, evidenced by Certificates and
assigned or transferred; (vii) the method for determining the Percentage
Interest as to such Partnership Interest; and (viii) the right, if any, of each
such Partnership Interest to vote on Partnership matters, including matters
relating to the relative rights, preferences and privileges of such Partnership
Interest.


(c)The General Partner shall take all actions that it determines to be necessary
or appropriate in connection with (i) each issuance of Partnership Interests and
Derivative Partnership Interests pursuant to this Section 5.6, (ii) the
conversion of the Combined Interest into Units pursuant to the terms of this
Agreement, (iii) the issuance of Common Units pursuant to Section 5.12, (iv)
reflecting admission of such additional Limited Partners in the Register as the
Record Holders of such Limited Partner Interests and (v) all additional
issuances of Partnership Interests. The General Partner shall determine the
relative rights, powers and duties of the holders of the Units or other
Partnership Interests being so issued. The General Partner shall do all things
necessary to comply with the Delaware Act and is authorized and directed to do
all things that it determines to be necessary or appropriate in connection with
any future issuance of Partnership Interests or in connection with the
conversion of the Combined Interest into Units pursuant to the terms of this
Agreement, including compliance with any statute, rule, regulation or guideline
of any federal, state or other governmental agency or any National Securities
Exchange on which the Units or other Partnership Interests are listed or
admitted to trading.


(d)No fractional Units shall be issued by the Partnership.


(e)Additional Capital Contributions Prior to the IPO Closing Date.


(i)Prior to the IPO Closing Date, each Limited Partner shall have the right, but
not the obligation, to fund its Pro Rata portion of any additional Capital
Contributions approved by the Board of Directors.


(ii)If a Limited Partner elects not to fund any amount of its Pro Rata portion
of an additional Capital Contribution, then the other Limited Partners shall
have the right, but not the obligation, to fund their Pro Rata portion of the
remaining balance of such unfunded Capital Contribution. In such event, the
General Partner shall give the other Limited Partners written notice thereof.


(iii)Each time a request for additional Capital Contributions is to be made, the
Partnership shall give each Limited Partner a written notice specifying (A) the
aggregate amount of the Capital Contribution requested and such Limited
Partner's share thereof, and (B) wire instructions for the account into which
such Capital Contribution shall be made. Except as otherwise approved by the
Board of Directors, the Limited Partners shall make any Capital Contributions
requested hereunder (X) within fifteen (15) days of the date that the notice in
the preceding sentence is given by the Partnership, or

59

--------------------------------------------------------------------------------






(Y) within ten (10) days of the date such Limited Partner is given notice by the
Partnership that it is entitled to fund a balance of a Capital Contribution
pursuant to Section 5.6(e)(ii), in each case subject to any extension necessary
to pursue any required regulatory approvals or clearances.


(iv)In exchange for payment of any additional Capital Contributions as provided
in this Section 5.6(e), the Partnership shall issue to each Limited Partner that
elects to fund such additional Capital Contribution a number of additional
Common Units equal to (i) the dollar amount of such Capital Contribution funded
by the Limited Partner divided by (ii) 80% of then-applicable Unit Price.


(A)As used herein, “Unit Price” means the Partnership Equity Value at such time,
divided by the sum of the number of Common Units Outstanding on such date. The
Unit Price shall be determined by the General Partner.


(B)As used herein, “Partnership Equity Value” shall be derived from a 5.8% yield
(coinciding with a 5.97% Alerian MLP Index Yield (AMZ Yield) as of March 2013)
as adjusted on the date of determination to reflect changes in the Alerian MLP
Index Yield and the aggregate amount of Adjusted Available Cash for the four
most recently completed Quarters. For purposes of this Section 5.6(e)(iv), the
aggregate amount of Adjusted Available Cash for the four most recent Quarters
occurring immediately prior to the first quarter after the Closing Date shall be
the relevant historical or projected amounts for such periods provided in
Exhibit D. An example of the calculation of the Unit Price is included as
Exhibit D.


(f)Issuance of Units with Respect to Call and Put Rights. If a Call Right or a
Put Right is exercised, in exchange for the Partnership purchasing an additional
interest in SESH as provided in Annex B to the Master Formation Agreement, the
Partnership shall issue to SEPH a number of additional Common Units as
determined pursuant to Annex B to the Master Formation Agreement.


Section 5.7    Conversion of Common Units Into Subordinated Units. In connection
with the Initial Public Offering, the General Partner may, in its sole and
absolute discretion and upon written notice to the Limited Partners, convert
such portion of the Common Units held by each of CERC and OGEH (or their
respective successors) as is necessary to cause up to 50% of the Outstanding
Units on the IPO Closing Date to be Subordinated Units into Subordinated Units
on a one-for-one basis without the necessity of any vote or approval of any
other Partner; provided, however, that each of CERC and OGEH (or their
respective successors) must have the same percentage of such Person's Common
Units converted into Subordinated Units. From and after the date of any such
conversion, the provisions of this Agreement relating to Subordinated Units,
including the provisions of ýSection 5.8, shall apply.
Section 5.8    Conversion of Subordinated Units.


(a)All of the Subordinated Units shall convert into Common Units on a
one-for-one basis on the expiration of the Subordination Period.

60

--------------------------------------------------------------------------------






(b)In the event that Subordinated Units shall convert into Common Units pursuant
to Section 5.8(a) at a time when there shall be more than one holder of
Subordinated Units, then, unless all of the holders of the Subordinated Units
shall agree to a different allocation, the Subordinated Units that are to be
converted into Common Units shall be allocated among the holders of the
Subordinated Units pro rata based on the number of Subordinated Units held by
each such holder.


(c)Upon the conversion of Subordinated Units in accordance with this Section
5.8, each converting holder shall be deemed to be the Record Holder of the
number of Common Units issuable upon conversion, notwithstanding that the
Certificates representing such Common Units shall not then actually be delivered
to such Person. Upon notice from the Partnership, each holder of Subordinated
Units so converted shall promptly surrender to the Partnership Certificates
representing the Subordinated Units so converted, in proper transfer form. If
the date for the conversion of Subordinated Units into Common Units shall not be
a Business Day, then such conversion shall occur on the next Business Day. Each
Subordinated Unit shall be canceled by the General Partner upon its conversion.


(d)The issuance or delivery of certificates for Common Units upon the conversion
of Subordinated Units shall be made without charge to the converting holder of
Subordinated Units for such certificates or for any tax in respect of the
issuance or delivery of such certificates or the securities represented thereby,
and such certificates shall be issued or delivered in the respective names of,
or in such names as may be directed by, the holders of the Subordinated Units
converted; provided, however, that the Partnership shall not be required to pay
any tax which may be payable in respect of any transfer involved in the issuance
and delivery of any such certificate in a name other than that of the holder of
the Subordinated Units converted, and the Partnership shall not be required to
issue or deliver such certificate unless or until the Person or Persons
requesting the issuance or delivery thereof shall have paid to the Partnership
the amount of such tax or shall have established to the reasonable satisfaction
of the Partnership that such tax has been paid.


(e)A Subordinated Unit that has converted into a Common Unit shall be subject to
the provisions of Section 6.8.


Section 5.9    Limited Preemptive Right. Except as provided in this Section 5.9
and in Section 5.2 and Section 5.12 or as otherwise provided in a separate
agreement by the Partnership, no Person shall have any preemptive, preferential
or other similar right with respect to the issuance of any Partnership Interest,
whether unissued, held in the treasury or hereafter created. After the IPO
Closing Date, for so long as a Person remains an Affiliate of the General
Partner, each Affiliate of the General Partner shall have the right, which it
may from time to time assign in whole or in part to any of its Affiliates, to
purchase Partnership Interests from the Partnership whenever, and on the same
terms that, the Partnership issues Partnership Interests to Persons other than
the General Partner and its Affiliates, up to the extent necessary to maintain
the Percentage Interests of such Person equal to that which existed immediately
prior to the issuance of such Partnership Interests.


Section 5.10    Splits and Combinations.

61

--------------------------------------------------------------------------------






(a)Subject to Section 5.10(d), Section 6.7 and Section 6.10 (dealing with
adjustments of distribution levels), the Partnership may make a Pro Rata
distribution of Partnership Interests to all Record Holders or may effect a
subdivision or combination of Partnership Interests so long as, after any such
event, each Partner shall have the same Percentage Interest in the Partnership
as before such event, and any amounts calculated on a per Unit basis (including
any Common Unit Arrearage, Cumulative Common Unit Arrearage or Minimum Bronco
Pre-IPO MQD Amount) or stated as a number of Units are proportionately adjusted.


(b)Whenever such a distribution, subdivision or combination of Partnership
Interests is declared, the General Partner shall select a Record Date as of
which the distribution, subdivision or combination shall be effective and shall
send notice thereof at least 20 days prior to such Record Date to each Record
Holder as of a date not less than 10 days prior to the date of such notice (or
such shorter periods as required by applicable law). The General Partner also
may cause a firm of independent public accountants selected by it to calculate
the number of Partnership Interests to be held by each Record Holder after
giving effect to such distribution, subdivision or combination. The General
Partner shall be entitled to rely on any certificate provided by such firm as
conclusive evidence of the accuracy of such calculation.


(c)Promptly following any such distribution, subdivision or combination, the
Partnership may issue Certificates or uncertificated Partnership Interests to
the Record Holders of Partnership Interests as of the applicable Record Date
representing the new number of Partnership Interests held by such Record
Holders, or the General Partner may adopt such other procedures that it
determines to be necessary or appropriate to reflect such changes. If any such
combination results in a smaller total number of Partnership Interests
Outstanding, the Partnership shall require, as a condition to the delivery to a
Record Holder of Partnership Interests represented by Certificates, the
surrender of any Certificate held by such Record Holder immediately prior to
such Record Date.


(d)The Partnership shall not issue fractional Units upon any distribution,
subdivision or combination of Units. If a distribution, subdivision or
combination of Units would result in the issuance of fractional Units but for
the provisions of Section 5.6(d) and this Section 5.10(d), each fractional Unit
shall be rounded to the nearest whole Unit (with fractional Units equal to or
greater than a 0.5 Unit being rounded to the next higher Unit).


Section 5.11    Fully Paid and Non-Assessable Nature of Limited Partner
Interests. All Limited Partner Interests issued pursuant to, and in accordance
with the requirements of, this Article V shall be fully paid and non-assessable
Limited Partner Interests in the Partnership, except as such non-assessability
may be affected by Sections 17-303, 17-607 or 17-804 of the Delaware Act.


Section 5.12    Issuance of Common Units in Connection with Reset of Incentive
Distribution Rights.


(a)Subject to the provisions of this Section 5.12, the holder of the Incentive
Distribution Rights (or, if there is more than one holder of the Incentive
Distribution Rights, the holders of a majority in interest of the Incentive
Distribution Rights) shall have the right, at any time when there are no
Subordinated Units outstanding and the Partnership has made a

62

--------------------------------------------------------------------------------






distribution pursuant to Section 6.5(b)(v) for each of the four most recently
completed Quarters and the amount of each such distribution did not exceed
Adjusted Operating Surplus for such Quarter, to make an election (the “IDR Reset
Election”) to cause the Minimum Quarterly Distribution and the Target
Distributions to be reset in accordance with the provisions of Section 5.12(e)
and, in connection therewith, the holder or holders of the Incentive
Distribution Rights will become entitled to receive their respective
proportionate share of a number of Common Units (the “IDR Reset Common Units”)
derived by dividing (i) the average amount of cash distributions made by the
Partnership for the two full Quarters immediately preceding the giving of the
Reset Notice (as defined in Section 5.12(b)) in respect of the Incentive
Distribution Rights by (ii) the average of the cash distributions made by the
Partnership in respect of each Common Unit for the two full Quarters immediately
preceding the giving of the Reset Notice (the number of Common Units determined
by such quotient is referred to herein as the “Aggregate Quantity of IDR Reset
Common Units”). If at the time of any IDR Reset Election the General Partner and
its Affiliates are not the holders of a majority interest of the Incentive
Distribution Rights, then the IDR Reset Election shall be subject to the prior
written concurrence of the General Partner that the conditions described in the
immediately preceding sentence have been satisfied. The making of the IDR Reset
Election in the manner specified in this Section 5.12 shall cause the Minimum
Quarterly Distribution and the Target Distributions to be reset in accordance
with the provisions of Section 5.12(e) and, in connection therewith, the holder
or holders of the Incentive Distribution Rights will become entitled to receive
IDR Reset Common Units on the basis specified above, without any further
approval required by the Unitholders other than as set forth in this Section
5.12(a), at the time specified in Section 5.12(c) unless the IDR Reset Election
is rescinded pursuant to Section 5.12(d).


(b)To exercise the right specified in Section 5.12(a), the holder of the
Incentive Distribution Rights (or, if there is more than one holder of the
Incentive Distribution Rights, the holders of a majority in interest of the
Incentive Distribution Rights) shall deliver a written notice (the “Reset
Notice”) to the Partnership. Within 10 Business Days after the receipt by the
Partnership of such Reset Notice, the Partnership shall deliver a written notice
to the holder or holders of the Incentive Distribution Rights of the
Partnership's determination of the Aggregate Quantity of IDR Reset Common Units
that each holder of Incentive Distribution Rights will be entitled to receive.


(c)The holder or holders of the Incentive Distribution Rights will be entitled
to receive the Aggregate Quantity of IDR Reset Common Units on the fifteenth
Business Day after receipt by the Partnership of the Reset Notice; provided,
however, that the issuance of IDR Reset Common Units to the holder or holders of
the Incentive Distribution Rights shall not occur prior to the approval of the
listing or admission for trading of such IDR Reset Common Units by the principal
National Securities Exchange upon which the Common Units are then listed or
admitted for trading if any such approval is required pursuant to the rules and
regulations of such National Securities Exchange.


(d)If the principal National Securities Exchange upon which the Common Units are
then traded has not approved the listing or admission for trading of the IDR
Reset Common Units to be issued pursuant to this Section 5.12 on or before the
30th calendar day following the Partnership's receipt of the Reset Notice and
such approval is required by the rules and regulations of such National
Securities Exchange, then the holder of the Incentive Distribution

63

--------------------------------------------------------------------------------






Rights (or, if there is more than one holder of the Incentive Distribution
Rights, the holders of a majority in interest of the Incentive Distribution
Rights) shall have the right to either rescind the IDR Reset Election or elect
to receive other Partnership Interests having such terms as the General Partner
may approve, with the approval of the Conflicts Committee, that will provide (i)
the same economic value, in the aggregate, as the Aggregate Quantity of IDR
Reset Common Units would have had at the time of the Partnership's receipt of
the Reset Notice, as determined by the General Partner, and (ii) for the
subsequent conversion of such Partnership Interests into Common Units within not
more than 12 months following the Partnership's receipt of the Reset Notice upon
the satisfaction of one or more conditions that are reasonably acceptable to the
holder of the Incentive Distribution Rights (or, if there is more than one
holder of the Incentive Distribution Rights, the holders of a majority in
interest of the Incentive Distribution Rights).


(e)The Minimum Quarterly Distribution and the Target Distributions, shall be
adjusted at the time of the issuance of IDR Reset Common Units or other
Partnership Interests pursuant to this Section 5.12 such that (i) the Minimum
Quarterly Distribution shall be reset to equal the average cash distribution
amount per Common Unit for the two Quarters immediately prior to the
Partnership's receipt of the Reset Notice (the “Reset MQD”), (ii) the First
Target Distribution shall be reset to equal 115% of the Reset MQD, (iii) the
Second Target Distribution shall be reset to equal 125% of the Reset MQD and
(iv) the Third Target Distribution shall be reset to equal 150% of the Reset
MQD.


(f)Upon the issuance of IDR Reset Common Units pursuant to Section 5.12(a), the
Capital Account maintained with respect to the Incentive Distribution Rights
will (i) first, be allocated to IDR Reset Common Units in an amount equal to the
product of (A) the Aggregate Quantity of IDR Reset Common Units and (B) the Per
Unit Capital Amount for an IPO Common Unit, and (ii) second, as to any remaining
balance in such Capital Account, will be retained by the holder of the Incentive
Distribution Rights. If there is not sufficient capital associated with the
Incentive Distribution Rights to allocate the full Per Unit Capital Amount for
an IPO Common Unit to the IDR Reset Common Units in accordance with clause (i)
of this Section 5.12(f), the IDR Reset Common Units shall be subject to Sections
6.1(d)(x)(B) and (C).


ARTICLE VI


ALLOCATIONS AND DISTRIBUTIONS


Section 6.1    Allocations for Capital Account Purposes. For purposes of
maintaining the Capital Accounts and in determining the rights of the Partners
among themselves, the Partnership's items of income, gain, loss and deduction
(computed in accordance with Section 5.5(b)) for each taxable period shall be
allocated among the Partners as provided herein below.


(a)Net Income. After giving effect to the special allocations set forth in
Section 6.1(d), Net Income for each taxable period and all items of income,
gain, loss and deduction taken into account in computing Net Income for such
taxable period shall be allocated as follows:


(i)First, to the General Partner until the aggregate of the Net Income allocated
to the General Partner pursuant to this Section 6.1(a)(i) and the Net
Termination

64

--------------------------------------------------------------------------------






Gain allocated to the General Partner pursuant to Section 6.1(c)(i)(A) or
Section 6.1(c)(iv)(A) for the current and all previous taxable periods is equal
to the aggregate of the Net Loss allocated to the General Partner pursuant to
Section 6.1(b)(ii) for all previous taxable periods and the Net Termination Loss
allocated to the General Partner pursuant to Section 6.1(c)(ii)(D) or Section
6.1(c)(iii)(B) for the current and all previous taxable periods; and


(ii)The balance, if any, to all Unitholders, Pro Rata.


(b)Net Loss. After giving effect to the special allocations set forth in Section
6.1(d), Net Loss for each taxable period and all items of income, gain, loss and
deduction taken into account in computing Net Loss for such taxable period shall
be allocated as follows:


(i)First, to the Unitholders, Pro Rata; provided, that Net Losses shall not be
allocated pursuant to this Section 6.1(b)(i) to the extent that such allocation
would cause any Unitholder to have a deficit balance in its Adjusted Capital
Account at the end of such taxable period (or increase any existing deficit
balance in its Adjusted Capital Account); and


(ii)The balance, if any, 100% to the General Partner.


(c)Net Termination Gains and Losses. After giving effect to the special
allocations set forth in Section 6.1(d), Net Termination Gain or Net Termination
Loss (including a pro rata part of each item of income, gain, loss and deduction
taken into account in computing Net Termination Gain or Net Termination Loss)
for such taxable period shall be allocated in the manner set forth in this
Section 6.1(c). All allocations under this Section 6.1(c) shall be made after
Capital Account balances have been adjusted by all other allocations provided
under this Section 6.1 and after all distributions of Available Cash provided
under Section 6.4, Section 6.5 and Section 6.6 have been made; provided,
however, that solely for purposes of this Section 6.1(c), Capital Accounts shall
not be adjusted for distributions made pursuant to Section 12.4.


(i)Except as provided in Section 6.1(c)(iv) or Section 6.1(c)(v), Net
Termination Gain (including a pro rata part of each item of income, gain, loss,
and deduction taken into account in computing Net Termination Gain) shall be
allocated:


(A)First, to the General Partner until the aggregate of the Net Termination Gain
allocated to the General Partner pursuant to this Section 6.1(c)(i)(A) or
Section 6.1(c)(iv)(A) and the Net Income allocated to the General Partner
pursuant to Section 6.1(a)(i) for the current and all previous taxable periods
is equal to the aggregate of the Net Loss allocated to the General Partner
pursuant to Section 6.1(b)(ii) for all previous taxable periods and the Net
Termination Loss allocated to the General Partner pursuant to Section
6.1(c)(ii)(D) or Section 6.1(c)(iii)(B) for all previous taxable periods;


(B)Second, to all Unitholders holding Common Units, Pro Rata, until the Capital
Account in respect of each Common Unit then Outstanding is equal to the sum of
(1) its Unrecovered Initial Unit Price, (2) the Minimum Quarterly Distribution
for the Quarter during which the Liquidation Date occurs, reduced by

65

--------------------------------------------------------------------------------






any distribution pursuant to Section 6.5(a)(i) or Section 6.5(b)(i) with respect
to such Common Unit for such Quarter (the amount determined pursuant to this
clause (2) is hereinafter referred to as the “Unpaid MQD”) and (3) any then
existing Cumulative Common Unit Arrearage;


(C)Third, if such Net Termination Gain is recognized (or is deemed to be
recognized) prior to the conversion of the last Outstanding Subordinated Unit
into a Common Unit, to all Unitholders holding Subordinated Units, Pro Rata,
until the Capital Account in respect of each Subordinated Unit then Outstanding
equals the sum of (1) its Unrecovered Initial Unit Price, determined for the
taxable period (or portion thereof) to which this allocation of gain relates,
and (2) the Minimum Quarterly Distribution for the Quarter during which the
Liquidation Date occurs, reduced by any distribution pursuant to Section
6.5(a)(iii) with respect to such Subordinated Unit for such Quarter;


(D)Fourth, to all Unitholders, Pro Rata, until the Capital Account in respect of
each Common Unit then Outstanding is equal to the sum of (1) its Unrecovered
Initial Unit Price, (2) the Unpaid MQD, (3) any then existing Cumulative Common
Unit Arrearage, and (4) the excess of (aa) the First Target Distribution less
the Minimum Quarterly Distribution for each Quarter of the Partnership's
existence over (bb) the cumulative per Unit amount of any distributions of
Available Cash that is deemed to be Operating Surplus made pursuant to Section
6.5(a)(iv) and Section 6.5(b)(ii) (the sum of (1), (2), (3) and (4) is
hereinafter referred to as the “First Liquidation Target Amount”);


(E)Fifth, (x) 15% to the holders of the Incentive Distribution Rights, Pro Rata,
and (y) 85% to all Unitholders, Pro Rata, until the Capital Account in respect
of each Common Unit then Outstanding is equal to the sum of (1) the First
Liquidation Target Amount, and (2) the excess of (aa) the Second Target
Distribution less the First Target Distribution for each Quarter of the
Partnership's existence over (bb) the cumulative per Unit amount of any
distributions of Available Cash that is deemed to be Operating Surplus made
pursuant to Section 6.5(a)(v) and Section 6.5(b)(iii) (the sum of (1) and (2) is
hereinafter referred to as the “Second Liquidation Target Amount”);


(F)Sixth, (x) 25% to the holders of the Incentive Distribution Rights, Pro Rata,
and (y) 75% to all Unitholders, Pro Rata, until the Capital Account in respect
of each Common Unit then Outstanding is equal to the sum of (1) the Second
Liquidation Target Amount, and (2) the excess of (aa) the Third Target
Distribution less the Second Target Distribution for each Quarter of the
Partnership's existence over (bb) the cumulative per Unit amount of any
distributions of Available Cash that is deemed to be Operating Surplus made
pursuant to Section 6.5(a)(vi) and Section 6.5(b)(iv); and


(G)Finally, (x) 50% to the holders of the Incentive Distribution Rights, Pro
Rata, and (y) 50% to all Unitholders, Pro Rata.

66

--------------------------------------------------------------------------------






(ii)Except as otherwise provided by Section 6.1(c)(iii) or Section 6.1(c)(v),
Net Termination Loss (including a pro rata part of each item of income, gain,
loss, and deduction taken into account in computing Net Termination Loss) shall
be allocated:


(A)First, if Subordinated Units remain Outstanding, to all Unitholders holding
Subordinated Units, Pro Rata, until the Capital Account in respect of each
Subordinated Unit then Outstanding has been reduced to zero;


(B)Second, to all Unitholders holding Common Units, Pro Rata, until the Capital
Account in respect of each Common Unit then Outstanding has been reduced to
zero;


(C)Third, to the Unitholders, Pro Rata; provided that Net Termination Loss shall
not be allocated pursuant to this Section 6.1(c)(ii)(C) to the extent such
allocation would cause any Unitholder to have a deficit balance in its Adjusted
Capital Account (or increase any existing deficit in its Adjusted Capital
Account); and


(D)Fourth, the balance, if any, 100% to the General Partner.


(iii)Except as otherwise provided by Section 6.1(c)(v), any Net Termination Loss
deemed recognized pursuant to Section 5.5(d) prior to the Liquidation Date shall
be allocated:


(A)First, to the Unitholders, Pro Rata; provided that Net Termination Loss shall
not be allocated pursuant to this Section 6.1(c)(iii)(A) to the extent such
allocation would cause any Unitholder to have a deficit balance in its Adjusted
Capital Account at the end of such taxable period (or increase any existing
deficit in its Adjusted Capital Account); and


(B)The balance, if any, to the General Partner.


(iv)If a Net Termination Loss has been allocated pursuant to Section
6.1(c)(iii), subsequent Net Termination Gain deemed recognized pursuant to
Section 5.5(d) prior to the Liquidation Date shall be allocated:


(A)First, to the General Partner until the aggregate Net Termination Gain
allocated to the General Partner pursuant to this Section 6.1(c)(iv)(A) is equal
to the aggregate Net Termination Loss previously allocated pursuant to Section
6.1(c)(iii)(B);


(B)Second, to the Unitholders, Pro Rata, until the aggregate Net Termination
Gain allocated pursuant to this Section 6.1(c)(iv)(B) is equal to the aggregate
Net Termination Loss previously allocated pursuant to Section 6.1(c)(iii)(A);
and


(C)The balance, if any, pursuant to the provisions of Section 6.1(c)(i).

67

--------------------------------------------------------------------------------






(v)Allocations of Net Termination Gain and Net Termination Loss Prior to IPO
Closing Date.


(A)Net Termination Gain recognized (or deemed recognized pursuant to Section
5.5(d)) on or prior to the IPO Closing Date shall be treated as Net Income and
allocated pursuant to Section 6.1(a).


(B)Net Termination Loss recognized (or deemed recognized pursuant to Section
5.5(d)) on or prior to the IPO Closing Date shall be treated as Net Loss and
allocated pursuant to Section 6.1(b).


(d)Special Allocations. Notwithstanding any other provision of this Section 6.1,
the following special allocations shall be made for such taxable period:


(i)Partnership Minimum Gain Chargeback. Notwithstanding any other provision of
this Section 6.1, if there is a net decrease in Partnership Minimum Gain during
any Partnership taxable period, each Partner shall be allocated items of
Partnership income and gain for such period (and, if necessary, subsequent
periods) in the manner and amounts provided in Treasury Regulation Sections
1.704-2(f)(6), 1.704-2(g)(2) and 1.704-2(j)(2)(i), or any successor provision.
For purposes of this Section 6.1(d), each Partner's Adjusted Capital Account
balance shall be determined, and the allocation of income or gain required
hereunder shall be effected, prior to the application of any other allocations
pursuant to this Section 6.1(d) with respect to such taxable period (other than
an allocation pursuant to Section 6.1(d)(vi) and Section 6.1(d)(vii)). This
Section 6.1(d)(i) is intended to comply with the Partnership Minimum Gain
chargeback requirement in Treasury Regulation Section 1.704-2(f) and shall be
interpreted consistently therewith.


(ii)Chargeback of Partner Nonrecourse Debt Minimum Gain. Notwithstanding the
other provisions of this Section 6.1 (other than Section 6.1(d)(i)), except as
provided in Treasury Regulation Section 1.704-2(i)(4), if there is a net
decrease in Partner Nonrecourse Debt Minimum Gain during any Partnership taxable
period, any Partner with a share of Partner Nonrecourse Debt Minimum Gain at the
beginning of such taxable period shall be allocated items of Partnership income
and gain for such period (and, if necessary, subsequent periods) in the manner
and amounts provided in Treasury Regulation Sections 1.704-2(i)(4) and
1.704-2(j)(2)(ii), or any successor provisions. For purposes of this Section
6.1(d), each Partner's Adjusted Capital Account balance shall be determined, and
the allocation of income or gain required hereunder shall be effected, prior to
the application of any other allocations pursuant to this Section 6.1(d), other
than Section 6.1(d)(i) and other than an allocation pursuant to Section
6.1(d)(vi) and Section 6.1(d)(vii), with respect to such taxable period. This
Section 6.1(d)(ii) is intended to comply with the chargeback of items of income
and gain requirement in Treasury Regulation Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.


(iii)Priority Allocations.

68

--------------------------------------------------------------------------------






(A)If the amount of cash or the Net Agreed Value of any property distributed
(except cash or property distributed pursuant to Section 12.4) with respect to a
Unit exceeds the amount of cash or the Net Agreed Value of property distributed
with respect to another Unit (the amount of the excess, an “Excess Distribution”
and the Unit with respect to which the greater distribution is paid, an “Excess
Distribution Unit”), then there shall be allocated gross income and gain to each
Unitholder receiving an Excess Distribution with respect to the Excess
Distribution Unit until the aggregate amount of such items allocated with
respect to such Excess Distribution Unit pursuant to this Section 6.1(d)(iii)(A)
for the current taxable period and all previous taxable periods is equal to the
amount of the Excess Distribution.


(B)After the application of Section 6.1(d)(iii)(A), all or any portion of the
remaining items of Partnership gross income or gain for the taxable period, if
any, shall be allocated to the holders of Incentive Distribution Rights, Pro
Rata, until the aggregate amount of such items allocated to the holders of
Incentive Distribution Rights pursuant to this Section 6.1(d)(iii)(B) for the
current taxable period and all previous taxable periods is equal to the
cumulative amount of all Incentive Distributions made to the holders of
Incentive Distribution Rights from the Closing Date to a date 45 days after the
end of the current taxable period.


(iv)Qualified Income Offset. In the event any Partner unexpectedly receives any
adjustments, allocations or distributions described in Treasury Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6), items of Partnership gross income and gain shall be
specially allocated to such Partner in an amount and manner sufficient to
eliminate, to the extent required by the Treasury Regulations promulgated under
Section 704(b) of the Code, the deficit balance, if any, in its Adjusted Capital
Account created by such adjustments, allocations or distributions as quickly as
possible; provided, that an allocation pursuant to this Section 6.1(d)(iv) shall
be made only if and to the extent that such Partner would have a deficit balance
in its Adjusted Capital Account as adjusted after all other allocations provided
for in this Section 6.1 have been tentatively made as if this Section 6.1(d)(iv)
were not in this Agreement.


(v)Gross Income Allocation. In the event any Partner has a deficit balance in
its Capital Account at the end of any taxable period in excess of the sum of (A)
the amount such Partner is required to restore pursuant to the provisions of
this Agreement and (B) the amount such Partner is deemed obligated to restore
pursuant to Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5), such
Partner shall be specially allocated items of Partnership gross income and gain
in the amount of such excess as quickly as possible; provided, that an
allocation pursuant to this Section 6.1(d)(v) shall be made only if and to the
extent that such Partner would have a deficit balance in its Capital Account as
adjusted after all other allocations provided for in this Section 6.1 have been
tentatively made as if Section 6.1(d)(iv) and this Section 6.1(d)(v) were not in
this Agreement.

69

--------------------------------------------------------------------------------






(vi)Nonrecourse Deductions. Nonrecourse Deductions for any taxable period shall
be allocated to the Partners Pro Rata. If the General Partner determines that
the Partnership's Nonrecourse Deductions should be allocated in a different
ratio to satisfy the safe harbor requirements of the Treasury Regulations
promulgated under Section 704(b) of the Code, the General Partner is authorized,
upon notice to the other Partners, to revise the prescribed ratio to the
numerically closest ratio that does satisfy such requirements.


(vii)Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable period shall be allocated 100% to the Partner that bears the Economic
Risk of Loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Treasury Regulation
Section 1.704-2(i). If more than one Partner bears the Economic Risk of Loss
with respect to a Partner Nonrecourse Debt, such Partner Nonrecourse Deductions
attributable thereto shall be allocated between or among such Partners in
accordance with the ratios in which they share such Economic Risk of Loss.


(viii)Nonrecourse Liabilities. For purposes of Treasury Regulation Section
1.752-3(a)(3), the Partners agree that Nonrecourse Liabilities of the
Partnership in excess of the sum of (A) the amount of Partnership Minimum Gain
and (B) the total amount of Nonrecourse Built-in Gain shall be allocated among
the Partners Pro Rata.


(ix)Code Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Partnership asset pursuant to Section 734(b) or 743(b) of the
Code is required, pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m),
to be taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis), and such item of gain or loss shall be specially
allocated to the Partners in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to such Section of the
Treasury Regulations.


(x)Economic Uniformity; Changes in Law.


(A)At the election of the General Partner with respect to any taxable period
ending upon, or after, the termination of the Subordination Period, all or a
portion of the remaining items of Partnership gross income or gain for such
taxable period, after taking into account allocations pursuant to Section
6.1(d)(iii), shall be allocated 100% to each Partner holding Subordinated Units
that are Outstanding as of the termination of the Subordination Period (“Final
Subordinated Units”) in the proportion of the number of Final Subordinated Units
held by such Partner to the total number of Final Subordinated Units then
Outstanding, until each such Partner has been allocated an amount of gross
income or gain that increases the Capital Account maintained with respect to
such Final Subordinated Units to an amount that after taking into account the
other allocations of income, gain, loss and deduction to be made with respect to
such taxable period will equal the product of (A) the number of Final
Subordinated

70

--------------------------------------------------------------------------------






Units held by such Partner and (B) the Per Unit Capital Amount for a Common
Unit. The purpose of this allocation is to establish uniformity between the
Capital Accounts underlying Final Subordinated Units and the Capital Accounts
underlying Common Units held by Persons other than the General Partner and its
Affiliates immediately prior to the conversion of such Final Subordinated Units
into Common Units. This allocation method for establishing such economic
uniformity will be available to the General Partner only if the method for
allocating the Capital Account maintained with respect to the Subordinated Units
between the transferred and retained Subordinated Units pursuant to Section
5.5(c)(ii) does not otherwise provide such economic uniformity to the Final
Subordinated Units.


(B)With respect to an event triggering an adjustment to the Carrying Value of
Partnership property pursuant to Section 5.5(d) during any taxable period of the
Partnership ending upon, or after, the issuance of IDR Reset Common Units
pursuant to Section 5.12, after the application of Section 6.1(d)(x)(A), any
Unrealized Gains and Unrealized Losses shall be allocated among the Partners in
a manner that to the nearest extent possible results in the Capital Accounts
maintained with respect to such IDR Reset Common Units issued pursuant to
Section 5.12 equaling the product of (A) the Aggregate Quantity of IDR Reset
Common Units and (B) the Per Unit Capital Amount for an IPO Common Unit.


(C)With respect to any taxable period during which an IDR Reset Unit is
transferred to any Person who is not an Affiliate of the transferor, all or a
portion of the remaining items of Partnership gross income or gain for such
taxable period shall be allocated 100% to the transferor Partner of such
transferred IDR Reset Common Unit until such transferor Partner has been
allocated an amount of gross income or gain that increases the Capital Account
maintained with respect to such transferred IDR Reset Unit to an amount equal to
the Per Unit Capital Amount for an IPO Common Unit.


(D)For the proper administration of the Partnership and for the preservation of
uniformity of the Limited Partner Interests (or any class or classes thereof),
the General Partner shall (i) adopt such conventions as it deems appropriate in
determining the amount of depreciation, amortization and cost recovery
deductions; (ii) make special allocations of income, gain, loss, deduction,
Unrealized Gain or Unrealized Loss; and (iii) amend the provisions of this
Agreement as appropriate (x) to reflect the proposal or promulgation of Treasury
Regulations under Section 704(b) or Section 704(c) of the Code or (y) otherwise
to preserve or achieve uniformity of the Limited Partner Interests (or any class
or classes thereof). The General Partner may adopt such conventions, make such
allocations and make such amendments to this Agreement as provided in this
Section 6.1(d)(x)(D) only if such conventions, allocations or amendments would
not have a material adverse effect on the Partners, the holders of any class or
classes of Limited Partner Interests issued and

71

--------------------------------------------------------------------------------






Outstanding or the Partnership, and if such allocations are consistent with the
principles of Section 704 of the Code.


(xi)Curative Allocation.


(A)Notwithstanding any other provision of this Section 6.1, other than the
Required Allocations, the Required Allocations shall be taken into account in
making the Agreed Allocations so that, to the extent possible, the net amount of
items of gross income, gain, loss and deduction allocated to each Partner
pursuant to the Required Allocations and the Agreed Allocations, together, shall
be equal to the net amount of such items that would have been allocated to each
such Partner under the Agreed Allocations had the Required Allocations and the
related Curative Allocation not otherwise been provided in this Section 6.1.
Notwithstanding the preceding sentence, Required Allocations relating to (1)
Nonrecourse Deductions shall not be taken into account except to the extent that
there has been a decrease in Partnership Minimum Gain and (2) Partner
Nonrecourse Deductions shall not be taken into account except to the extent that
there has been a decrease in Partner Nonrecourse Debt Minimum Gain. In
exercising its discretion under this Section 6.1(d)(xi)(A), the General Partner
may take into account future Required Allocations that, although not yet made,
are likely to offset other Required Allocations previously made. Allocations
pursuant to this Section 6.1(d)(xi)(A) shall only be made with respect to
Required Allocations to the extent the General Partner determines that such
allocations will otherwise be inconsistent with the economic agreement among the
Partners. Further, allocations pursuant to this Section 6.1(d)(xi)(A) shall be
deferred with respect to allocations pursuant to clauses (1) and (2) hereof to
the extent the General Partner determines that such allocations are likely to be
offset by subsequent Required Allocations.


(B)The General Partner shall, with respect to each taxable period, (1) apply the
provisions of Section 6.1(d)(xi)(A) in whatever order is most likely to minimize
the economic distortions that might otherwise result from the Required
Allocations, and (2) divide all allocations pursuant to Section 6.1(d)(xi)(A)
among the Partners in a manner that is likely to minimize such economic
distortions.


(xii)Corrective and Other Allocations. In the event of any allocation of
Additional Book Basis Derivative Items or any Book-Down Event or any recognition
of a Net Termination Loss, the following rules shall apply:


(A)Except as provided in Section 6.1(d)(xii)(B), in the case of any allocation
of Additional Book Basis Derivative Items (other than an allocation of
Unrealized Gain or Unrealized Loss under Section 5.5(d) hereof), the General
Partner shall allocate such Additional Book Basis Derivative Items to (1) the
holders of Incentive Distribution Rights and the General Partner to the same
extent that the Unrealized Gain or Unrealized Loss giving rise to such
Additional Book Basis Derivative Items was allocated to them pursuant to Section
5.5(d) and (2) all Unitholders, Pro Rata, to the extent that the Unrealized Gain
or Unrealized

72

--------------------------------------------------------------------------------






Loss giving rise to such Additional Book Basis Derivative Items was allocated to
any Unitholders pursuant to Section 5.5(d).


(B)In the case of any allocation of Additional Book Basis Derivative Items
(other than an allocation of Unrealized Gain or Unrealized Loss under Section
5.5(d) hereof or an allocation of Net Termination Gain or Net Termination Loss
pursuant to Section 6.1(c) hereof) as a result of a sale or other taxable
disposition of any Partnership asset that is an Adjusted Property (“Disposed of
Adjusted Property”), the General Partner shall allocate (1) additional items of
gross income and gain (aa) away from the holders of Incentive Distribution
Rights and (bb) to the Unitholders, or (2) additional items of deduction and
loss (aa) away from the Unitholders and (bb) to the holders of Incentive
Distribution Rights, to the extent that the Additional Book Basis Derivative
Items allocated to the Unitholders exceed their Share of Additional Book Basis
Derivative Items with respect to such Disposed of Adjusted Property. Any
allocation made pursuant to this Section 6.1(d)(xii)(B) shall be made after all
of the other Agreed Allocations have been made as if this Section 6.1(d)(xii)
were not in this Agreement and, to the extent necessary, shall require the
reallocation of items that have been allocated pursuant to such other Agreed
Allocations.


(C)In the case of any negative adjustments to the Capital Accounts of the
Partners resulting from a Book-Down Event or from the recognition of a Net
Termination Loss, such negative adjustment (1) shall first be allocated, to the
extent of the Aggregate Remaining Net Positive Adjustments, in such a manner, as
determined by the General Partner, that to the extent possible the aggregate
Capital Accounts of the Partners will equal the amount that would have been the
Capital Account balances of the Partners if no prior Book-Up Events had
occurred, and (2) any negative adjustment in excess of the Aggregate Remaining
Net Positive Adjustments shall be allocated pursuant to Section 6.1(c) hereof.


(D)For purposes of this Section 6.1(d)(xii), the Unitholders shall be treated as
being allocated Additional Book Basis Derivative Items to the extent that such
Additional Book Basis Derivative Items have reduced the amount of income that
would otherwise have been allocated to the Unitholders under this Agreement. In
making the allocations required under this Section 6.1(d)(xii), the General
Partner may apply whatever conventions or other methodology it determines will
satisfy the purpose of this Section 6.1(d)(xii). Without limiting the foregoing,
if an Adjusted Property is contributed by the Partnership to another entity
classified as a partnership for federal income tax purposes (the “lower tier
partnership”), the General Partner may make allocations similar to those
described in Sections 6.1(d)(xii)(A)-(C) to the extent the General Partner
determines such allocations are necessary to account for the Partnership's
allocable share of income, gain, loss and deduction of the lower tier
partnership that relate to the contributed Adjusted Property in a manner that is
consistent with the purpose of this Section 6.1(d)(xii).

73

--------------------------------------------------------------------------------






(E)Notwithstanding any other provision of this Section 6.1(d)(xii), (x) no
allocations shall be made pursuant to this Section 6.1(d)(xii) with respect to
any taxable period (or portion thereof) ending on or prior to the IPO Closing
Date and (y) for taxable periods (or portions thereof) ending after the IPO
Closing Date, the determinations of Additional Book Basis (and items derived
therefrom) and Net Positive Adjustments (and items derived therefrom) shall be
made without regard to any Book-Up Event or Book-Down Event that occurred on or
prior to the IPO Closing Date.


(xiii)Special Curative Allocation in Event of Liquidation Prior to End of
Subordination Period. Notwithstanding any other provision of this Section 6.1
(other than the Required Allocations), if the Liquidation Date occurs after the
IPO Closing Date and prior to the conversion of the last Outstanding
Subordinated Unit, then items of income, gain, loss and deduction for the
taxable period that includes the Liquidation Date (and, if necessary, items
arising in previous taxable periods to the extent the General Partner determines
such items may be so allocated), shall be specially allocated among the Partners
in the manner determined appropriate by the General Partner so as to cause, to
the maximum extent possible, the Capital Account in respect of each Common Unit
to equal the amount such Capital Account would have been if all prior
allocations of Net Termination Gain and Net Termination Loss had been made
pursuant to Section 6.1(c)(i) or Section 6.1(c)(ii), as applicable.


Section 6.2    Allocations for Tax Purposes.


(a)Except as otherwise provided herein, for federal income tax purposes, each
item of income, gain, loss and deduction shall be allocated among the Partners
in the same manner as its correlative item of “book” income, gain, loss or
deduction is allocated pursuant to Section 6.1.


(b)In an attempt to eliminate Book-Tax Disparities attributable to a Contributed
Property or Adjusted Property, items of income, gain, loss, depreciation,
amortization and cost recovery deductions shall be allocated for federal income
tax purposes among the Partners in the manner provided under Section 704(c) of
the Code, and the Treasury Regulations promulgated under Section 704(b) and
704(c) of the Code, as determined appropriate by the General Partner (taking
into account the General Partner's discretion under Section 6.1(d)(x)(D));
provided, that the General Partner shall apply the principles of Treasury
Regulation Section 1.704-3(d) in all events.


(c)The General Partner may determine to depreciate or amortize the portion of an
adjustment under Section 743(b) of the Code attributable to unrealized
appreciation in any Adjusted Property (to the extent of the unamortized Book-Tax
Disparity) using a predetermined rate derived from the depreciation or
amortization method and useful life applied to the unamortized Book-Tax
Disparity of such property, despite any inconsistency of such approach with
Treasury Regulation Section 1.167(c)-l(a)(6) or any successor regulations
thereto. If the General Partner determines that such reporting position cannot
reasonably be taken, the General Partner may adopt depreciation and amortization
conventions under which all purchasers acquiring Limited Partner Interests in
the same month would receive depreciation and amortization deductions, based
upon the same applicable rate as if they had purchased a direct

74

--------------------------------------------------------------------------------






interest in the Partnership's property. If the General Partner chooses not to
utilize such aggregate method, the General Partner may use any other
depreciation and amortization conventions to preserve the uniformity of the
intrinsic tax characteristics of any Limited Partner Interests, so long as such
conventions would not have a material adverse effect on the Limited Partners or
the Record Holders of any class or classes of Limited Partner Interests.


(d)In accordance with Treasury Regulation Sections 1.1245-1(e) and 1.1250-1(f),
any gain allocated to the Partners upon the sale or other taxable disposition of
any Partnership asset shall, to the extent possible, after taking into account
other required allocations of gain pursuant to this Section 6.2, be
characterized as Recapture Income in the same proportions and to the same extent
as such Partners (or their predecessors in interest) have been allocated any
deductions directly or indirectly giving rise to the treatment of such gains as
Recapture Income.


(e)All items of income, gain, loss, deduction and credit recognized by the
Partnership for federal income tax purposes and allocated to the Partners in
accordance with the provisions hereof shall be determined without regard to any
election under Section 754 of the Code that may be made by the Partnership;
provided, however, that such allocations, once made, shall be adjusted (in the
manner determined by the General Partner) to take into account those adjustments
permitted or required by Sections 734 and 743 of the Code.


(f)Each item of Partnership income, gain, loss and deduction shall, for federal
income tax purposes, be determined for each taxable period and prorated on a
monthly basis and shall be allocated to the Partners as of the opening of the
first Business Day of each month; provided, however, that gain or loss on a sale
or other disposition of any assets of the Partnership or any other extraordinary
item of income, gain, loss or deduction as determined by the General Partner,
shall be allocated to the Partners as of the opening of the first Business Day
of the month in which such item is recognized for federal income tax purposes.
The General Partner may revise, alter or otherwise modify such methods of
allocation to the extent permitted or required by Section 706 of the Code and
the regulations or rulings promulgated thereunder.


(g)Allocations that would otherwise be made to a Limited Partner under the
provisions of this Article VI shall instead be made to the beneficial owner of
Limited Partner Interests held by a nominee, agent or representative in any case
in which the nominee, agent or representative has furnished the identity of such
owner to the Partnership in accordance with Section 6031(c) of the Code or any
other method determined by the General Partner.


Section 6.3    Requirement and Characterization of Distributions; Distributions
to Record Holders.


(a)Within 45 days following the end of each Quarter commencing with the Quarter
ended on June 30, 2013, an amount equal to 100% of Distributable Cash (before
the IPO Closing Date) or 100% of Available Cash (on and after the IPO Closing
Date) with respect to such Quarter shall be distributed in accordance with this
Article VI by the Partnership to the Partners as of the Record Date selected by
the General Partner. After the IPO Closing Date, all amounts of Available Cash
distributed by the Partnership on any date from any source shall be deemed to be
Operating Surplus until the sum of all amounts of Available Cash theretofore
distributed by the Partnership to the Partners pursuant to Section 6.5 equals
the Operating Surplus from the

75

--------------------------------------------------------------------------------






Closing Date through the close of the immediately preceding Quarter. Any
remaining amounts of Available Cash distributed by the Partnership on such date
shall, except as otherwise provided in Section 6.6, be deemed to be “Capital
Surplus.” All distributions required to be made under this Agreement shall be
made subject to Sections 17-607 and 17-804 of the Delaware Act.


(b)With respect to the distribution for the Quarter in which the Initial Public
Offering occurs:


(i)the amount of Distributable Cash distributed to the Partners shall equal 100%
of the Distributable Cash with respect to such Quarter multiplied by a fraction
of which the numerator is the number of days in the period commencing on the
first day of such Quarter and ending on the day prior to the IPO Closing Date
and of which the denominator is the number of days in such Quarter, which amount
of Distributable Cash shall be distributed to the Partners immediately prior to
the closing of the Initial Public Offering in accordance with Section 6.3(a);
and


(ii)the amount of Available Cash distributed to the Partners shall equal 100% of
the Available Cash with respect to such Quarter multiplied by a fraction of
which the numerator is the number of days in the period commencing on the IPO
Closing Date and ending on the last day of such Quarter and of which the
denominator is the number of days in such Quarter, which amount of Available
Cash shall be distributed to the Partners in accordance with Section 6.3(a).


(c)Notwithstanding Section 6.3(a), in the event of the dissolution and
liquidation of the Partnership, all cash received during or after the Quarter in
which the Liquidation Date occurs shall be applied and distributed solely in
accordance with, and subject to the terms and conditions of, Section 12.4.


(d)The General Partner may treat taxes paid by the Partnership on behalf of, or
amounts withheld with respect to, all or less than all of the Partners, as a
distribution of Distributable Cash (if before the IPO Closing Date) or Available
Cash (if on or after the IPO Closing Date) to such Partners, as determined
appropriate under the circumstances by the General Partner.


(e)Each distribution in respect of a Partnership Interest shall be paid by the
Partnership, directly or through the Transfer Agent or through any other Person
or agent, only to the Record Holder of such Partnership Interest as of the
Record Date set for such distribution. Such payment shall constitute full
payment and satisfaction of the Partnership's liability in respect of such
payment, regardless of any claim of any Person who may have an interest in such
payment by reason of an assignment or otherwise.


Section 6.4    Distributions of Distributable Cash Prior to the Initial Public
Offering.


(a)Prior to the date that is 18 months after the Closing, Distributable Cash
with respect to any Quarter (or portion thereof) prior to the IPO Closing Date
shall be distributed to the Unitholders, Pro Rata.

76

--------------------------------------------------------------------------------






(b)On and after the date that is 18 months after the Closing, Distributable Cash
with respect to any Quarter (or portion thereof) prior to the IPO Closing Date
shall be distributed as follows:


(i)First, to the holders of the Bronco Units until such holders receive the
greater of (A) their Pro Rata share of such Distributable Cash and (B) the
Minimum Bronco Pre-IPO MQD Amount per Bronco Unit (or with respect to periods of
less than a full Quarter, the product of such amount multiplied by a fraction of
which the numerator is the number of days in such period and the denominator is
the total number of days in such Quarter) (the “Bronco Pre-IPO MQD”);


(ii)Second, to the holders of the Bronco Units until all Bronco Arrearage
Amounts then outstanding have been paid in full;


(iii)Third, to the holders of the CERC Units until such holders receive their
Pro Rata share of such Distributable Cash (the “CERC Distributable Amount”); and


(iv)Fourth, to the holders of the OGEH Units until such holders receive their
Pro Rata share of such Distributable Cash (the “OGEH Distributable Amount”).


In the event that Distributable Cash is not sufficient to pay the Bronco Pre-IPO
MQD with respect to a Quarter, the amount of the Bronco Pre-IPO MQD that is not
paid with respect to such Quarter (the “Bronco Arrearage Amount”) shall carry
forward and be paid to the holders of the Bronco Units as a special distribution
(A) from time to time in accordance with Section 6.4(b) in the priority set
forth therein and (B) to the extent then outstanding, on the earlier of (1) the
IPO Closing Date and (2) the dissolution and liquidation of the Partnership;
provided that in any event the Bronco Arrearage Amount shall be distributed in
full prior to any distributions made with respect to the CERC Arrearage Amount
or the OGEH Arrearage Amount.
In the event that Distributable Cash is not sufficient to pay the CERC
Distributable Amount with respect to a Quarter, the amount of the CERC
Distributable Amount that is not paid with respect to such Quarter (the “CERC
Arrearage Amount”) shall carry forward and be paid to the holders of the CERC
Units as a special distribution, to the extent then outstanding, on the earlier
of (1) the IPO Closing Date and (2) the dissolution and liquidation of the
Partnership; provided that in any event the CERC Arrearage Amount shall be
distributed in full prior to any distributions made with respect to the OGEH
Arrearage Amount.
In the event that Distributable Cash is not sufficient to pay the OGEH
Distributable Amount with respect to a Quarter, the amount of the OGEH
Distributable Amount that is not paid with respect to such Quarter (the “OGEH
Arrearage Amount”) shall carry forward and be paid to the holders of the OGEH
Units as a special distribution, to the extent then outstanding, on the earlier
of (1) the IPO Closing Date and (2) the dissolution and liquidation of the
Partnership.



77

--------------------------------------------------------------------------------


Section 6.5    Distributions of Available Cash from Operating Surplus After the
IPO Closing Date.


(a)During the Subordination Period. Available Cash with respect to any Quarter
(or portion thereof) after the IPO Closing Date and within the Subordination
Period that is deemed to be Operating Surplus pursuant to the provisions of
Section 6.3 or 6.6 shall be distributed as follows, except as otherwise required
in respect of additional Partnership Interests issued pursuant to Section
5.6(b):


(i)First, to the Unitholders holding Common Units, Pro Rata, until there has
been distributed in respect of each Common Unit then Outstanding an amount equal
to the Minimum Quarterly Distribution for such Quarter;


(ii)Second, to the Unitholders holding Common Units, Pro Rata, until there has
been distributed in respect of each Common Unit then Outstanding an amount equal
to the Cumulative Common Unit Arrearage existing with respect to such Quarter;


(iii)Third, to the Unitholders holding Subordinated Units, Pro Rata, until there
has been distributed in respect of each Subordinated Unit then Outstanding an
amount equal to the Minimum Quarterly Distribution for such Quarter;


(iv)Fourth, to all Unitholders, Pro Rata, until there has been distributed in
respect of each Unit then Outstanding an amount equal to the excess of the First
Target Distribution over the Minimum Quarterly Distribution for such Quarter;


(v)Fifth, (A) 15% to the holders of the Incentive Distribution Rights, Pro Rata,
and (B) 85% to all Unitholders, Pro Rata, until there has been distributed in
respect of each Unit then Outstanding an amount equal to the excess of the
Second Target Distribution over the First Target Distribution for such Quarter;


(vi)Sixth, (A) 25% to the holders of the Incentive Distribution Rights, Pro
Rata, and (B) 75% to all Unitholders, Pro Rata, until there has been distributed
in respect of each Unit then Outstanding an amount equal to the excess of the
Third Target Distribution over the Second Target Distribution for such Quarter;
and


(vii)Thereafter, (A) 50% to the holders of the Incentive Distribution Rights,
Pro Rata, and (B) 50% to all Unitholders, Pro Rata;


provided, however, if the Minimum Quarterly Distribution, the First Target
Distribution, the Second Target Distribution and the Third Target Distribution
have been reduced to zero pursuant to the second sentence of Section 6.7(a), the
distribution of Available Cash that is deemed to be Operating Surplus with
respect to any Quarter will be made solely in accordance with Section
6.5(a)(vii).
(b)After the Subordination Period. Available Cash with respect to any Quarter
after the Subordination Period (which Quarter may include the date on which the
Subordination Period ends) that is deemed to be Operating Surplus pursuant to
the provisions of Section 6.3 or





78

--------------------------------------------------------------------------------


Section 6.6 shall be distributed as follows, except as otherwise required in
respect of additional Partnership Interests issued pursuant to Section 5.6(b):


(i)First, to all Unitholders, Pro Rata, until there has been distributed in
respect of each Unit then Outstanding an amount equal to the Minimum Quarterly
Distribution for such Quarter;


(ii)Second, to all Unitholders, Pro Rata, until there has been distributed in
respect of each Unit then Outstanding an amount equal to the excess of the First
Target Distribution over the Minimum Quarterly Distribution for such Quarter;


(iii)Third, (A) 15% to the holders of the Incentive Distribution Rights, Pro
Rata, and (B) 85% to all Unitholders, Pro Rata, until there has been distributed
in respect of each Unit then Outstanding an amount equal to the excess of the
Second Target Distribution over the First Target Distribution for such Quarter;


(iv)Fourth, (A) 25% to the holders of the Incentive Distribution Rights, Pro
Rata, and (B) 75% to all Unitholders, Pro Rata, until there has been distributed
in respect of each Unit then Outstanding an amount equal to the excess of the
Third Target Distribution over the Second Target Distribution for such Quarter;
and


(v)Thereafter, (A) 50% to the holders of the Incentive Distribution Rights, Pro
Rata, and (B) 50% to all Unitholders, Pro Rata;


provided, however, if the Minimum Quarterly Distribution, the First Target
Distribution, the Second Target Distribution and the Third Target Distribution
have been reduced to zero pursuant to the second sentence of Section 6.7(a), the
distribution of Available Cash that is deemed to be Operating Surplus with
respect to any Quarter will be made solely in accordance with Section 6.5(b)(v).
Section 6.6    Distributions of Available Cash from Capital Surplus After the
IPO Closing Date. Available Cash that is deemed to be Capital Surplus pursuant
to the provisions of Section 6.3(a) shall be distributed, unless the provisions
of Section 6.3 require otherwise, to the Unitholders, Pro Rata, until the
Minimum Quarterly Distribution has been reduced to zero pursuant to the second
sentence of Section 6.7(a). Available Cash that is deemed to be Capital Surplus
shall then be distributed to all Unitholders holding Common Units, Pro Rata,
until there has been distributed in respect of each Common Unit then Outstanding
an amount equal to the Cumulative Common Unit Arrearage. Thereafter, all
Available Cash shall be distributed as if it were Operating Surplus and shall be
distributed in accordance with Section 6.5.


Section 6.7    Adjustment of Minimum Quarterly Distribution and Target
Distribution Levels.


(a)The Minimum Quarterly Distribution, Target Distributions, Common Unit
Arrearages and Cumulative Common Unit Arrearages shall be proportionately
adjusted in the event of any distribution, combination or subdivision (whether
effected by a distribution payable in Units or otherwise) of Units or other
Partnership Interests in accordance with Section 5.10. In the event of a
distribution of Available Cash that is deemed to be from Capital Surplus, the
then

79

--------------------------------------------------------------------------------






applicable Minimum Quarterly Distribution and Target Distributions shall be
adjusted proportionately downward to equal the product obtained by multiplying
the otherwise applicable Minimum Quarterly Distribution, First Target
Distribution, Second Target Distribution and Third Target Distribution, as the
case may be, by a fraction of which the numerator is the Unrecovered Initial
Unit Price of the Common Units immediately after giving effect to such
distribution and of which the denominator is the Unrecovered Initial Unit Price
of the Common Units immediately prior to giving effect to such distribution.


(b)The Minimum Quarterly Distribution, First Target Distribution, Second Target
Distribution and Third Target Distribution, shall also be subject to adjustment
pursuant to Section 5.12 and Section 6.10.


Section 6.8    Special Provisions Relating to the Holders of Subordinated Units.


(a)Except with respect to the right to vote on or approve matters requiring the
vote or approval of a percentage of the holders of Outstanding Common Units and
the right to participate in allocations of income, gain, loss and deduction and
distributions made with respect to Common Units, the holder of a Subordinated
Unit shall have all of the rights and obligations of a Unitholder holding Common
Units hereunder; provided, however, that immediately upon the conversion of
Subordinated Units into Common Units pursuant to Section 5.8, the Unitholders
holding a Subordinated Unit shall possess all of the rights and obligations of a
Unitholder holding Common Units hereunder with respect to such converted
Subordinated Units, including the right to vote as a Common Unitholder and the
right to participate in allocations of income, gain, loss and deduction and
distributions made with respect to Common Units; provided, however, that such
converted Subordinated Units shall remain subject to the provisions of Section
5.5(c)(ii), Section 6.1(d)(x)(A), Section 6.8(b) and Section 6.8(c).


(b)A Unitholder shall not be permitted to transfer a Subordinated Unit or a
Subordinated Unit that has converted into a Common Unit pursuant to Section 5.8
(other than a transfer to an Affiliate) if the remaining balance in the
transferring Unitholder's Capital Account with respect to the retained
Subordinated Units or Retained Converted Subordinated Units would be negative
after giving effect to the allocation under Section 5.5(c)(ii).


(c)The holder of a Common Unit that has resulted from the conversion of a
Subordinated Unit pursuant to Section 5.8 shall not be issued a Common Unit
Certificate pursuant to Section 4.1 (if the Common Units are represented by
Certificates) and shall not be permitted to transfer such Common Unit to a
Person that is not an Affiliate of the holder until such time as the General
Partner determines, based on advice of counsel, that each such Common Unit
should have, as a substantive matter, like intrinsic economic and federal income
tax characteristics, in all material respects, to the intrinsic economic and
federal income tax characteristics of an IPO Common Unit. In connection with the
condition imposed by this Section 6.8(c), the General Partner may take whatever
steps are required to provide economic uniformity to such Common Units in
preparation for a transfer of such Common Units, including the application of
Section 5.5(c)(ii) and Section 6.1(d)(x); provided, however, that no such steps
may be taken that would have a material adverse effect on the Unitholders
holding Common Units.

80

--------------------------------------------------------------------------------






Section 6.9    Special Provisions Relating to the Holders of Incentive
Distribution Rights.


(a)Notwithstanding anything to the contrary set forth in this Agreement, the
holders of the Incentive Distribution Rights (1) shall (x) possess the rights
and obligations provided in this Agreement with respect to a Limited Partner
pursuant to Article III and Article VII and (y) have a Capital Account as a
Partner pursuant to Section 5.5 and all other provisions related thereto and (2)
shall not (x) be entitled to vote on any matters requiring the approval or vote
of the holders of Outstanding Units, except as provided by law, (y) be entitled
to any distributions other than as provided in Sections 6.5(a)(v), (vi) and
(vii), Sections 6.5(b)(iii), (iv) and (v), and Section 12.4 or (z) be allocated
items of income, gain, loss or deduction other than as specified in this Article
VI; provided, however, that, for the avoidance of doubt, the foregoing shall not
preclude the Partnership from making any other payments or distributions in
connection with other actions permitted by this Agreement.


(b)A Unitholder shall not be permitted to transfer an IDR Reset Common Unit
(other than a transfer to an Affiliate) if the remaining balance in the
transferring Unitholder's Capital Account with respect to the retained IDR Reset
Common Units would be negative after giving effect to the allocation under
Section 5.5(c)(iii).


(c)A holder of an IDR Reset Common Unit that was issued in connection with an
IDR Reset Election pursuant to Section 5.12 shall not be issued a Common Unit
Certificate pursuant to Section 4.1 (if the Common Units are evidenced by
Certificates) or evidence of the issuance of uncertificated Common Units, and
shall not be permitted to transfer such Common Unit to a Person that is not an
Affiliate of such holder, until such time as the General Partner determines,
based on advice of counsel, that each such IDR Reset Common Unit should have, as
a substantive matter, like intrinsic economic and federal income tax
characteristics, in all material respects, to the intrinsic economic and federal
income tax characteristics of an IPO Common Unit. In connection with the
condition imposed by this Section 6.9(c), the General Partner may take whatever
steps are required to provide economic uniformity to such IDR Reset Common Units
in preparation for a transfer of such IDR Reset Common Units, including the
application of Section 5.5(c)(iii), Section 6.1(d)(x)(B), or Section
6.1(d)(x)(C); provided, however, that no such steps may be taken that would have
a material adverse effect on the Unitholders holding Common Units.


Section 6.10    Entity-Level Taxation. If legislation is enacted or the official
interpretation of existing legislation is modified by a governmental authority,
which after giving effect to such enactment or modification, results in a Group
Member becoming subject to federal, state or local or non-U.S. income or
withholding taxes in excess of the amount of such taxes due from the Group
Member prior to such enactment or modification (including, for the avoidance of
doubt, any increase in the rate of such taxation applicable to the Group
Member), then the General Partner shall reduce the Minimum Quarterly
Distribution, the Target Distributions, the Minimum Bronco Pre-IPO MQD Amount
and Distributable Cash by the amount of income or withholding taxes that are
payable by reason of any such new legislation or interpretation (the
“Incremental Income Taxes”) in the manner provided in this Section 6.10. If in
accordance with the foregoing the General Partner reduces the Minimum Quarterly
Distribution, the Target Distributions, the Minimum Bronco Pre-IPO MQD Amount
and

81

--------------------------------------------------------------------------------






Distributable Cash for any Quarter with respect to any Incremental Income Taxes,
the General Partner shall estimate for such Quarter the Partnership Group's
aggregate liability (the “Estimated Incremental Quarterly Tax Amount”) for all
such Incremental Income Taxes; provided that any difference between such
estimate and the actual liability for Incremental Income Taxes for such Quarter
may, to the extent determined by the General Partner, be taken into account in
determining the Estimated Incremental Quarterly Tax Amount with respect to each
Quarter in which any such difference can be determined. For each such Quarter,
the Minimum Bronco Pre-IPO MQD Amount, Distributable Cash, Minimum Quarterly
Distribution, First Target Distribution, Second Target Distribution and Third
Target Distribution, shall be the product obtained by multiplying (a) the
amounts therefor that are set out herein prior to the application of this
Section 6.10 times (b) the quotient obtained by dividing (i) in the case of
Distributable Cash and the Minimum Bronco Pre-IPO MQD Amount, (A) Distributable
Cash with respect to such Quarter by (B) the sum of Distributable Cash with
respect to such Quarter and the Estimated Incremental Quarterly Tax Amount for
such Quarter, as determined by the General Partner and (ii) in all other cases,
(A) Available Cash with respect to such Quarter by (B) the sum of Available Cash
with respect to such Quarter and the Estimated Incremental Quarterly Tax Amount
for such Quarter, as determined by the General Partner. For purposes of the
foregoing, Distributable Cash and Available Cash with respect to a Quarter will
be deemed reduced by the Estimated Incremental Quarterly Tax Amount for that
Quarter.


ARTICLE VII


MANAGEMENT AND OPERATION OF BUSINESS


Section 7.1    Management.


(a)The General Partner shall conduct, direct and manage all activities of the
Partnership. Except as otherwise expressly provided in this Agreement, but
without limitation on the ability of the General Partner to delegate its rights
and power to other Persons, all management powers over the business and affairs
of the Partnership shall be exclusively vested in the General Partner, and no
Limited Partner in its capacity as such shall have any management power over the
business and affairs of the Partnership. In addition to the powers now or
hereafter granted a general partner of a limited partnership under applicable
law or that are granted to the General Partner under any other provision of this
Agreement, the General Partner, subject to Section 7.3 and any consent rights of
Bronco hereunder, shall have full power and authority to do all things and on
such terms as it determines to be necessary or appropriate to conduct the
business of the Partnership, to exercise all powers set forth in Section 2.5 and
to effectuate the purposes set forth in Section 2.4, including the following:


(i)the making of any expenditures, the lending or borrowing of money, the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness, including indebtedness
that is convertible into or exchangeable for Partnership Interests, and the
incurring of any other obligations;


(ii)the making of tax, regulatory and other filings, or rendering of periodic or
other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership;

82

--------------------------------------------------------------------------------






(iii)the acquisition, disposition, Encumbrance, hypothecation or exchange of any
or all of the assets of the Partnership or the merger or other combination of
the Partnership with or into another Person (the matters described in this
clause (iii) being subject, however, to any prior approval that may be required
by Section 7.3 and Article XIV);


(iv)the use of the assets of the Partnership (including cash on hand) for any
purpose consistent with the terms of this Agreement, including the financing of
the conduct of the operations of the Partnership Group; subject to Section
7.6(a), the lending of funds to other Persons (including other Group Members);
the repayment or guarantee of obligations of any Group Member; and the making of
capital contributions to any Group Member;


(v)the negotiation, execution and performance of any contracts, conveyances or
other instruments (including instruments that limit the liability of the
Partnership under contractual arrangements to all or particular assets of the
Partnership, with the other party to the contract to have no recourse against
the General Partner or its assets other than its interest in the Partnership,
even if the same results in the terms of the transaction being less favorable to
the Partnership than would otherwise be the case);


(vi)the distribution of cash held by the Partnership;


(vii)the selection and dismissal of employees (including employees having titles
such as “president,” “vice president,” “secretary” and “treasurer”) and agents,
internal and outside attorneys, accountants, consultants and contractors and the
determination of their compensation and other terms of employment or hiring;


(viii)the maintenance of insurance for the benefit of the Partnership Group, the
Partners and Indemnitees;


(ix)the formation of, or acquisition of an interest in, and the contribution of
property and the making of loans to, any further limited or general
partnerships, joint ventures, corporations, limited liability companies or other
Persons (including the acquisition of interests in, and the contributions of
property to, any Group Member from time to time) subject to the restrictions set
forth in Section 2.4;


(x)the control of any matters affecting the rights and obligations of the
Partnership, including the bringing and defending of actions at law or in equity
and otherwise engaging in the conduct of litigation, arbitration or mediation
and the incurring of legal expense and the settlement of claims and litigation;


(xi)the indemnification of any Person against liabilities and contingencies to
the extent permitted by law;


(xii)the entering into of listing agreements with any National Securities
Exchange and the delisting of some or all of the Limited Partner Interests from,
or requesting that trading be suspended on, any such exchange (subject to any
prior approval that may be required under Section 4.8);

83

--------------------------------------------------------------------------------






(xiii)the purchase, sale or other acquisition or disposition of Partnership
Interests, or the issuance of Derivative Partnership Interests;


(xiv)the undertaking of any action in connection with the Partnership's
participation in the management of any Group Member; and


(xv)the entering into of agreements with any of its Affiliates to render
services to a Group Member or to itself in the discharge of its duties as
General Partner of the Partnership.


(b)Notwithstanding any other provision of this Agreement, any Group Member
Agreement, the Delaware Act or any applicable law, rule or regulation, each of
the Partners and each other Person who may acquire an interest in Partnership
Interests hereby (i) approves, ratifies and confirms the execution, delivery and
performance by the parties thereto of this Agreement and the Group Member
Agreement of each other Group Member and the Master Formation Agreement,
together with the Transaction Documents (in each case other than this Agreement,
without giving effect to any amendments, supplements or restatements thereof
entered into after the date such Person becomes bound by the provisions of this
Agreement); (ii) agrees that the General Partner (on its own or on behalf of the
Partnership) is authorized to execute, deliver and perform the agreements
referred to in clause (i) of this sentence and the other agreements, acts,
transactions and matters described in or contemplated by the Transaction
Documents on behalf of the Partnership without any further act, approval or vote
of the Partners or the other Persons who may acquire an interest in Partnership
Interests or otherwise bound by this Agreement; and (iii) agrees that the
execution, delivery or performance by the General Partner, any Group Member or
any Affiliate of any of them of this Agreement or any agreement authorized or
permitted under this Agreement (including the exercise by the General Partner or
any Affiliate of the General Partner of the rights accorded pursuant to Article
XV) shall not constitute a breach by the General Partner of any duty or any
other obligation of any type whatsoever that the General Partner may owe the
Partnership or the Limited Partners or any other Persons under this Agreement
(or any other agreements) or of any duty existing at law, in equity or
otherwise.


Section 7.2    Certificate of Limited Partnership. The General Partner has
caused the Certificate of Limited Partnership to be filed with the Secretary of
State of the State of Delaware as required by the Delaware Act. The General
Partner shall use all reasonable efforts to cause to be filed such other
certificates or documents that the General Partner determines to be necessary or
appropriate for the formation, continuation, qualification and operation of a
limited partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware or any other state in which the Partnership
may elect to do business or own property. To the extent the General Partner
determines such action to be necessary or appropriate, the General Partner shall
file amendments to and restatements of the Certificate of Limited Partnership
and do all things to maintain the Partnership as a limited partnership (or a
partnership or other entity in which the limited partners have limited
liability) under the laws of the State of Delaware or of any other state in
which the Partnership may elect to do business or own property. Subject to the
terms of Section 3.3(a), the General Partner shall not be required, before or
after filing, to deliver or mail a copy of the Certificate of Limited
Partnership, any qualification document or any amendment thereto to any Limited
Partner.



84

--------------------------------------------------------------------------------


Section 7.3    Restrictions on the General Partner's Authority to Sell Assets of
the Partnership Group. Except as provided in Article XII and Article XIV, the
General Partner may not sell, exchange or otherwise dispose of all or
substantially all of the assets of the Partnership Group, taken as a whole, in a
single transaction or a series of related transactions without the approval of
holders of a Unit Majority; provided, however, that this provision shall not
preclude or limit the General Partner's ability to mortgage, pledge, hypothecate
or grant a security interest in all or substantially all of the assets of the
Partnership Group and shall not apply to any forced sale of any or all of the
assets of the Partnership Group pursuant to the foreclosure of, or other
realization upon, any such encumbrance.


Section 7.4    Reimbursement of the General Partner.


(a)Except as provided in this Section 7.4 and elsewhere in this Agreement, the
General Partner shall not be compensated for its services as a general partner
or managing member of any Group Member.


(b)The General Partner shall be reimbursed on a monthly basis, or such other
basis as the General Partner may determine, for (i) all payments it makes on
behalf of the Partnership Group for salary, bonus, incentive compensation and
other amounts paid to any Person who is an employee of the General Partner that
manages the business and affairs of the Partnership Group, and (ii) all other
overhead and general and administrative expenses allocable to the Partnership
Group that are incurred by the General Partner in connection with the General
Partner's management of the Partnership Group's business and affairs (including
expenses allocated to the General Partner by its Affiliates), subject to a
maximum of $500,000 per calendar year (which shall be pro rated for partial
years) prior to the Bronco Fall-Away Date, other than those performed under the
Transition Services Agreements. The General Partner shall determine the expenses
that are allocable to the Partnership Group. Reimbursements pursuant to this
Section 7.4 shall be in addition to any reimbursement to the General Partner as
a result of indemnification pursuant to Section 7.7. This provision does not
affect the ability of the General Partner and its Affiliates to enter into an
agreement to provide services to any Group Member for a fee or otherwise than
for cost.


(c)The General Partner, without the approval of the Limited Partners (who shall
have no right to vote in respect thereof, other than as set forth in
Section 3.4(a)), may propose and adopt on behalf of the Partnership employee
benefit plans, employee programs and employee practices (including plans,
programs and practices involving the issuance of Partnership Interests or
options to purchase or rights, warrants or appreciation rights or phantom or
tracking interests relating to Partnership Interests), or cause the Partnership
to issue Partnership Interests or Derivative Partnership Interests in connection
with, or pursuant to, any employee benefit plan, employee program or employee
practice maintained or sponsored by the General Partner or any of its Affiliates
in each case for the benefit of employees and directors of the General Partner
or any of its Affiliates, in respect of services performed, directly or
indirectly, for the benefit of the Partnership Group. The Partnership agrees to
issue and sell to the General Partner or any of its Affiliates any Partnership
Interests or Derivative Partnership Interests that the General Partner or such
Affiliates are obligated to provide to any employees, consultants and directors
pursuant to any such employee benefit plans, employee programs or employee
practices. Expenses incurred by the General Partner in connection with any such
plans, programs and practices (including the

85

--------------------------------------------------------------------------------




net cost to the General Partner or such Affiliates of Partnership Interests or
Derivative Partnership Interests purchased by the General Partner or such
Affiliates from the Partnership to fulfill options or awards under such plans,
programs and practices) shall be reimbursed in accordance with Section 7.4(b).
Any and all obligations of the General Partner under any employee benefit plans,
employee programs or employee practices adopted by the General Partner as
permitted by this Section 7.4(c) shall constitute obligations of the General
Partner hereunder and shall be assumed by any successor General Partner approved
pursuant to Section 11.1 or Section 11.2 or the transferee of or successor to
all of the General Partner's General Partner Interest pursuant to Section 4.6.


(d)The General Partner and its Affiliates may charge any member of the
Partnership Group a management fee to the extent necessary to allow the
Partnership Group to reduce the amount of any state franchise or income tax or
any tax based upon the revenues or gross margin of any member of the Partnership
Group if the tax benefit produced by the payment of such management fee or fees
exceeds the amount of such fee or fees.


Section 7.5    Outside Activities.


(a)The General Partner, for so long as it is the General Partner of the
Partnership, (i) agrees that its sole business will be to act as a general
partner or managing member, as the case may be, of the Partnership and any other
partnership or limited liability company of which the Partnership is, directly
or indirectly, a partner or member and to undertake activities that are
ancillary or related thereto (including being a Limited Partner in the
Partnership) and (ii) shall not engage in any business or activity or incur any
debts or liabilities except in connection with or incidental to (A) its
performance as general partner or managing member, if any, of one or more Group
Members or as described in or contemplated by this Agreement, (B) the acquiring,
owning or disposing of debt securities or equity interests in any Group Member
or (C) subject to the limitations contained in the Omnibus Agreement, the
performance of its obligations under the Omnibus Agreement.


(b) Except as provided in the Omnibus Agreement, Section 3.4(a) or any Group
Member Agreement, each Unrestricted Person (other than the General Partner)
shall have the right to engage in businesses of every type and description and
other activities for profit and to engage in and possess an interest in other
business ventures of any and every type or description, whether in businesses
engaged in or anticipated to be engaged in by any Group Member, independently or
with others, including business interests and activities in direct competition
with the business and activities of any Group Member, and none of the same shall
constitute a breach of this Agreement or any duty otherwise existing at law, in
equity or otherwise, to any Group Member or any Partner; provided such
Unrestricted Person does not engage in such business or activity using
confidential or proprietary information provided by or on behalf of the
Partnership to such Unrestricted Person. None of any Group Member, any Limited
Partner or any other Person shall have any rights by virtue of this Agreement,
any Group Member Agreement, or the partnership relationship established hereby
in any business ventures of any Unrestricted Person.


(c)Subject to the terms of Sections 7.5(a) and (b), but otherwise
notwithstanding anything to the contrary in this Agreement, (i) the engaging in
competitive activities by any

86

--------------------------------------------------------------------------------






Unrestricted Person (other than the General Partner) in accordance with the
provisions of this Section 7.5 is hereby approved by the Partnership and all
Partners, (ii) it shall be deemed not to be a breach of any duty otherwise
existing at law, in equity or otherwise, of the General Partner or any other
Unrestricted Person for the Unrestricted Persons (other than the General
Partner) to engage in such business interests and activities in preference to or
to the exclusion of the Partnership and (iii) the Unrestricted Persons shall
have no obligation hereunder or as a result of any duty otherwise existing at
law, in equity or otherwise, to present business opportunities to the
Partnership. Notwithstanding anything to the contrary in this Agreement, the
doctrine of corporate opportunity, or any analogous doctrine, shall not apply to
any Unrestricted Person (including the General Partner). Except as provided in
the Omnibus Agreement or any Group Member Agreement, no Unrestricted Person
(including the General Partner) who acquires knowledge of a potential
transaction, agreement, arrangement or other matter that may be an opportunity
for the Partnership, shall have any duty to communicate or offer such
opportunity to the Partnership, and such Unrestricted Person (including the
General Partner) shall not be liable to the Partnership, to any Limited Partner
or any other Person bound by this Agreement for breach of any duty otherwise
existing at law, in equity or otherwise, by reason of the fact that such
Unrestricted Person (including the General Partner) pursues or acquires for
itself, directs such opportunity to another Person or does not communicate such
opportunity or information to the Partnership, provided such Unrestricted Person
does not engage in such business or activity using confidential or proprietary
information provided by or on behalf of the Partnership to such Unrestricted
Person.


(d)The General Partner and each of its Affiliates may acquire Units or other
Partnership Interests in addition to those acquired on the Closing Date and,
except as otherwise provided in this Agreement, shall be entitled to exercise,
at their option, all rights relating to all Units and/or other Partnership
Interests acquired by them. The term “Affiliates” when used in this Section
7.5(d) with respect to the General Partner shall not include any Group Member.


(e)Notwithstanding anything to the contrary in this Agreement, to the extent
that the provisions of this Agreement purport or are interpreted to have the
effect of restricting or eliminating any duties (including fiduciary duties)
otherwise existing at law, in equity or otherwise, owed by the General Partner
or other Person to the Partnership, its Limited Partners or any other Person
bound by this Agreement or to constitute a waiver or consent by the Limited
Partners or any other Person bound by this Agreement to any such restriction,
such provisions shall be deemed to have been approved by the Partners and every
other Person bound by this Agreement.


Section 7.6    Loans from the General Partner; Loans or Contributions from the
Partnership or Group Members.


(a)Subject to Section 3.4(a), the General Partner or any of its Affiliates may
lend to any Group Member, and any Group Member may borrow from the General
Partner or any of its Affiliates, funds needed or desired by the Group Member
for such periods of time and in such amounts as the General Partner may
determine; provided, however, that in any such case the lending party may not
charge the borrowing party interest at a rate greater than the rate that would
be charged the borrowing party or impose terms less favorable to the borrowing
party than would be charged or imposed on the borrowing party by unrelated
lenders on comparable loans

87

--------------------------------------------------------------------------------






made on an arm's-length basis (without reference to the lending party's
financial abilities or guarantees), all as determined by the General Partner.
The borrowing party shall reimburse the lending party for any costs (other than
any additional interest costs) incurred by the lending party in connection with
the borrowing of such funds. For purposes of this Section 7.6(a) and Section
7.6(b), the term “Group Member” shall include any Affiliate of a Group Member
that is controlled by the Group Member.
    
(b)The Partnership may lend or contribute to any Group Member, and any Group
Member may borrow from the Partnership, funds on terms and conditions determined
by the General Partner. No Group Member may lend funds to the General Partner or
any of its Affiliates (other than another Group Member).


(c)No borrowing by any Group Member or the approval thereof by the General
Partner shall be deemed to constitute a breach of any duty or any other
obligation of any type whatsoever, expressed or implied, of the General Partner
or its Affiliates to the Partnership or the Limited Partners existing hereunder,
or existing at law, in equity or otherwise by reason of the fact that the
purpose or effect of such borrowing is directly or indirectly to hasten the
expiration of the Subordination Period or the conversion of any Subordinated
Units into Common Units.


Section 7.7    Indemnification.


(a)To the fullest extent permitted by law but subject to the limitations
expressly provided in this Agreement, all Indemnitees shall be indemnified and
held harmless by the Partnership from and against any and all losses, claims,
damages, liabilities, joint or several, expenses (including legal fees and
expenses), judgments, fines, penalties, interest, settlements or other amounts
arising from any and all threatened, pending or completed claims, demands,
actions, suits or proceedings, whether civil, criminal, administrative or
investigative, and whether formal or informal and including appeals, in which
any Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, by reason of its status as an Indemnitee and acting (or omitting or
refraining to act) in such capacity on behalf of or for the benefit of the
Partnership; provided, that the Indemnitee shall not be indemnified and held
harmless pursuant to this Agreement if there has been a final and non-appealable
judgment entered by a court of competent jurisdiction determining that, in
respect of the matter for which the Indemnitee is seeking indemnification
pursuant to this Agreement, the Indemnitee acted in bad faith or engaged in
fraud, willful misconduct or, in the case of a criminal matter, acted with
knowledge that the Indemnitee's conduct was unlawful; provided, further, no
indemnification pursuant to this Section 7.7 shall be available to any
Indemnitee (other than a Group Member) with respect to any such Affiliate's
obligation pursuant to the Master Formation Agreement or the Omnibus Agreement.
Any indemnification pursuant to this Section 7.7 shall be made only out of the
assets of the Partnership, it being agreed that the General Partner shall not be
personally liable for such indemnification and shall have no obligation to
contribute or loan any monies or property to the Partnership to enable it to
effectuate such indemnification.


(b)To the fullest extent permitted by law, expenses (including legal fees and
expenses) incurred by an Indemnitee who is indemnified pursuant to Section
7.7(a) in appearing at, participating in or defending any claim, demand, action,
suit or proceeding shall, from time to time, be advanced by the Partnership
prior to a final and non-appealable judgment entered by a

88

--------------------------------------------------------------------------------






court of competent jurisdiction determining that, in respect of the matter for
which the Indemnitee is seeking indemnification pursuant to this Section 7.7,
the Indemnitee is not entitled to be indemnified upon receipt by the Partnership
of any undertaking by or on behalf of the Indemnitee to repay such amount if it
shall be ultimately determined that the Indemnitee is not entitled to be
indemnified as authorized by this Section 7.7.


(c)The indemnification provided by this Section 7.7 shall be in addition to any
other rights to which an Indemnitee may be entitled under this Agreement, any
other agreement, pursuant to any vote of the holders of Outstanding Limited
Partner Interests, as a matter of law, in equity or otherwise, both as to
actions in the Indemnitee's capacity as an Indemnitee and as to actions in any
other capacity (including any capacity under the Master Formation Agreement),
and shall continue as to an Indemnitee who has ceased to serve in such capacity
and shall inure to the benefit of the heirs, successors, assigns and
administrators of the Indemnitee.


(d)The Partnership may purchase and maintain (or reimburse the General Partner
or its Affiliates for the cost of) insurance, on behalf of the General Partner,
its Affiliates and such other Persons as the General Partner shall determine,
against any liability that may be asserted against, or expense that may be
incurred by, such Person in connection with the Partnership's activities or such
Person's activities on behalf of the Partnership, regardless of whether the
Partnership would have the power to indemnify such Person against such liability
under the provisions of this Agreement.


(e)For purposes of this Section 7.7, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute “fines”
within the meaning of Section 7.7(a); and action taken or omitted by it with
respect to any employee benefit plan in the performance of its duties for a
purpose reasonably believed by it to be in the best interest of the participants
and beneficiaries of the plan shall be deemed to be for a purpose that is in the
best interests of the Partnership.


(f)In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.


(g)An Indemnitee shall not be denied indemnification in whole or in part under
this Section 7.7 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.


(h)The provisions of this Section 7.7 are for the benefit of the Indemnitees and
their heirs, successors, assigns, executors and administrators and shall not be
deemed to create any rights for the benefit of any other Persons.


(i)No amendment, modification or repeal of this Section 7.7 or any provision
hereof shall in any manner terminate, reduce or impair the right of any past,
present or future Indemnitee to be indemnified by the Partnership, nor the
obligations of the Partnership to

89

--------------------------------------------------------------------------------






indemnify any such Indemnitee under and in accordance with the provisions of
this Section 7.7 as in effect immediately prior to such amendment, modification
or repeal with respect to claims arising from or relating to matters occurring,
in whole or in part, prior to such amendment, modification or repeal, regardless
of when such claims may arise or be asserted.


(j)TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, AND SUBJECT TO SECTION
7.7(a), THE PROVISIONS OF THE INDEMNIFICATION PROVIDED IN THIS SECTION 7.7 ARE
INTENDED BY THE PARTNERS TO APPLY EVEN IF SUCH PROVISIONS HAVE THE EFFECT OF
EXCULPATING THE INDEMNITEE FROM LEGAL RESPONSIBILITY FOR THE CONSEQUENCES OF
SUCH PERSON'S NEGLIGENCE, FAULT OR OTHER CONDUCT.


Section 7.8    Liability of Indemnitees.


(a)Notwithstanding anything to the contrary set forth in this Agreement, no
Indemnitee shall be liable for monetary damages to the Partnership, the Limited
Partners, or any other Persons who have acquired interests in the Partnership
Interests, for losses sustained or liabilities incurred as a result of any act
or omission of an Indemnitee unless there has been a final and non-appealable
judgment entered by a court of competent jurisdiction determining that, in
respect of the matter in question, the Indemnitee acted in bad faith or engaged
in fraud, willful misconduct or, in the case of a criminal matter, acted with
knowledge that the Indemnitee's conduct was criminal.


(b)The General Partner may exercise any of the powers granted to it by this
Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents, and the General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by the General Partner in good faith.


(c)To the extent that, at law or in equity, an Indemnitee has duties (including
fiduciary duties) and liabilities relating thereto to the Partnership or to the
Partners, the General Partner and any other Indemnitee acting in connection with
the Partnership's business or affairs shall not be liable to the Partnership or
to any Partner for its good faith reliance on the provisions of this Agreement.


(d)Any amendment, modification or repeal of this Section 7.8 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the liability of the Indemnitees under this Section 7.8 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.


Section 7.9    Resolution of Conflicts of Interest; Standards of Conduct and
Modification of Duties.


(a)Unless otherwise expressly provided in this Agreement or any Group Member
Agreement, whenever a potential conflict of interest exists or arises between
the General Partner or any of its Affiliates, on the one hand, and the
Partnership, any Group Member or any Partner, on the other, any resolution or
course of action by the General Partner or its Affiliates in respect

90

--------------------------------------------------------------------------------






of such conflict of interest shall be permitted and deemed approved by all
Partners, and shall not constitute a breach of this Agreement, of any Group
Member Agreement, of any agreement contemplated herein or therein, or of any
duty stated or implied by law or equity, if the resolution or course of action
in respect of such conflict of interest is (i) approved by Special Approval,
(ii) approved by the vote of a majority of the Outstanding Common Units
(excluding Common Units owned by the General Partner and its Affiliates), (iii)
determined by the Board of Directors of the General Partner to be on terms no
less favorable to the Partnership than those generally being provided to or
available from unrelated third parties or (iv) determined by the Board of
Directors of the General Partner to be fair and reasonable to the Partnership,
taking into account the totality of the relationships between the parties
involved (including other transactions that may be particularly favorable or
advantageous to the Partnership). The General Partner shall be authorized but
not required in connection with its resolution of such conflict of interest to
seek Special Approval or Unitholder approval of such resolution, and the General
Partner may also adopt a resolution or course of action that has not received
Special Approval or Unitholder approval. Unless otherwise expressly provided in
this Agreement or any Group Member Agreement, whenever the General Partner makes
a determination to refer any potential conflict of interest for Special
Approval, seek Unitholder Approval or adopt a resolution or course of action
that has not received Special Approval or Unitholder Approval, then the General
Partner shall be entitled, to the fullest extent permitted by law, to make such
determination or to take or decline to take such other action free of any duty
or obligation whatsoever to the Partnership or any Limited Partner, and the
General Partner shall not, to the fullest extent permitted by law, be required
to act in good faith or pursuant to any other standard imposed by this
Agreement, any Group Member Agreement, any other agreement contemplated hereby
or under the Delaware Act or any other law, rule or regulation or at equity, and
the General Partner in making such determination or taking or declining to take
such other action shall be permitted to do so in its sole and absolute
discretion. If Special Approval is sought, then it shall be presumed that, in
making its decision, the disinterested directors or the Conflicts Committee, as
the case may be, acted in good faith, and if the Board of Directors of the
General Partner determines that the resolution or course of action taken with
respect to a conflict of interest satisfies either of the standards set forth in
clauses (iii) or (iv) above, then it shall be presumed that, in making its
decision, the Board of Directors of the General Partner acted in good faith. In
any proceeding brought by any Limited Partner or by or on behalf of such Limited
Partner or any other Limited Partner or the Partnership challenging any action
by the disinterested directors or the Conflicts Committee, as the case may be,
with respect to any matter referred to the disinterested directors or the
Conflicts Committee, as the case may be, for Special Approval by the General
Partner, any action by the Board of Directors of the General Partner in
determining whether the resolution or course of action taken with respect to a
conflict of interest satisfies either of the standards set forth in clauses
(iii) or (iv) above or whether a director satisfies the eligibility requirements
to be a disinterested director or a member of the Conflicts Committee, as the
case may be, the Person bringing or prosecuting such proceeding shall have the
burden of overcoming the presumption that the disinterested directors, Conflicts
Committee or the Board of Directors of the General Partner, as applicable, acted
in good faith; in all cases subject to the provisions for conclusive
determination in Section 7.9(b).


(b)Whenever the General Partner or the Board of Directors, or any committee
thereof (including the Conflicts Committee), makes a determination or takes or
declines to take any other action, or any Affiliate of the General Partner
causes the General Partner to do so, in its

91

--------------------------------------------------------------------------------






capacity as the general partner of the Partnership as opposed to in its
individual capacity, whether under this Agreement, any Group Member Agreement or
any other agreement, then, unless another express standard is provided for in
this Agreement, the General Partner, the Board of Directors or such committee or
such Affiliates causing the General Partner to do so, shall make such
determination or take or decline to take such other action in good faith and
shall not be subject to any other or different standards (including fiduciary
standards) imposed by this Agreement, any Group Member Agreement, any other
agreement contemplated hereby or under the Delaware Act or any other law, rule
or regulation or at equity. A determination or other action or inaction will
conclusively be deemed to be in “good faith” for all purposes of this Agreement,
if the Person or Persons making such determination or taking or declining to
take such other action subjectively believe that the determination or other
action or inaction is in the best interests of the Partnership Group; provided,
that if the Board of Directors of the General Partner is making a determination
or taking or declining to take an action pursuant to clause (iii) or clause (iv)
of the first sentence of Section 7.9(a), then in lieu thereof, such
determination or other action or inaction will conclusively be deemed to be in
“good faith” for all purposes of this Agreement if the members of the Board of
Directors of the General Partner making such determination or taking or
declining to take such other action subjectively believe that the determination
or other action or inaction meets the standard set forth in clause (iii) or
clause (iv) of the first sentence of Section 7.9(a), as applicable; provided,
further, that if the Board of Directors of the General Partner is making a
determination that a director satisfies the eligibility requirements to be a
disinterested director or a member of a Conflicts Committee, as the case may be,
then in lieu thereof, such determination will conclusively be deemed to be in
“good faith” for all purposes of this Agreement if the members of the Board of
Directors of the General Partner making such determination subjectively believe
that the director satisfies the eligibility requirements to be a disinterested
director or a member of the Conflicts Committee, as the case may be.


(c)Whenever the General Partner makes a determination or takes or declines to
take any other action, or any of its Affiliates causes it to do so, in its
individual capacity as opposed to in its capacity as the general partner of the
Partnership, whether under this Agreement, any Group Member Agreement or any
other agreement contemplated hereby or otherwise, then the General Partner, or
such Affiliates causing it to do so, are entitled, to the fullest extent
permitted by law, to make such determination or to take or decline to take such
other action free of any duty or obligation whatsoever to the Partnership or any
Limited Partner, and the General Partner, or such Affiliates causing it to do
so, shall not, to the fullest extent permitted by law, be required to act in
good faith or pursuant to any other standard imposed by this Agreement, any
Group Member Agreement, any other agreement contemplated hereby or under the
Delaware Act or any other law, rule or regulation or at equity, and the Person
or Persons making such determination or taking or declining to take such other
action shall be permitted to do so in their sole and absolute discretion. By way
of illustration and not of limitation, whenever the phrase, “the General Partner
at its option,” or some variation of that phrase, is used in this Agreement, it
indicates that the General Partner is acting in its individual capacity. For the
avoidance of doubt, whenever the General Partner votes or transfers its
Partnership Interests, or refrains from voting or transferring its Partnership
Interests, it shall be acting in its individual capacity.


(d)The General Partner's organizational documents may provide that
determinations to take or decline to take any action in its individual, rather
than representative, capacity may or

92

--------------------------------------------------------------------------------






shall be determined by its members, if the General Partner is a limited
liability company, stockholders, if the General Partner is a corporation, or the
members or stockholders of the General Partner's general partner, if the General
Partner is a partnership.


(e)Notwithstanding anything to the contrary in this Agreement, the General
Partner and its Affiliates shall have no duty or obligation, express or implied,
to (i) sell or otherwise dispose of any asset of the Partnership Group other
than in the ordinary course of business or (ii) permit any Group Member to use
any facilities or assets of the General Partner and its Affiliates, except as
may be provided in contracts entered into from time to time specifically dealing
with such use. Any determination by the General Partner or any of its Affiliates
to enter into such contracts shall be at its option.


(f)Except as expressly set forth in this Agreement or required by the Delaware
Act, neither the General Partner nor any other Indemnitee shall have any duties
or liabilities, including fiduciary duties, to the Partnership or any Limited
Partner and the provisions of this Agreement, to the extent that they restrict,
eliminate or otherwise modify the duties and liabilities, including fiduciary
duties, of the General Partner or any other Indemnitee otherwise existing at law
or in equity, are agreed by the Partners to replace such other duties and
liabilities of the General Partner or such other Indemnitee.


(g)The Unitholders hereby authorize the General Partner, on behalf of the
Partnership as a general partner or managing member of a Group Member, to
approve actions by the general partner or managing member of such Group Member
similar to those actions permitted to be taken by the General Partner pursuant
to this Section 7.9.


Section 7.10    Other Matters Concerning the General Partner.


(a)The General Partner and any other Indemnitee may rely and shall be protected
in acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, bond, debenture or
other paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties.


(b)The General Partner and any other Indemnitee may consult with legal counsel,
accountants, appraisers, management consultants, investment bankers and other
consultants and advisers selected by it, and any act taken or omitted to be
taken in reliance upon the advice or opinion (including an Opinion of Counsel)
of such Persons as to matters that the General Partner or such Indemnitee,
respectively, reasonably believes to be within such Person's professional or
expert competence shall be conclusively presumed to have been done or omitted in
good faith and in accordance with such advice or opinion.


(c)The General Partner shall have the right, in respect of any of its powers or
obligations hereunder, to act through any of its duly authorized officers, a
duly appointed attorney or attorneys-in-fact or the duly authorized officers of
the Partnership or any Group Member.


Section 7.11    Purchase or Sale of Partnership Interests. The General Partner
may cause the Partnership to purchase or otherwise acquire Partnership Interests
or Derivative Partnership Interests; provided that, except as permitted pursuant
to Section 4.10, the General Partner may

93

--------------------------------------------------------------------------------






not cause any Group Member to purchase Subordinated Units during the
Subordination Period. As long as Partnership Interests are held by any Group
Member, such Partnership Interests shall not be considered Outstanding for any
purpose, except as otherwise provided herein. The General Partner or any
Affiliate of the General Partner may also purchase or otherwise acquire and sell
or otherwise dispose of Partnership Interests for its own account, subject to
the provisions of Articles IV and X.


Section 7.12    Reliance by Third Parties. Notwithstanding anything to the
contrary in this Agreement, any Person (other than the General Partner and its
Affiliates) dealing with the Partnership shall be entitled to assume that the
General Partner and any officer of the General Partner authorized by the General
Partner to act on behalf of and in the name of the Partnership has full power
and authority to encumber, sell or otherwise use in any manner any and all
assets of the Partnership and to enter into any authorized contracts on behalf
of the Partnership, and such Person shall be entitled to deal with the General
Partner or any such officer as if it were the Partnership's sole party in
interest, both legally and beneficially. Each Limited Partner hereby waives, to
the fullest extent permitted by law, any and all defenses or other remedies that
may be available against such Person to contest, negate or disaffirm any action
of the General Partner or any such officer in connection with any such dealing.
In no event shall any Person (other than the General Partner and its Affiliates)
dealing with the General Partner or any such officer or its representatives be
obligated to ascertain that the terms of this Agreement have been complied with
or to inquire into the necessity or expedience of any act or action of the
General Partner or any such officer or its representatives. Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying thereon or claiming thereunder that (a) at
the time of the execution and delivery of such certificate, document or
instrument, this Agreement was in full force and effect, (b) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership and (c)
such certificate, document or instrument was duly executed and delivered in
accordance with the terms and provisions of this Agreement and is binding upon
the Partnership.


Section 7.13    Pension Plan Liabilities. Prior to the IPO Closing Date, the
General Partner and the Sponsor Parties shall not permit any Group Member to
accept or assume the transfer of assets or liabilities from any pension plan, as
defined in Section 3(2) of ERISA, whether or not subject to ERISA, that is
sponsored or maintained by either Sponsor Party or its Affiliates. On or after
the IPO Closing Date, any acceptance or assumption of assets or liabilities from
any such pension plan that is sponsored or maintained by either Sponsor Party or
its Affiliates shall be approved by Special Approval. To the fullest extent
permitted by law, each Sponsor Party shall indemnify and hold harmless the
Partnership and any other Group Member from and against any and all losses,
damages, liabilities, claims, demands, causes of action, judgments, settlements,
fines, penalties, costs and expenses (including court costs and reasonable
attorneys' and experts' fees) of any and every kind or character, known or
unknown, fixed or contingent, arising from or related to any acceptance or
assumption by any Group Member of assets or liabilities from any pension plan,
as defined in Section 3(2) of ERISA, whether or not subject to ERISA, maintained
by such Sponsor Party or its Affiliates; provided, however, that notwithstanding
anything herein to the contrary, in no event shall a Sponsor Party's
indemnification obligations cover or include consequential, indirect,
incidental, punitive,

94

--------------------------------------------------------------------------------






exemplary, special or similar damages or lost profits suffered by the
Partnership or any other Group Member.


ARTICLE VIII


BOOKS, RECORDS, ACCOUNTING AND REPORTS


Section 8.1    Records and Accounting. The General Partner shall keep or cause
to be kept at the principal office of the Partnership appropriate books and
records with respect to the Partnership's business, including the Register and
all other books and records necessary to provide to the Limited Partners any
information required to be provided pursuant to Section 3.3(a). Any books and
records maintained by or on behalf of the Partnership in the regular course of
its business, including the Register, books of account and records of
Partnership proceedings, may be kept on, or be in the form of, computer disks,
hard drives, punch cards, magnetic tape, photographs, micrographics or any other
information storage device; provided, that the books and records so maintained
are convertible into clearly legible written form within a reasonable period of
time. The books of the Partnership shall be maintained, for financial reporting
purposes, on an accrual basis in accordance with U.S. GAAP. The Partnership
shall not be required to keep books maintained on a cash basis and the General
Partner shall be permitted to calculate cash-based measures, including Operating
Surplus and Adjusted Operating Surplus, by making such adjustments to its
accrual basis books to account for non-cash items and other adjustments as the
General Partner determines to be necessary or appropriate.


Section 8.2    Fiscal Year. The fiscal year of the Partnership shall be a fiscal
year ending December 31.


Section 8.3    Reports.


(a)Whether or not the Partnership is subject to the requirement to file reports
with the Commission, (i) as soon as practicable, but in no event later than 60
days after the close of each fiscal year of the Partnership prior to the IPO
Closing Date, the General Partner shall cause to be mailed or made available, by
any reasonable means (including posting on or accessible through the
Partnership's or the Commission's website) to Bronco as of a date selected by
the General Partner, a report (which shall be deemed to be Confidential
Information, as defined in the Omnibus Agreement) containing unaudited financial
statements of the Partnership for such fiscal year of the Partnership, presented
in accordance with U.S. GAAP, including a balance sheet and statements of
operations, Partnership equity and cash flows, and (ii) as soon as practicable,
but in no event later than 105 days after the close of each fiscal year of the
Partnership (or such shorter period as required by the Commission), the General
Partner shall cause to be mailed or made available, by any reasonable means
(including posting on or accessible through the Partnership's or the
Commission's website) to each Record Holder of a Unit as of a date selected by
the General Partner, an annual report containing financial statements of the
Partnership for such fiscal year of the Partnership, presented in accordance
with U.S. GAAP, including a balance sheet and statements of operations,
Partnership equity and cash flows, such statements to be audited by a firm of
independent public accountants selected by the General Partner, and such other
information as may be required by applicable law, regulation or

95

--------------------------------------------------------------------------------






rule of the Commission or any National Securities Exchange on which the Units
are listed or admitted to trading, or as the General Partner determines to be
necessary or appropriate.


(b)Whether or not the Partnership is subject to the requirement to file reports
with the Commission, as soon as practicable, but in no event later than 50 days
after the close of each Quarter prior to the IPO Closing Date (or such shorter
period as required by the Commission) except the last Quarter of each fiscal
year, the General Partner shall cause to be mailed or made available, by any
reasonable means (including posting on or accessible through the Partnership's
or the Commission's website) to each Record Holder of a Unit, as of a date
selected by the General Partner, a report (which shall be deemed to be
Confidential Information, as defined in the Omnibus Agreement) containing
unaudited financial statements of the Partnership for such Quarter and
year-to-date period, presented in accordance with U.S. GAAP, including a balance
sheet and statements of operations, Partnership equity and cash flows, and such
other information as may be required by applicable law, regulation or rule of
the Commission or any National Securities Exchange on which the Units are listed
or admitted to trading, or as the General Partner determines to be necessary or
appropriate.


(c)Subject to compliance with applicable law and regulation, as reasonably
determined by the General Partner following consultation of counsel, the General
Partner shall cause one or more of its officers, once annually, until the Bronco
Fall-Away Date, to attend one in-person meeting with Bronco's beneficial owners
for the purpose of discussing the results of operations of the Partnership for
the preceding year and the planned activities of the Partnership for the coming
year(s).


(d)Upon any reasonable request at any time prior to the Bronco Fall-Away Date,
the General Partner shall cause to be mailed or made available, by any
reasonable means (including posting on or accessible through the Partnership's
or the Commission's website) to Bronco as of a date selected by the General
Partner:


(i)such information regarding the Partnership's investment in each direct and
indirect Subsidiary of the Partnership as is reasonably required to enable
Bronco to prepare a statement of the valuation of the Partnership's investment
in each direct and indirect Subsidiary of the Partnership pursuant to Financial
Accounting Standard Board Statement No. 157;


(ii)a copy of the Partnership's federal, state and local income tax returns for
each year; and


(iii)true and full information regarding the amount of cash and a description
and statement of the agreed value of any other property or services contributed
by each Partner and which each Partner has agreed to contribute in the future,
and the date on which each became a Partner.

96

--------------------------------------------------------------------------------






ARTICLE IX


TAX MATTERS


Section 9.1    Tax Returns and Information. The Partnership shall timely file
all returns of the Partnership that are required for federal, state and local
income tax purposes on the basis of the accrual method and the taxable period or
year that it is required by law to adopt, from time to time, as determined by
the General Partner. In the event the Partnership is required to use a taxable
period other than a year ending on December 31, the General Partner shall use
reasonable efforts to change the taxable period of the Partnership to a year
ending on December 31. The tax information reasonably required by Record Holders
for federal and state income tax reporting purposes with respect to a taxable
period shall be furnished to them within 90 days of the close of the calendar
year in which the Partnership's taxable period ends. Prior to the end of the
fourth Quarter of each calendar year in which the Partnership's taxable period
ends prior to the IPO Closing Date, the General Partner shall deliver to Bronco
tax estimates and such other information reasonably required and reasonably
requested to enable Bronco to prepare and file its quarterly estimated taxes for
the first Quarter following such calendar year. The General Partner shall send
to Bronco copies of Internal Revenue Service Schedule K-1 (Form 1065) for each
taxable year before the IPO Closing Date, as soon as practicable. The
classification, realization and recognition of income, gain, losses and
deductions and other items shall be on the accrual method of accounting for
federal income tax purposes.


Section 9.2    Tax Elections.


(a)The Partnership shall make the election under Section 754 of the Code in
accordance with applicable regulations thereunder, subject to the reservation of
the right to seek to revoke any such election upon the General Partner's
determination that such revocation is in the best interests of the Limited
Partners. Notwithstanding any other provision herein contained, for the purposes
of computing the adjustments under Section 743(b) of the Code, the General
Partner shall be authorized (but not required) to adopt a convention whereby the
price paid by a transferee of a Limited Partner Interest will be deemed to be
the lowest quoted closing price of the Limited Partner Interests on any National
Securities Exchange on which such Limited Partner Interests are listed or
admitted to trading during the calendar month in which such transfer is deemed
to occur pursuant to Section 6.2(f) without regard to the actual price paid by
such transferee.


(b)Except as otherwise provided herein, the General Partner shall determine
whether the Partnership should make any other elections permitted by the Code.


Section 9.3    Tax Controversies. Subject to the provisions hereof, the General
Partner is designated as the “tax matters partner” (as defined in Section
6231(a)(7) of the Code) and is authorized and required to represent the
Partnership (at the Partnership's expense) in connection with all examinations
of the Partnership's affairs by tax authorities, including resulting
administrative and judicial proceedings, and to expend Partnership funds for
professional services and costs associated therewith. Each Partner agrees to
cooperate with the General Partner and to do or refrain from doing any or all
things reasonably required by the General Partner to conduct such proceedings.

97

--------------------------------------------------------------------------------






Section 9.4    Withholding. Notwithstanding any other provision of this
Agreement, the General Partner is authorized to take any action that may be
required to cause the Partnership and other Group Members to comply with any
withholding requirements established under the Code or any other federal, state
or local law including pursuant to Sections 1441, 1442, 1445 and 1446 of the
Code, or established under any foreign law. To the extent that the Partnership
is required or elects to withhold and pay over to any taxing authority any
amount resulting from the allocation or distribution of income to any Partner
(including by reason of Section 1446 of the Code), the General Partner may treat
the amount withheld as a distribution of cash pursuant to Section 6.3 or Section
12.4(c) in the amount of such withholding from such Partner.


ARTICLE X


ADMISSION OF PARTNERS


Section 10.1    Admission of Limited Partners.


(a)Upon the issuance by the Partnership of Common Units and Incentive
Distribution Rights to the General Partner, CERC, OGEH and Bronco as described
in Article V in connection with the Master Formation Agreement, such Persons
shall, by acceptance of such Partnership Interests, and upon becoming the Record
Holders of such Partnership Interests, be admitted to the Partnership as Initial
Limited Partners in respect of the Common Units or Incentive Distribution Rights
issued to them and be bound by this Agreement, all with or without execution of
this Agreement by such Persons.


(b)By acceptance of any Limited Partner Interests transferred in accordance with
Article IV or acceptance of any Limited Partner Interests issued pursuant to
Article V or pursuant to a merger, consolidation or conversion pursuant to
Article XIV, and except as provided in Section 4.9, each transferee of, or other
such Person acquiring, a Limited Partner Interest (including any nominee, agent
or representative acquiring such Limited Partner Interests for the account of
another Person or Group, which nominee, agent or representative shall be subject
to Section 10.1(c) below) (i) shall be admitted to the Partnership as a Limited
Partner with respect to the Limited Partner Interests so transferred or issued
to such Person when such Person becomes the Record Holder of the Limited Partner
Interests so transferred or acquired, (ii) shall become bound, and shall be
deemed to have agreed to be bound, by the terms of this Agreement, (iii) shall
be deemed to represent that the transferee or acquirer has the capacity, power
and authority to enter into this Agreement and (iv) shall be deemed to make any
consents, acknowledgements or waivers contained in this Agreement, all with or
without execution of this Agreement by such Person. The transfer of any Limited
Partner Interests and the admission of any new Limited Partner shall not
constitute an amendment to this Agreement. A Person may become a Limited Partner
without the consent or approval of any of the Partners. A Person may not become
a Limited Partner without acquiring a Limited Partner Interest and becoming the
Record Holder of such Limited Partner Interest. The rights and obligations of a
Person who is an Ineligible Holder shall be determined in accordance with
Section 4.9.


(c)With respect to Units that are held for a Person's account by another Person
that is the Record Holder (such as a broker, dealer, bank, trust company or
clearing corporation, or an agent of any of the foregoing), such Record Holder
shall, in exercising the rights of a Limited

98

--------------------------------------------------------------------------------






Partner in respect of such Units, including the right to vote, on any matter,
and unless the arrangement between such Persons provides otherwise, take all
action as a Limited Partner by virtue of being the Record Holder of such Units
in accordance with the direction of the Person who is the beneficial owner of
such Units, and the Partnership shall be entitled to assume such Record Holder
is so acting without further inquiry. The provisions of this Section 10.1(c) are
subject to the provisions of Section 4.3.


(d)The name and mailing address of each Record Holder shall be listed in the
Register. The General Partner shall update the Register from time to time as
necessary to reflect accurately the information therein (or shall cause the
Transfer Agent to do so, as applicable).


(e)Any transfer of a Limited Partner Interest shall not entitle the transferee
to share in the profits and losses, to receive distributions, to receive
allocations of income, gain, loss, deduction or credit or any similar item or to
any other rights to which the transferor was entitled until the transferee
becomes a Limited Partner pursuant to Section 10.1(b).


Section 10.2    Admission of Successor General Partner. A successor General
Partner approved pursuant to Section 11.1 or Section 11.2 or the transferee of
or successor to all of the General Partner Interest pursuant to Section 4.6 who
is proposed to be admitted as a successor General Partner shall be admitted to
the Partnership as the General Partner, effective immediately prior to the
withdrawal or removal of the predecessor or transferring General Partner,
pursuant to Section 11.1 or 11.2 or the transfer of the General Partner Interest
pursuant to Section 4.6, provided, however, that no such successor shall be
admitted to the Partnership until compliance with the terms of Section 4.6 has
occurred and such successor has executed and delivered such other documents or
instruments as may be required to effect such admission. Any such successor is
hereby authorized to and shall, subject to the terms hereof, carry on the
business of the members of the Partnership Group without dissolution.


Section 10.3    Amendment of Agreement and Certificate of Limited Partnership.
To effect the admission to the Partnership of any Partner, the General Partner
shall take all steps necessary or appropriate under the Delaware Act to amend
the Register and any other records of the Partnership to reflect such admission
and, if necessary, to prepare as soon as practicable an amendment to this
Agreement and, if required by law, the General Partner shall prepare and file an
amendment to the Certificate of Limited Partnership.


ARTICLE XI


WITHDRAWAL OR REMOVAL OF PARTNERS


Section 11.1    Withdrawal of the General Partner.


(a)The General Partner shall be deemed to have withdrawn from the Partnership
upon the occurrence of any one of the following events (each such event herein
referred to as an “Event of Withdrawal”);


(i)The General Partner voluntarily withdraws from the Partnership by giving
written notice to the other Partners;

99

--------------------------------------------------------------------------------






(ii)The General Partner transfers all of its General Partner Interest pursuant
to Section 4.6;


(iii)The General Partner is removed pursuant to Section 11.2;


(iv)The General Partner (A) makes a general assignment for the benefit of
creditors; (B) files a voluntary bankruptcy petition for relief under Chapter 7
of the United States Bankruptcy Code; (C) files a petition or answer seeking for
itself a liquidation, dissolution or similar relief (but not a reorganization)
under any law; (D) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against the General Partner
in a proceeding of the type described in clauses (A)-(C) of this Section
11.1(a)(iv); or (E) seeks, consents to or acquiesces in the appointment of a
trustee (but not a debtor-in-possession), receiver or liquidator of the General
Partner or of all or any substantial part of its properties;


(v)A final and non-appealable order of relief under Chapter 7 of the United
States Bankruptcy Code is entered by a court with appropriate jurisdiction
pursuant to a voluntary or involuntary petition by or against the General
Partner; or


(vi)(A) if the General Partner is a corporation, a certificate of dissolution or
its equivalent is filed for the General Partner, or 90 days expire after the
date of notice to the General Partner of revocation of its charter without a
reinstatement of its charter, under the laws of its state of incorporation; (B)
if the General Partner is a partnership or a limited liability company, the
dissolution and commencement of winding up of the General Partner; (C) if the
General Partner is acting in such capacity by virtue of being a trustee of a
trust, the termination of the trust; (D) if the General Partner is a natural
person, his death or adjudication of incompetency; and (E) otherwise upon the
termination of the General Partner.


If an Event of Withdrawal specified in Section 11.1(a)(iv), (v) or (vi)(A), (B),
(C) or (E) occurs, the withdrawing General Partner shall give notice to the
Limited Partners within 30 days after such occurrence. The Partners hereby agree
that only the Events of Withdrawal described in this Section 11.1 shall result
in the withdrawal of the General Partner from the Partnership.
(b)Withdrawal of the General Partner from the Partnership upon the occurrence of
an Event of Withdrawal shall not constitute a breach of this Agreement under the
following circumstances: (i)at any time during the period beginning on the
Closing Date and ending at 12:00 midnight, Central Time, on the first day of the
first Quarter beginning after the tenth anniversary of the IPO Closing Date, the
General Partner voluntarily withdraws by giving at least 90 days' advance notice
of its intention to withdraw to the Limited Partners; provided, that prior to
the effective date of such withdrawal, the withdrawal is approved by Unitholders
holding at least a majority of the Outstanding Common Units (excluding Common
Units held by the General Partner and its Affiliates) and the General Partner
delivers to the Partnership an Opinion of Counsel (“Withdrawal Opinion of
Counsel”) that such withdrawal (following the selection of the successor General
Partner) would not result in the loss of the limited liability under the
Delaware Act of any Limited Partner or cause any Group Member to be treated as
an association taxable as a corporation or otherwise to be taxed as an entity
for federal income tax purposes (to

100

--------------------------------------------------------------------------------






the extent not already so treated or taxed); (ii)at any time after 12:00
midnight, Central Time, on the first day of the first Quarter beginning after
the tenth anniversary of the IPO Closing Date, the General Partner voluntarily
withdraws by giving at least 90 days' advance notice to the Unitholders, such
withdrawal to take effect on the date specified in such notice; (iii)at any time
that the General Partner ceases to be the General Partner pursuant to Section
11.1(a)(ii) or is removed pursuant to Section 11.2; or (iv)notwithstanding
clause (i) of this sentence, at any time that the General Partner voluntarily
withdraws by giving at least 90 days' advance notice of its intention to
withdraw to the Limited Partners, such withdrawal to take effect on the date
specified in the notice, if at the time such notice is given one Person and its
Affiliates (other than the General Partner and its Affiliates) own beneficially
or of record or control at least 50% of the Outstanding Units. The withdrawal of
the General Partner from the Partnership upon the occurrence of an Event of
Withdrawal shall also constitute the withdrawal of the General Partner as
general partner or managing member, if any, to the extent applicable, of the
other Group Members. If the General Partner gives a notice of withdrawal
pursuant to Section 11.1(a)(i), the holders of a Unit Majority, may, prior to
the effective date of such withdrawal, elect a successor General Partner. The
Person so elected as successor General Partner shall automatically become the
successor general partner or managing member, to the extent applicable, of the
other Group Members of which the General Partner is a general partner or a
managing member. Any successor General Partner elected in accordance with the
terms of this Section 11.1 shall be subject to the provisions of Section 10.2.


Section 11.2    Removal of the General Partner. The General Partner may be
removed if such removal is approved by the Unitholders holding at least 75% of
the Outstanding Units (including Units held by the General Partner and its
Affiliates) voting as a single class. Any such action by such holders for
removal of the General Partner must also provide for the election of a successor
General Partner by the Unitholders holding a majority of the outstanding Common
Units voting as a class and Unitholders holding a majority of the outstanding
Subordinated Units (if any Subordinated Units are then Outstanding) voting as a
class (including, in each case, Units held by the General Partner and its
Affiliates). Such removal shall be effective immediately following the admission
of a successor General Partner pursuant to Section 10.2. The removal of the
General Partner shall also automatically constitute the removal of the General
Partner as general partner or managing member, to the extent applicable, of the
other Group Members of which the General Partner is a general partner or a
managing member. If a Person is elected as a successor General Partner in
accordance with the terms of this Section 11.2, such Person shall, upon
admission pursuant to Section 10.2, automatically become a successor general
partner or managing member, to the extent applicable, of the other Group Members
of which the General Partner is a general partner or a managing member. The
right of the holders of Outstanding Units to remove the General Partner shall
not exist or be exercised unless the Partnership has received an opinion opining
as to the matters covered by a Withdrawal Opinion of Counsel. Any successor
General Partner elected in accordance with the terms of this Section 11.2 shall
be subject to the provisions of Section 10.2.


Section 11.3    Interest of Departing General Partner and Successor General
Partner.


(a)In the event of (i) withdrawal of the General Partner under circumstances
where such withdrawal does not violate this Agreement or (ii) removal of the
General Partner by the holders of Outstanding Units under circumstances where
Cause does not exist, if the successor

101

--------------------------------------------------------------------------------






General Partner is elected in accordance with the terms of Section 11.1 or
Section 11.2, the Departing General Partner shall have the option, exercisable
prior to the effective date of the withdrawal or removal of such Departing
General Partner, to require its successor to purchase its General Partner
Interest and its or its Affiliates' general partner interest (or equivalent
interest), if any, in the other Group Members (including, in the case of EH II,
the EH Management Units) and all of its or its Affiliates' Incentive
Distribution Rights (collectively, the “Combined Interest”) in exchange for an
amount in cash equal to the fair market value of such Combined Interest, such
amount to be determined and payable as of the effective date of its withdrawal
or removal. If the General Partner is removed by the Unitholders under
circumstances where Cause exists or if the General Partner withdraws under
circumstances where such withdrawal violates this Agreement, and if a successor
General Partner is elected in accordance with the terms of Section 11.1 or
Section 11.2 (or if the business of the Partnership is continued pursuant to
Section 12.2 and the successor General Partner is not the former General
Partner), such successor shall have the option, exercisable prior to the
effective date of the withdrawal or removal of such Departing General Partner
(or, in the event the business of the Partnership is continued, prior to the
date the business of the Partnership is continued), to purchase the Combined
Interest for such fair market value of such Combined Interest. In either event,
the Departing General Partner shall be entitled to receive all reimbursements
due such Departing General Partner pursuant to Section 7.4, including any
employee-related liabilities (including severance liabilities), incurred in
connection with the termination of any employees employed by the Departing
General Partner or its Affiliates (other than any Group Member) for the benefit
of the Partnership or the other Group Members.


For purposes of this Section 11.3(a), the fair market value of the Combined
Interest shall be determined by agreement between the Departing General Partner
and its successor or, failing agreement within 30 days after the effective date
of such Departing General Partner's withdrawal or removal, by an independent
investment banking firm or other independent expert selected by the Departing
General Partner and its successor, which, in turn, may rely on other experts,
and the determination of which shall be conclusive as to such matter. If such
parties cannot agree upon one independent investment banking firm or other
independent expert within 45 days after the effective date of such withdrawal or
removal, then the Departing General Partner shall designate an independent
investment banking firm or other independent expert, the Departing General
Partner's successor shall designate an independent investment banking firm or
other independent expert, and such firms or experts shall mutually select a
third independent investment banking firm or independent expert, which third
independent investment banking firm or other independent expert shall determine
the fair market value of the Combined Interest. In making its determination,
such third independent investment banking firm or other independent expert may
consider the then current trading price of Units on any National Securities
Exchange on which Units are then listed or admitted to trading, the value of the
Partnership's assets, the rights and obligations of the Departing General
Partner, the value of the Incentive Distribution Rights and the General Partner
Interest and other factors it may deem relevant.
(b)If the Combined Interest is not purchased in the manner set forth in Section
11.3(a), the Departing General Partner (or its transferee) shall become a
Limited Partner and its Combined Interest shall be converted into Common Units
pursuant to a valuation made by an investment banking firm or other independent
expert selected pursuant to Section 11.3(a),

102

--------------------------------------------------------------------------------






without reduction in such Partnership Interest (but subject to proportionate
dilution by reason of the admission of its successor). Any successor General
Partner shall indemnify the Departing General Partner (or its transferee) as to
all debts and liabilities of the Partnership arising on or after the date on
which the Departing General Partner (or its transferee) becomes a Limited
Partner. For purposes of this Agreement, conversion of the Combined Interest of
the Departing General Partner to Common Units will be characterized as if the
Departing General Partner (or its transferee) contributed its Combined Interest
to the Partnership in exchange for the newly issued Common Units.


(c)If a successor General Partner is elected in accordance with the terms of
Section 11.1 or Section 11.2 (or if the business of the Partnership is continued
pursuant to Section 12.2 and the successor General Partner is not the former
General Partner) and the option described in Section 11.3(a) is not exercised by
the party entitled to do so, the successor General Partner shall, at the
effective date of its admission to the Partnership, contribute to the
Partnership cash in the amount equal to the product of (x) the quotient obtained
by dividing (A) the Percentage Interest of the General Partner Interest of the
Departing General Partner by (B) a percentage equal to 100% less the Percentage
Interest of the General Partner Interest of the Departing General Partner and
(y) the Net Agreed Value of the Partnership's assets on such date. In such
event, such successor General Partner shall, subject to the following sentence,
be entitled to its Percentage Interest of all Partnership allocations and
distributions to which the Departing General Partner was entitled. In addition,
the successor General Partner shall cause this Agreement to be amended to
reflect that, from and after the date of such successor General Partner's
admission, the successor General Partner's interest in all Partnership
distributions and allocations shall be its Percentage Interest.


Section 11.4    Termination of Subordination Period, Conversion of Subordinated
Units and Extinguishment of Cumulative Common Unit Arrearages. Notwithstanding
any provision of this Agreement, if the General Partner is removed as general
partner of the Partnership under circumstances where Cause does not exist and
Units held by the General Partner and its Affiliates are not voted in favor of
such removal, (i) the Subordination Period will end and all Outstanding
Subordinated Units will immediately and automatically convert into Common Units
on a one-for-one basis, (ii) all Cumulative Common Unit Arrearages on the Common
Units will be extinguished and (iii) the General Partner will have the right to
convert its General Partner Interest and its Incentive Distribution Rights into
Common Units or to receive cash in exchange therefor in accordance with Section
11.3.


Section 11.5    Withdrawal of Limited Partners. No Limited Partner shall have
any right to withdraw from the Partnership; provided, however, that when a
transferee of a Limited Partner's Limited Partner Interest becomes a Record
Holder of the Limited Partner Interest so transferred, such transferring Limited
Partner shall cease to be a Limited Partner with respect to the Limited Partner
Interest so transferred.

103

--------------------------------------------------------------------------------






ARTICLE XII


DISSOLUTION AND LIQUIDATION


Section 12.1    Dissolution. The Partnership shall not be dissolved by the
admission of additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the removal
or withdrawal of the General Partner, if a successor General Partner is elected
pursuant to Section 11.1, Section 11.2 or Section 12.2, the Partnership shall
not be dissolved and such successor General Partner shall continue the business
of the Partnership. The Partnership shall dissolve, and (subject to Section
12.2) its affairs shall be wound up, upon:


(a)an Event of Withdrawal of the General Partner as provided in Section 11.1(a)
(other than Section 11.1(a)(ii)), unless a successor is elected and a Withdrawal
Opinion of Counsel is received as provided in Section 11.1(b) or 11.2 and such
successor is admitted to the Partnership pursuant to Section 10.2;


(b)an election to dissolve the Partnership by the General Partner that is
approved by the holders of a Unit Majority;


(c)the entry of a decree of judicial dissolution of the Partnership pursuant to
the provisions of the Delaware Act; or


(d)at any time there are no Limited Partners, unless the Partnership is
continued without dissolution in accordance with the Delaware Act.


Section 12.2    Continuation of the Business of the Partnership After
Dissolution. Upon (a) dissolution of the Partnership following an Event of
Withdrawal caused by the withdrawal or removal of the General Partner as
provided in Section 11.1(a)(i) or (iii) and the failure of the Partners to
select a successor to such Departing General Partner pursuant to Section 11.1 or
Section 11.2, then, to the maximum extent permitted by law, within 90 days
thereafter, or (b) dissolution of the Partnership upon an event constituting an
Event of Withdrawal as defined in Section 11.1(a)(iv), (v) or (vi), then, to the
maximum extent permitted by law, within 180 days thereafter, the holders of a
Unit Majority may elect to continue the business of the Partnership on the same
terms and conditions set forth in this Agreement by appointing as a successor
General Partner a Person approved by the holders of a Unit Majority. Unless such
an election is made within the applicable time period as set forth above, the
Partnership shall conduct only activities necessary to wind up its affairs. If
such an election is so made, then:


(i)the Partnership shall continue without dissolution unless earlier dissolved
in accordance with this Article XII;


(ii)if the successor General Partner is not the former General Partner, then the
interest of the former General Partner shall be treated in the manner provided
in Section 11.3; and

104

--------------------------------------------------------------------------------






(iii)the successor General Partner shall be admitted to the Partnership as
General Partner, effective as of the Event of Withdrawal, by agreeing in writing
to be bound by this Agreement;


provided, that the right of the holders of a Unit Majority to approve a
successor General Partner and to continue the business of the Partnership shall
not exist and may not be exercised unless the Partnership has received an
Opinion of Counsel that (x) the exercise of the right would not result in the
loss of limited liability of any Limited Partner under the Delaware Act and (y)
neither the Partnership nor any Group Member would be treated as an association
taxable as a corporation or otherwise be taxable as an entity for federal income
tax purposes upon the exercise of such right to continue (to the extent not
already so treated or taxed).
Section 12.3     Liquidator. Upon dissolution of the Partnership in accordance
with the provisions of Article XII, the General Partner shall select one or more
Persons to act as Liquidator. The Liquidator (if other than the General Partner)
shall be entitled to receive such compensation for its services as may be
approved by holders of at least a majority of the Outstanding Common Units and
Subordinated Units voting as a single class. The Liquidator (if other than the
General Partner) shall agree not to resign at any time without 15 days' prior
notice and may be removed at any time, with or without cause, by notice of
removal approved by holders of at least a majority of the Outstanding Common
Units and Subordinated Units voting as a single class. Upon dissolution, removal
or resignation of the Liquidator, a successor and substitute Liquidator (who
shall have and succeed to all rights, powers and duties of the original
Liquidator) shall within 30 days thereafter be approved by holders of at least a
majority of the Outstanding Common Units and Subordinated Units voting as a
single class. The right to approve a successor or substitute Liquidator in the
manner provided herein shall be deemed to refer also to any such successor or
substitute Liquidator approved in the manner herein provided. Except as
expressly provided in this Article XII, the Liquidator approved in the manner
provided herein shall have and may exercise, without further authorization or
consent of any of the parties hereto, all of the powers conferred upon the
General Partner under the terms of this Agreement (but subject to all of the
applicable limitations, contractual and otherwise, upon the exercise of such
powers, other than the limitation on sale set forth in Section 7.3) necessary or
appropriate to carry out the duties and functions of the Liquidator hereunder
for and during the period of time required to complete the winding up and
liquidation of the Partnership as provided for herein.


Section 12.4    Liquidation. The Liquidator shall proceed to dispose of the
assets of the Partnership, discharge its liabilities, and otherwise wind up its
affairs in such manner and over such period as determined by the Liquidator,
subject to Section 17-804 of the Delaware Act and the following:


(a)The assets may be disposed of by public or private sale or by distribution in
kind to one or more Partners on such terms as the Liquidator and such Partner or
Partners may agree. If any property is distributed in kind, the Partner
receiving the property shall be deemed for purposes of Section 12.4(c) to have
received cash equal to its fair market value; and contemporaneously therewith,
appropriate cash distributions must be made to the other Partners. The
Liquidator may defer liquidation or distribution of the Partnership's assets for
a reasonable time if it determines that an immediate sale or distribution of all
or some of the Partnership's assets would be impractical or would cause undue
loss to the Partners. The Liquidator may

105

--------------------------------------------------------------------------------






distribute the Partnership's assets, in whole or in part, in kind if it
determines that a sale would be impractical or would cause undue loss to the
Partners.


(b)Liabilities of the Partnership include amounts owed to the Liquidator as
compensation for serving in such capacity (subject to the terms of Section 12.3)
and amounts to Partners otherwise than in respect of their distribution rights
under Article VI. With respect to any liability that is contingent, conditional
or unmatured or is otherwise not yet due and payable, the Liquidator shall
either settle such claim for such amount as it thinks appropriate or establish a
reserve of cash or other assets to provide for its payment. When paid, any
unused portion of the reserve shall be distributed as additional liquidation
proceeds.


(c)All property and all cash in excess of that required to discharge liabilities
as provided in Section 12.4(b) shall be distributed (i) first, if the IPO
Closing Date has not occurred, consistently with reducing any outstanding Bronco
Arrearage Amount, CERC Arrearage Amount or OGEH Arrearage Amount, as provided in
Section 6.4(b), and (ii) thereafter, to the Partners in accordance with, and to
the extent of, the positive balances in their respective Capital Accounts, as
determined after taking into account all Capital Account adjustments (other than
those made by reason of distributions pursuant to this Section 12.4(c)) for the
taxable period of the Partnership during which the liquidation of the
Partnership occurs (with such date of occurrence being determined pursuant to
Treasury Regulation Section 1.704-1(b)(2)(ii)(g)), and such distribution shall
be made by the end of such taxable period (or, if later, within 90 days after
said date of such occurrence).


Section 12.5    Cancellation of Certificate of Limited Partnership. Upon the
completion of the distribution of Partnership cash and property as provided in
Section 12.4 in connection with the liquidation of the Partnership, the
Certificate of Limited Partnership and all qualifications of the Partnership as
a foreign limited partnership in jurisdictions other than the State of Delaware
shall be canceled and such other actions as may be necessary to terminate the
Partnership shall be taken.


Section 12.6    Return of Contributions. The General Partner shall not be
personally liable for, and shall have no obligation to contribute or loan any
monies or property to the Partnership to enable it to effectuate, the return of
the Capital Contributions of the Limited Partners or Unitholders, or any portion
thereof, it being expressly understood that any such return shall be made solely
from assets of the Partnership.


Section 12.7    Waiver of Partition. To the maximum extent permitted by law,
each Partner hereby waives any right to partition of the Partnership property.


Section 12.8    Capital Account Restoration. No Limited Partner shall have any
obligation to restore any negative balance in its Capital Account upon
liquidation of the Partnership. The General Partner shall be obligated to
restore any negative balance in its Capital Account upon liquidation of its
interest in the Partnership by the end of the taxable year of the Partnership
during which such liquidation occurs, or, if later, within 90 days after the
date of such liquidation.

106

--------------------------------------------------------------------------------






ARTICLE XIII


AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE


Section 13.1    Amendments to be Adopted Solely by the General Partner. Each
Partner agrees that the General Partner, without the approval of any Partner,
but subject to Section 3.4(a), may amend any provision of this Agreement and
execute, swear to, acknowledge, deliver, file and record whatever documents may
be required in connection therewith, to reflect:


(a)a change in the name of the Partnership, the location of the principal office
of the Partnership, the registered agent of the Partnership or the registered
office of the Partnership;


(b)admission, substitution, withdrawal or removal of Partners in accordance with
this Agreement;


(c)a change that the General Partner determines to be necessary or appropriate
to qualify or continue the qualification of the Partnership as a limited
partnership or a partnership in which the Limited Partners have limited
liability under the laws of any state or to ensure that the Group Members will
not be treated as associations taxable as corporations or otherwise taxed as
entities for federal income tax purposes;


(d)a change that the General Partner determines (i) does not adversely affect
the Limited Partners considered as a whole or any particular class of
Partnership Interests as compared to other classes of Partnership Interests in
any material respect, (ii) to be necessary or appropriate (A) to satisfy any
requirements, conditions or guidelines contained in any opinion, directive,
order, ruling or regulation of any federal or state agency or judicial authority
or contained in any federal or state statute (including the Delaware Act) or (B)
in connection with or after the Initial Public Offering, to facilitate the
trading of the Units (including the division of any class or classes of
Outstanding Units into different classes to facilitate uniformity of tax
consequences within such classes of Units), delete provisions of this Agreement
that have no application after the IPO Closing Date (including provisions
related to Bronco's rights set forth in Section 3.4) and do not adversely affect
the number of Units that would be held by any Partner upon the Initial Public
Offering, or comply with any rule, regulation, guideline or requirement of any
National Securities Exchange on which the Units are or will be listed or
admitted to trading, (iii) to be necessary or appropriate in connection with
action taken by the General Partner pursuant to Section 5.10 or (iv) is required
to effect the intent expressed in the Registration Statement for the Initial
Public Offering or the intent of the provisions of this Agreement or the Master
Formation Agreement or is otherwise contemplated by this Agreement or the Master
Formation Agreement;


(e)a change in the fiscal year or taxable year of the Partnership and any other
changes that the General Partner determines to be necessary or appropriate as a
result of a change in the fiscal year or taxable year of the Partnership
including a change in the definition of “Quarter” and the dates on which
distributions are to be made by the Partnership;


(f)an amendment that is necessary, in the Opinion of Counsel, to prevent the
Partnership, or the General Partner or its directors, officers, trustees or
agents from in any

107

--------------------------------------------------------------------------------






manner being subjected to the provisions of the Investment Company Act of 1940,
as amended, the Investment Advisers Act of 1940, as amended, or “plan asset”
regulations adopted under the Employee Retirement Income Security Act of 1974,
as amended, regardless of whether such are substantially similar to plan asset
regulations currently applied or proposed by the United States Department of
Labor;


(g)an amendment that the General Partner determines to be necessary or
appropriate in connection with the authorization or issuance of any class or
series of Partnership Interests pursuant to Section 5.6;


(h)any amendment expressly permitted in this Agreement to be made by the General
Partner acting alone;


(i)an amendment effected, necessitated or contemplated by a Merger Agreement
approved in accordance with Section 14.3;


(j)an amendment that the General Partner determines to be necessary or
appropriate to reflect and account for the formation by the Partnership of, or
investment by the Partnership in, any corporation, partnership, joint venture,
limited liability company or other entity, in connection with the conduct by the
Partnership of activities permitted by the terms of Section 2.4;


(k)a merger, conveyance or conversion pursuant to Section 14.3(c); or


(l)any other amendments substantially similar to the foregoing.


Section 13.2    Amendment Procedures. Amendments to this Agreement may be
proposed only by the General Partner. To the fullest extent permitted by law,
the General Partner shall have no duty or obligation to propose or approve any
amendment to this Agreement and may decline to do so free of any duty or
obligation whatsoever to the Partnership, any Limited Partner or any other
Person bound by this Agreement, and, in declining to propose or approve an
amendment to this Agreement, to the fullest extent permitted by law shall not be
required to act in good faith or pursuant to any other standard imposed by this
Agreement, any Group Member Agreement, any other agreement contemplated hereby
or under the Delaware Act or any other law, rule or regulation or at equity, and
the General Partner in determining whether to propose or approve any amendment
to this Agreement shall be permitted to do so in its sole and absolute
discretion. An amendment to this Agreement shall be effective upon its approval
by the General Partner and, except as otherwise provided by Section 3.4(a),
Section 13.1 or Section 13.3, the holders of a Unit Majority, unless a greater
or different percentage of Outstanding Units is required under this Agreement.
Each proposed amendment that requires the approval of the holders of a specified
percentage of Outstanding Units shall be set forth in a writing that contains
the text of the proposed amendment. If such an amendment is proposed, the
General Partner shall seek the written approval of the requisite percentage of
Outstanding Units or call a meeting of the Unitholders to consider and vote on
such proposed amendment. The General Partner shall notify all Record Holders
upon final adoption of any amendments. The General Partner shall be deemed to
have notified all Record Holders as required by this Section 13.2 if it has
posted or made accessible such amendment through the Partnership's or the
Commission's website.

108

--------------------------------------------------------------------------------






Section 13.3    Amendment Requirements.


(a)Notwithstanding the provisions of Section 13.1 and Section 13.2, no provision
of this Agreement that establishes a percentage of Outstanding Units (including
Units deemed owned by the General Partner) required to take any action shall be
amended, altered, changed, repealed or rescinded in any respect that would have
the effect of (i) in the case of any provision of this Agreement other than
Section 11.2 or Section 13.4, reducing such percentage or (ii) in the case of
Section 11.2 or Section 13.4, increasing such percentages, unless such amendment
is approved by the written consent or the affirmative vote of holders of
Outstanding Units whose aggregate Outstanding Units constitute (x) in the case
of a reduction as described in subclause (a)(i) hereof, not less than the voting
requirement sought to be reduced, (y) in the case of an increase in the
percentage in Section 11.2, not less than 90% of the Outstanding Units, or (z)
in the case of an increase in the percentage in Section 13.4, not less than a
majority of the Outstanding Units.


(b)Notwithstanding the provisions of Section 13.1 and Section 13.2, no amendment
to this Agreement may (i) enlarge the obligations of any Limited Partner without
its consent, unless such shall be deemed to have occurred as a result of an
amendment approved pursuant to Section 13.3(c) or (ii) enlarge the obligations
of, restrict in any way any action by or rights of, or reduce in any way the
amounts distributable, reimbursable or otherwise payable to, the General Partner
or any of its Affiliates without its consent, which consent may be given or
withheld at its option.


(c)Except as provided in Section 14.3, and without limitation of the General
Partner's authority to adopt amendments to this Agreement without the approval
of any Partners as contemplated in Section 13.1, any amendment that would have a
material adverse effect on the rights or preferences of any class of Partnership
Interests in relation to other classes of Partnership Interests must be approved
by the holders of not less than a majority of the Outstanding Partnership
Interests of the class affected.


(d)Notwithstanding any other provision of this Agreement, except for amendments
pursuant to Section 13.1 and except as otherwise provided by Section 14.3(b), no
amendments shall become effective without the approval of the holders of at
least 90% of the Outstanding Units voting as a single class unless the
Partnership obtains an Opinion of Counsel to the effect that such amendment will
not affect the limited liability of any Limited Partner under applicable
partnership law of the state under whose laws the Partnership is organized.


(e)Except as provided in Section 13.1, this Section 13.3 shall only be amended
with the approval of the holders of at least 90% of the Outstanding Units.


Section 13.4    Special Meetings. All acts of Limited Partners to be taken
pursuant to this Agreement shall be taken in the manner provided in this Article
XIII. Special meetings of the Limited Partners may be called by the General
Partner or by Limited Partners owning 20% or more of the Outstanding Units of
the class or classes for which a meeting is proposed. Limited Partners shall
call a special meeting by delivering to the General Partner one or more requests
in writing stating that the signing Limited Partners wish to call a special
meeting and indicating the specific purposes for which the special meeting is to
be called and the class or classes of Units

109

--------------------------------------------------------------------------------






for which the meeting is proposed. No business may be brought by any Limited
Partner before such special meeting except the business listed in the related
request. Within 60 days after receipt of such a call from Limited Partners or
within such greater time as may be reasonably necessary for the Partnership to
comply with any statutes, rules, regulations, listing agreements or similar
requirements governing the holding of a meeting or the solicitation of proxies
for use at such a meeting, the General Partner shall send a notice of the
meeting to the Limited Partners either directly or indirectly. A meeting shall
be held at a time and place determined by the General Partner on a date not less
than 10 days nor more than 60 days after the time notice of the meeting is given
as provided in Section 16.1. Limited Partners shall not be permitted to vote on
matters that would cause the Limited Partners to be deemed to be taking part in
the management and control of the business and affairs of the Partnership so as
to jeopardize the Limited Partners' limited liability under the Delaware Act or
the law of any other state in which the Partnership is qualified to do business.
If any such vote were to take place, it shall be deemed null and void to the
extent necessary so as not to jeopardize the Limited Partners' limited liability
under the Delaware Act or the law of any other state in which the Partnership is
qualified to do business.


Section 13.5    Notice of a Meeting. Notice of a meeting called pursuant to
Section 13.4 shall be given to the Record Holders of the class or classes of
Units for which a meeting is proposed in writing by mail or other means of
written communication in accordance with Section 16.1.


Section 13.6    Record Date. For purposes of determining the Limited Partners
who are Record Holders of the class or classes of Limited Partner Interests
entitled to notice of or to vote at a meeting of the Limited Partners or to give
approvals without a meeting as provided in Section 13.11, the General Partner
shall set a Record Date, which shall not be less than 10 nor more than 60 days
before (a) the date of the meeting (unless such requirement conflicts with any
rule, regulation, guideline or requirement of any National Securities Exchange
on which the Units are listed or admitted to trading or U.S. federal securities
laws, in which case the rule, regulation, guideline or requirement of such
National Securities Exchange or U.S. federal securities laws shall govern) or
(b) in the event that approvals are sought without a meeting, the date by which
such Limited Partners are requested in writing by the General Partner to give
such approvals.


Section 13.7    Postponement and Adjournment. Prior to the date upon which any
meeting of Limited Partners is to be held, the General Partner may postpone such
meeting one or more times for any reason by giving notice to each Limited
Partner entitled to vote at the meeting so postponed of the place, date and hour
at which such meeting would be held. Such notice shall be given not fewer than
two days before the date of such meeting and otherwise in accordance with this
Article XIII. When a meeting is postponed, a new Record Date need not be fixed
unless the aggregate amount of such postponement shall be for more than 45 days
after the original meeting date. Any meeting of Limited Partners may be
adjourned by the General Partner one or more times for any reason, including the
failure of a quorum to be present at the meeting with respect to any proposal or
the failure of any proposal to receive sufficient votes for approval. No vote of
the Limited Partners shall be required for any adjournment. A meeting of Limited
Partners may be adjourned by the General Partner as to one or more proposals
regardless of whether action has been taken on other matters. When a meeting is
adjourned to another time or place, notice need not be given of the adjourned
meeting and a new Record Date need not be



110

--------------------------------------------------------------------------------


fixed, if the time and place thereof are announced at the meeting at which the
adjournment is taken, unless such adjournment shall be for more than 45 days. At
the adjourned meeting, the Partnership may transact any business which might
have been transacted at the original meeting. If the adjournment is for more
than 45 days or if a new Record Date is fixed for the adjourned meeting, a
notice of the adjourned meeting shall be given in accordance with this Article
XIII.


Section 13.8    Waiver of Notice; Approval of Meeting. The transactions of any
meeting of Limited Partners, however called and noticed, and whenever held,
shall be as valid as if it had occurred at a meeting duly held after call and
notice in accordance with Sections 13.4 and 13.5, if a quorum is present either
in person or by proxy. Attendance of a Limited Partner at a meeting shall
constitute a waiver of notice of the meeting, except when the Limited Partner
attends the meeting for the express purpose of objecting, at the beginning of
the meeting, to the transaction of any business because the meeting is not
lawfully called or convened; and except that attendance at a meeting is not a
waiver of any right to disapprove of any matters submitted for consideration or
to object to the failure to submit for consideration any matters required to be
included in the notice of the meeting, but not so included, if such objection is
expressly made at the beginning of the meeting.


Section 13.9    Quorum and Voting. The presence, in person or by proxy, of
holders of a majority of the Outstanding Units of the class or classes for which
a meeting has been called (including Outstanding Units deemed owned by the
General Partner and its Affiliates) shall constitute a quorum at a meeting of
Limited Partners of such class or classes unless any such action by the Limited
Partners requires approval by holders of a greater percentage of such Units, in
which case the quorum shall be such greater percentage. At any meeting of the
Limited Partners duly called and held in accordance with this Agreement at which
a quorum is present, the act of Limited Partners holding Outstanding Units that
in the aggregate represent a majority of the Outstanding Units entitled to vote
at such meeting shall be deemed to constitute the act of all Limited Partners,
unless a different percentage is required with respect to such action under the
provisions of this Agreement, in which case the act of the Limited Partners
holding Outstanding Units that in the aggregate represent at least such
different percentage shall be required. The Limited Partners present at a duly
called or held meeting at which a quorum is present may continue to transact
business until adjournment, notwithstanding the exit of enough Limited Partners
to leave less than a quorum, if any action taken (other than adjournment) is
approved by the required percentage of Outstanding Units specified in this
Agreement.


Section 13.10    Conduct of a Meeting. The General Partner shall have full power
and authority concerning the manner of conducting any meeting of the Limited
Partners or solicitation of approvals in writing, including the determination of
Persons entitled to vote, the existence of a quorum, the satisfaction of the
requirements of Section 13.4, the conduct of voting, the validity and effect of
any proxies and the determination of any controversies, votes or challenges
arising in connection with or during the meeting or voting. The General Partner
shall designate a Person to serve as chairman of any meeting and shall further
designate a Person to take the minutes of any meeting. All minutes shall be kept
with the records of the Partnership maintained by the General Partner. The
General Partner may make such other regulations consistent with applicable law
and this Agreement as it may deem advisable concerning the conduct of any
meeting of the Limited Partners or solicitation of approvals in writing,
including regulations in regard to the appointment of proxies, the appointment
and duties of inspectors of

111

--------------------------------------------------------------------------------


votes and approvals, the submission and examination of proxies and other
evidence of the right to vote, and the submission and revocation of approvals in
writing.


Section 13.11    Action Without a Meeting. If authorized by the General Partner,
any action that may be taken at a meeting of the Limited Partners may be taken
without a meeting if an approval in writing setting forth the action so taken is
signed by Limited Partners owning not less than the minimum percentage of the
Outstanding Units (including Units deemed owned by the General Partner and its
Affiliates) that would be necessary to authorize or take such action at a
meeting at which all the Limited Partners were present and voted (unless such
provision conflicts with any rule, regulation, guideline or requirement of any
National Securities Exchange on which the Units are listed or admitted to
trading, in which case the rule, regulation, guideline or requirement of such
National Securities Exchange shall govern). Prompt notice of the taking of
action without a meeting shall be given to the Limited Partners who have not
approved in writing. The General Partner may specify that any written ballot
submitted to Limited Partners for the purpose of taking any action without a
meeting shall be returned to the Partnership within the time period, which shall
be not less than 20 days, specified by the General Partner. If a ballot returned
to the Partnership does not vote all of the Outstanding Units held by such
Limited Partners, the Partnership shall be deemed to have failed to receive a
ballot for the Outstanding Units that were not voted. If approval of the taking
of any permitted action by the Limited Partners is solicited by any Person other
than by or on behalf of the General Partner, the written approvals shall have no
force and effect unless and until (a) approvals sufficient to take the action
proposed are deposited with the Partnership in care of the General Partner, (b)
approvals sufficient to take the action proposed are dated as of a date not more
than 90 days prior to the date sufficient approvals are first deposited with the
Partnership and (c) an Opinion of Counsel is delivered to the General Partner to
the effect that the exercise of such right and the action proposed to be taken
with respect to any particular matter (i) will not cause the Limited Partners to
be deemed to be taking part in the management and control of the business and
affairs of the Partnership so as to jeopardize the Limited Partners' limited
liability, and (ii) is otherwise permissible under the state statutes then
governing the rights, duties and liabilities of the Partnership and the
Partners.


Section 13.12    Right to Vote and Related Matters.


(a)Only those Record Holders of the Outstanding Units on the Record Date set
pursuant to Section 13.6 (and also subject to the limitations contained in the
definition of “Outstanding”) shall be entitled to notice of, and to vote at, a
meeting of Limited Partners or to act with respect to matters as to which the
holders of the Outstanding Units have the right to vote or to act. All
references in this Agreement to votes of, or other acts that may be taken by,
the Outstanding Units shall be deemed to be references to the votes or acts of
the Record Holders of such Outstanding Units.


(b)With respect to Units that are held for a Person's account by another Person
that is the Record Holder (such as a broker, dealer, bank, trust company or
clearing corporation, or an agent of any of the foregoing), such Record Holder
shall, in exercising the voting rights in respect of such Units on any matter,
and unless the arrangement between such Persons provides otherwise, vote such
Units in favor of, and in accordance with the direction of, the Person who is
the beneficial owner of such Units, and the Partnership shall be entitled to
assume such Record

112

--------------------------------------------------------------------------------






Holder is so acting without further inquiry. The provisions of this Section
13.12(b) (as well as all other provisions of this Agreement) are subject to the
provisions of Section 4.3.


Section 13.13    Voting of Incentive Distribution Rights.


(a)For so long as a majority of the Incentive Distribution Rights are held by
the General Partner and its Affiliates, the holders of the Incentive
Distribution Rights shall not be entitled to vote such Incentive Distribution
Rights on any Partnership matter except as may otherwise be required by law, and
the holders of the Incentive Distribution Rights, in their capacity as such,
shall be deemed to have approved any matter approved by the General Partner.


(b)For so long as less than a majority of the Incentive Distribution Rights are
held by the General Partner and its Affiliates, the Incentive Distribution
Rights will be entitled to vote on all matters submitted to a vote of
Unitholders, other than amendments to this Agreement and other matters that the
General Partner determines do not adversely affect the holders of the Incentive
Distribution Rights as a whole in any material respect. On any matter in which
the holders of Incentive Distribution Rights are entitled to vote, such holders
will vote together with the Subordinated Units, prior to the end of the
Subordination Period, or together with the Common Units, thereafter, in either
case as a single class except as otherwise required by Section 13.3(c), and such
Incentive Distribution Rights shall be treated in all respects as Subordinated
Units or Common Units, as applicable, when sending notices of a meeting of
Limited Partners to vote on any matter (unless otherwise required by law),
calculating required votes, determining the presence of a quorum or for other
similar purposes under this Agreement. The relative voting power of the
Incentive Distribution Rights and the Subordinated Units or Common Units, as
applicable, will be set in the same proportion as cumulative cash distributions,
if any, in respect of the Incentive Distribution Rights for the four consecutive
Quarters prior to the record date for the vote bears to the cumulative cash
distributions in respect of such class of Units for such four Quarters.
 
(c)Notwithstanding Section 13.13(b), in connection with any equity financing, or
anticipated equity financing, by the Partnership of an Expansion Capital
Expenditure, the General Partner may, without the approval of the holders of the
Incentive Distribution Rights, temporarily or permanently reduce the amount of
Incentive Distributions that would otherwise be distributed to such holders,
provided that in the judgment of the General Partner, such reduction will be in
the long-term best interest of the holders of the Incentive Distribution Rights.
 
ARTICLE XIV


MERGER, CONSOLIDATION OR CONVERSION


Section 14.1    Authority. The Partnership may merge or consolidate with or into
one or more corporations, limited liability companies, statutory trusts or
associations, real estate investment trusts, common law trusts or unincorporated
businesses, including a partnership (whether general or limited (including a
limited liability partnership)) or convert into any such entity, whether such
entity is formed under the laws of the State of Delaware or any other state of
the United States of America, pursuant to a written plan of merger or
consolidation (“Merger

113

--------------------------------------------------------------------------------






Agreement”) or a written plan of conversion (“Plan of Conversion”), as the case
may be, in accordance with this Article XIV and subject to Section 3.4(a).


Section 14.2    Procedure for Merger, Consolidation or Conversion. Merger,
consolidation or conversion of the Partnership pursuant to this Article XIV
requires the prior consent of the General Partner, provided, however, that, to
the fullest extent permitted by law, the General Partner shall have no duty or
obligation to consent to any merger, consolidation or conversion of the
Partnership and may decline to do so free of any duty or obligation whatsoever
to the Partnership or any Limited Partner and, in declining to consent to a
merger, consolidation or conversion, shall not be required to act in good faith
or pursuant to any other standard imposed by this Agreement, any other agreement
contemplated hereby or under the Act or any other law, rule or regulation or at
equity, and the General Partner in determining whether to consent to any merger,
consolidation or conversion of the Partnership shall be permitted to do so in
its sole and absolute discretion.


(b)If the General Partner shall determine to consent to the merger or
consolidation, the General Partner shall approve the Merger Agreement, which
shall set forth:


(i)name and state of domicile of each of the business entities proposing to
merge or consolidate;


(ii)the name and state of domicile of the business entity that is to survive the
proposed merger or consolidation (the “Surviving Business Entity”);


(iii)the terms and conditions of the proposed merger or consolidation;


(iv)the manner and basis of exchanging or converting the equity securities of
each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the Surviving Business Entity; and (A) if
any general or limited partner interests, securities or rights of any
constituent business entity are not to be exchanged or converted solely for, or
into, cash, property or general or limited partner interests, rights, securities
or obligations of the Surviving Business Entity, the cash, property or
interests, rights, securities or obligations of any general or limited
partnership, corporation, trust, limited liability company, unincorporated
business or other entity (other than the Surviving Business Entity) which the
holders of such general or limited partner interests, securities or rights are
to receive in exchange for, or upon conversion of their interests, securities or
rights, and (B) in the case of securities represented by certificates, upon the
surrender of such certificates, which cash, property or general or limited
partner interests, rights, securities or obligations of the Surviving Business
Entity or any general or limited partnership, corporation, trust, limited
liability company, unincorporated business or other entity (other than the
Surviving Business Entity), or evidences thereof, are to be delivered;


(v)a statement of any changes in the constituent documents or the adoption of
new constituent documents (the articles or certificate of incorporation,
articles of trust, declaration of trust, certificate or agreement of limited
partnership, operating agreement



114

--------------------------------------------------------------------------------


or other similar charter or governing document) of the Surviving Business Entity
to be effected by such merger or consolidation;


(vi)the effective time of the merger, which may be the date of the filing of the
certificate of merger pursuant to Section 14.4 or a later date specified in or
determinable in accordance with the Merger Agreement (provided, that if the
effective time of the merger is to be later than the date of the filing of such
certificate of merger, the effective time shall be fixed at a date or time
certain at or prior to the time of the filing of such certificate of merger and
stated therein); and


(vii)such other provisions with respect to the proposed merger or consolidation
that the General Partner determines to be necessary or appropriate.


(c)If the General Partner shall determine to consent to the conversion, the
General Partner shall approve the Plan of Conversion, which shall set forth:


(i)the name of the converting entity and the converted entity;


(ii)a statement that the Partnership is continuing its existence in the
organizational form of the converted entity;


(iii)a statement as to the type of entity that the converted entity is to be and
the state or country under the laws of which the converted entity is to be
incorporated, formed or organized;


(iv)the manner and basis of exchanging or converting the equity securities of
each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the converted entity;


(v)in an attachment or exhibit, the certificate of limited partnership of the
Partnership;


(vi)in an attachment or exhibit, the certificate of limited partnership,
articles of incorporation, or other organizational documents of the converted
entity;


(vii)the effective time of the conversion, which may be the date of the filing
of the articles of conversion or a later date specified in or determinable in
accordance with the Plan of Conversion (provided, that if the effective time of
the conversion is to be later than the date of the filing of such articles of
conversion, the effective time shall be fixed at a date or time certain at or
prior to the time of the filing of such articles of conversion and stated
therein); and


(viii)such other provisions with respect to the proposed conversion that the
General Partner determines to be necessary or appropriate.


Section 14.3    Approval by Limited Partners. Except as provided in Section
14.3(d), the General Partner, upon its approval of the Merger Agreement or the
Plan of Conversion, as the case may be, shall direct that the Merger Agreement
or the Plan of Conversion, as applicable, be

115

--------------------------------------------------------------------------------


submitted to a vote of Limited Partners, whether at a special meeting or by
written consent, in either case in accordance with the requirements of Article
XIII. A copy or a summary of the Merger Agreement or the Plan of Conversion, as
the case may be, shall be included in or enclosed with the notice of a special
meeting or the written consent and, subject to any applicable requirements of
Regulation 14A pursuant to the Exchange Act or successor provision, no other
disclosure regarding the proposed merger, consolidation or conversion shall be
required.


(a)Except as provided in Section 14.3(d), Section 14.3(e) or Section 3.4(a), the
Merger Agreement or Plan of Conversion, as the case may be, shall be approved
upon receiving the affirmative vote or consent of the holders of a Unit Majority
unless the Merger Agreement or Plan of Conversion, as the case may be, effects
an amendment to any provision of this Agreement that, if contained in an
amendment to this Agreement adopted pursuant to Article XIII, would require for
its approval the vote or consent of a greater percentage of the Outstanding
Units or of any class of Limited Partners, in which case such greater percentage
vote or consent shall be required for approval of the Merger Agreement or the
Plan of Conversion, as the case may be.


(b)Except as provided in Section 14.3(d) and Section 14.3(e), after such
approval by vote or consent of the Limited Partners, and at any time prior to
the filing of the certificate of merger or articles of conversion pursuant to
Section 14.4, the merger, consolidation or conversion may be abandoned pursuant
to provisions therefor, if any, set forth in the Merger Agreement or Plan of
Conversion, as the case may be.


(c)Notwithstanding anything else contained in this Article XIV or in this
Agreement (other than Section 3.4(a)), the General Partner is permitted, without
Limited Partner approval, to convert the Partnership or any Group Member into a
new limited liability entity, to merge the Partnership or any Group Member into,
or convey all of the Partnership's assets to, another limited liability entity
that shall be newly formed and shall have no assets, liabilities or operations
at the time of such conversion, merger or conveyance other than those it
receives from the Partnership or other Group Member if (i) the General Partner
has received an Opinion of Counsel that the conversion, merger or conveyance, as
the case may be, would not result in the loss of limited liability under the
laws of the jurisdiction governing the other limited liability entity (if that
jurisdiction is not Delaware) of any Limited Partner as compared to its limited
liability under the Delaware Act or cause the Partnership to be treated as an
association taxable as a corporation or otherwise to be taxed as an entity for
federal income tax purposes (to the extent not previously treated as such), (ii)
the sole purpose of such conversion, merger, or conveyance is to effect a mere
change in the legal form of the Partnership into another limited liability
entity and (iii) the General Partner determines that the governing instruments
of the new entity provide the Limited Partners and the General Partner with
substantially the same rights and obligations as are herein contained.


(d)Additionally, notwithstanding anything else contained in this Article XIV or
in this Agreement (other than Section 3.4(a)), the General Partner is permitted,
without Limited Partner approval, to merge or consolidate the Partnership with
or into another limited liability entity if (i) the General Partner has received
an Opinion of Counsel that the merger or consolidation, as the case may be,
would not result in the loss of the limited liability of any Limited Partner
under the laws of the jurisdiction governing the other limited liability entity
(if

116

--------------------------------------------------------------------------------






that jurisdiction is not Delaware) as compared to its limited liability under
the Delaware Act or cause the Partnership to be treated as an association
taxable as a corporation or otherwise to be taxed as an entity for federal
income tax purposes (to the extent not previously treated as such), (ii) the
merger or consolidation would not result in an amendment to this Agreement,
other than any amendments that could be adopted pursuant to Section 13.1, (iii)
the Partnership is the Surviving Business Entity in such merger or
consolidation, (iv) each Unit outstanding immediately prior to the effective
date of the merger or consolidation is to be an identical Unit of the
Partnership after the effective date of the merger or consolidation, and (v) the
number of Partnership Interests to be issued by the Partnership in such merger
or consolidation does not exceed 20% of the Partnership Interests (other than
Incentive Distribution Rights) Outstanding immediately prior to the effective
date of such merger or consolidation.


(e)Pursuant to Section 17-211(g) of the Delaware Act, an agreement of merger or
consolidation approved in accordance with this Article XIV may (i) effect any
amendment to this Agreement or (ii) effect the adoption of a new partnership
agreement for the Partnership if it is the Surviving Business Entity. Any such
amendment or adoption made pursuant to this Section 14.3 shall be effective at
the effective time or date of the merger or consolidation.


Section 14.4    Certificate of Merger or Certificate of Conversion. Upon the
required approval by the General Partner and the Unitholders of a Merger
Agreement or the Plan of Conversion, as the case may be, a certificate of merger
or certificate of conversion or other filing, as applicable, shall be executed
and filed with the Secretary of State of the State of Delaware or the
appropriate filing office of any other jurisdiction, as applicable, in
conformity with the requirements of the Delaware Act or other applicable law.


Section 14.5    Effect of Merger, Consolidation or Conversion.


(a)At the effective time of the merger:


(i)all of the rights, privileges and powers of each of the business entities
that has merged or consolidated, and all property, real, personal and mixed, and
all debts due to any of those business entities and all other things and causes
of action belonging to each of those business entities, shall be vested in the
Surviving Business Entity and after the merger or consolidation shall be the
property of the Surviving Business Entity to the extent they were of each
constituent business entity;


(ii)the title to any real property vested by deed or otherwise in any of those
constituent business entities shall not revert and is not in any way impaired
because of the merger or consolidation;


(iii)all rights of creditors and all liens on or security interests in property
of any of those constituent business entities shall be preserved unimpaired; and


(iv)all debts, liabilities and duties of those constituent business entities
shall attach to the Surviving Business Entity and may be enforced against it to
the same extent as if the debts, liabilities and duties had been incurred or
contracted by it.


(b)At the effective time of the conversion:

117

--------------------------------------------------------------------------------






(i)the Partnership shall continue to exist, without interruption, but in the
organizational form of the converted entity rather than in its prior
organizational form;


(ii)all rights, title, and interests to all real estate and other property owned
by the Partnership shall continue to be owned by the converted entity in its new
organizational form without reversion or impairment, without further act or
deed, and without any transfer or assignment having occurred, but subject to any
existing liens or other encumbrances thereon;


(iii)all liabilities and obligations of the Partnership shall continue to be
liabilities and obligations of the converted entity in its new organizational
form without impairment or diminution by reason of the conversion;


(iv)all rights of creditors or other parties with respect to or against the
prior interest holders or other owners of the Partnership in their capacities as
such in existence as of the effective time of the conversion will continue in
existence as to those liabilities and obligations and may be pursued by such
creditors and obligees as if the conversion did not occur;


(v)a proceeding pending by or against the Partnership or by or against any of
Partners in their capacities as such may be continued by or against the
converted entity in its new organizational form and by or against the prior
partners without any need for substitution of parties; and


(vi)the Partnership Interests that are to be converted into partnership
interests, shares, evidences of ownership, or other securities in the converted
entity as provided in the plan of conversion shall be so converted, and Partners
shall be entitled only to the rights provided in the Plan of Conversion.


ARTICLE XV


RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS


Section 15.1    Right to Acquire Limited Partner Interests.


(a)Notwithstanding any other provision of this Agreement, if at any time after
the consummation of the Initial Public Offering, the General Partner and its
Affiliates hold more than 80% of the total Limited Partner Interests of any
class then Outstanding, the General Partner shall then have the right, which
right it may assign and transfer in whole or in part to the Partnership or any
Affiliate of the General Partner, exercisable at its option, to purchase all,
but not less than all, of such Limited Partner Interests of such class then
Outstanding held by Persons other than the General Partner and its Affiliates,
at the greater of (x) the Current Market Price as of the date three Business
Days prior to the date that the notice described in Section 15.1(b) is mailed
and (y) the highest price paid by the General Partner or any of its Affiliates
for any such Limited Partner Interest of such class purchased during the 90-day
period preceding the date that the notice described in Section 15.1(b) is
mailed.

118

--------------------------------------------------------------------------------






(b)If the General Partner any Affiliate of the General Partner or the
Partnership elects to exercise the right to purchase Limited Partner Interests
granted pursuant to Section 15.1(a), the General Partner shall deliver to the
applicable Transfer Agent notice of such election to purchase (the “Notice of
Election to Purchase”) and shall cause the Transfer Agent to mail a copy of such
Notice of Election to Purchase to the Record Holders of Limited Partner
Interests of such class (as of a Record Date selected by the General Partner),
together with such information as may be required by law, rule or regulation, at
least 10, but not more than 60, days prior to the Purchase Date. Such Notice of
Election to Purchase shall also be filed and distributed as may be required by
the Commission or any National Securities Exchange on which such Limited Partner
Interests are listed. The Notice of Election to Purchase shall specify the
Purchase Date and the price (determined in accordance with Section 15.1(a)) at
which Limited Partner Interests will be purchased and state that the General
Partner, its Affiliate or the Partnership, as the case may be, elects to
purchase such Limited Partner Interests, upon surrender of Certificates
representing such Limited Partner Interests, in the case of Limited Partner
Interests evidenced by Certificates, or instructions agreeing to such redemption
in exchange for payment, at such office or offices of the Transfer Agent as the
Transfer Agent may specify, or as may be required by any National Securities
Exchange on which such Limited Partner Interests are listed. Any such Notice of
Election to Purchase mailed to a Record Holder of Limited Partner Interests at
his address as reflected in the Register shall be conclusively presumed to have
been given regardless of whether the owner receives such notice. On or prior to
the Purchase Date, the General Partner, its Affiliate or the Partnership, as the
case may be, shall deposit with the Transfer Agent or exchange agent cash in an
amount sufficient to pay the aggregate purchase price of all of such Limited
Partner Interests to be purchased in accordance with this Section 15.1. If the
Notice of Election to Purchase shall have been duly given as aforesaid at least
10 days prior to the Purchase Date, and if on or prior to the Purchase Date the
deposit described in the preceding sentence has been made for the benefit of the
holders of Limited Partner Interests subject to purchase as provided herein,
then from and after the Purchase Date, notwithstanding that any Certificate or
redemption instructions shall not have been surrendered for purchase or
provided, respectively, all rights of the holders of such Limited Partner
Interests (including any rights pursuant to Article IV, Article V, Article VI,
and Article XII) shall thereupon cease, except the right to receive the purchase
price (determined in accordance with Section 15.1(a)) for Limited Partner
Interests therefor, without interest, upon surrender to the Transfer Agent of
the Certificates representing such Limited Partner Interests, in the case of
Limited Partner Interests evidenced by Certificates, or instructions agreeing to
such redemption, and such Limited Partner Interests shall thereupon be deemed to
be transferred to the General Partner, its Affiliate or the Partnership, as the
case may be, in the Register, and the General Partner or any Affiliate of the
General Partner, or the Partnership, as the case may be, shall be deemed to be
the Record Holder of all such Limited Partner Interests from and after the
Purchase Date and shall have all rights as the Record Holder of such Limited
Partner Interests (including all rights as owner of such Limited Partner
Interests pursuant to Article IV, Article V, Article VI and Article XII).


(c)In the case of Limited Partner Interests evidenced by Certificates, at any
time from and after the Purchase Date, a holder of an Outstanding Limited
Partner Interest subject to purchase as provided in this Section 15.1 may
surrender his Certificate evidencing such Limited Partner Interest to the
Transfer Agent in exchange for payment of the amount described in

119

--------------------------------------------------------------------------------






Section 15.1(a), therefor, without interest thereon, in accordance with
procedures set forth by the General Partner.


ARTICLE XVI


GENERAL PROVISIONS


Section 16.1    Addresses and Notices; Written Communications.


(a)Any notice, demand, request, report or proxy materials required or permitted
to be given or made to a Partner under this Agreement shall be in writing and
shall be deemed given or made when delivered in person or when sent by first
class United States mail or by other means of written communication to the
Partner at the address described below. Except as otherwise provided herein, any
notice, payment or report to be given or made to a Partner hereunder shall be
deemed conclusively to have been given or made, and the obligation to give such
notice or report or to make such payment shall be deemed conclusively to have
been fully satisfied, upon sending of such notice, payment or report to the
Record Holder of such Partnership Interests at his address as shown in the
Register, regardless of any claim of any Person who may have an interest in such
Partnership Interests by reason of any assignment or otherwise. An affidavit or
certificate of making of any notice, payment or report in accordance with the
provisions of this Section 16.1 executed by the General Partner, the Transfer
Agent or the mailing organization shall be prima facie evidence of the giving or
making of such notice, payment or report. If any notice, payment or report
addressed to a Record Holder at the address of such Record Holder appearing in
the Register is returned by the United States Postal Service marked to indicate
that the United States Postal Service is unable to deliver it, such notice,
payment or report and any subsequent notices, payments and reports shall be
deemed to have been duly given or made without further mailing (until such time
as such Record Holder or another Person notifies the Transfer Agent or the
Partnership of a change in his address) if they are available for the Partner at
the principal office of the Partnership for a period of one year from the date
of the giving or making of such notice, payment or report to the other Partners.
Any notice to the Partnership shall be deemed given if received by the General
Partner at the principal office of the Partnership designated pursuant to
Section 2.3. The General Partner may rely and shall be protected in relying on
any notice or other document from a Partner or other Person if believed by it to
be genuine.


(b)The terms “in writing,” “written communications,” “written notice” and words
of similar import shall be deemed satisfied under this Agreement by use of
e-mail and other forms of electronic communication.


Section 16.2    Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.


Section 16.3    Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.

120

--------------------------------------------------------------------------------


Section 16.4    Integration. This Agreement constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto.


Section 16.5    Creditors. None of the provisions of this Agreement shall be for
the benefit of, or shall be enforceable by, any creditor of the Partnership.


Section 16.6    Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.


Section 16.7    Third-Party Beneficiaries. Each Partner agrees that (a) any
Indemnitee shall be entitled to assert rights and remedies hereunder as a
third-party beneficiary hereto with respect to those provisions of this
Agreement affording a right, benefit or privilege to such Indemnitee and (b) any
Unrestricted Person shall be entitled to assert rights and remedies hereunder as
a third-party beneficiary hereto with respect to those provisions of this
Agreement affording a right, benefit or privilege to such Unrestricted Person.


Section 16.8    Counterparts. This Agreement may be executed in counterparts,
all of which together shall constitute an agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart. Each party shall become bound by this
Agreement immediately upon affixing its signature hereto or, in the case of a
Person acquiring a Limited Partner Interest, pursuant to Section 10.1(a) or (b)
without execution hereof.


Section 16.9    Applicable Law; Forum, Venue and Jurisdiction; Waiver of Trial
by Jury.


(a)This Agreement shall be construed in accordance with and governed by the laws
of the State of Delaware, without regard to the principles of conflicts of law.


(b)Each of the Partners and each Person or Group holding any beneficial interest
in the Partnership (whether through a broker, dealer, bank, trust company or
clearing corporation or an agent of any of the foregoing or otherwise):


(i)irrevocably agrees that any claims, suits, actions or proceedings (A) arising
out of or relating in any way to this Agreement (including any claims, suits or
actions to interpret, apply or enforce the provisions of this Agreement or the
duties, obligations or liabilities among Partners or of Partners to the
Partnership, or the rights or powers of, or restrictions on, the Partners or the
Partnership), (B) brought in a derivative manner on behalf of the Partnership,
(C) asserting a claim of breach of a duty (including a fiduciary duty) owed by
any director, officer, or other employee of the Partnership or the General
Partner, or owed by the General Partner, to the Partnership or the Partners, (D)
asserting a claim arising pursuant to any provision of the Delaware Act or (E)
asserting a claim governed by the internal affairs doctrine shall be exclusively
brought in the Court of Chancery of the State of Delaware (or, if such court
does not have subject matter jurisdiction, any other court located in the State
of Delaware with subject matter jurisdiction), in each case regardless of
whether such claims, suits, actions or proceedings



121

--------------------------------------------------------------------------------


sound in contract, tort, fraud or otherwise, are based on common law, statutory,
equitable, legal or other grounds, or are derivative or direct claims;


(ii)irrevocably submits to the exclusive jurisdiction of such courts in
connection with any such claim, suit, action or proceeding;


(iii)agrees not to, and waives any right to, assert in any such claim, suit,
action or proceeding that (A) it is not personally subject to the jurisdiction
of such courts or of any other court to which proceedings in such courts may be
appealed, (B) such claim, suit, action or proceeding is brought in an
inconvenient forum, or (C) the venue of such claim, suit, action or proceeding
is improper;


(iv)expressly waives any requirement for the posting of a bond by a party
bringing such claim, suit, action or proceeding; and


(v)consents to process being served in any such claim, suit, action or
proceeding by mailing, certified mail, return receipt requested, a copy thereof
to such party at the address in effect for notices hereunder, and agrees that
such services shall constitute good and sufficient service of process and notice
thereof; provided, nothing in clause (v) hereof shall affect or limit any right
to serve process in any other manner permitted by law.


Section 16.10    Invalidity of Provisions. If any provision or part of a
provision of this Agreement is or becomes for any reason, invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions and/or parts thereof contained herein shall not be affected
thereby and this Agreement shall, to the fullest extent permitted by law, be
reformed and construed as if such invalid, illegal or unenforceable provision,
or part of a provision, had never been contained herein, and such provisions
and/or part shall be reformed so that it would be valid, legal and enforceable
to the maximum extent possible.


Section 16.11    Consent of Partners. Each Partner hereby expressly consents and
agrees that, whenever in this Agreement it is specified that an action may be
taken upon the affirmative vote or consent of less than all of the Partners,
such action may be so taken upon the concurrence of less than all of the
Partners and each Partner shall be bound by the results of such action.
    
Section 16.12    Facsimile Signatures. The use of facsimile signatures affixed
in the name and on behalf of the transfer agent and registrar of the Partnership
on Certificates representing Units is expressly permitted by this Agreement.


[Signature Pages Follow]



122

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
 
GENERAL PARTNER
 
 
 
 
 
 
 
CNP OGE GP LLC
 
 
 
 
 
 
 
By:
/s/ David M. McClanahan
 
 
 
David M. McClanahan
 
 
 
Interim Chairman
 
 
 
 
 
 
 
LIMITED PARTNERS:
 
 
 
 
 
 
 
CenterPoint Energy Resources Corp.
 
 
 
 
 
 
By:
/s/ Gary L. Whitlock
 
 
 
Gary L. Whitlock
 
 
 
Executive Vice President and Chief Financial Officer
 
 
 
 
 


 
OGE Enogex Holdings LLC
 
 
 
 
 
 
 
By:
OGE Energy Corp., its Sole Member
 
 
 
 
 
 
 
By:
/s/ Sean Trauschke
 
 
 
Sean Trauschke
 
 
 
Vice President and Chief Financial Officer
 
 
 
 
 
 
 
Enogex Holdings LLC
 
 
 
 
 
 
 
By:
/s/ Robb E. Turner
 
 
 
Robb E. Turner
 
 
 
Vice President
 
 
 
 
 


























[Signature Page to First Amended and Restated Partnership Agreement
of Limited Partnership of CenterPoint Energy Field Services LP]

--------------------------------------------------------------------------------




EXHIBIT A
Certificate Evidencing Common Units
Representing Limited Partner Interests in
CENTERPOINT ENERGY FIELD SERVICES LP
No.____________
 
 
 
________Common Units

In accordance with Section 4.1 of the First Amended and Restated Agreement of
Limited Partnership of CenterPoint Energy Field Services LP, as amended,
supplemented or restated from time to time (the “Partnership Agreement”),
CenterPoint Energy Field Services LP, a Delaware limited partnership (the
“Partnership”), hereby certifies that _______________________ (the “Holder”) is
the registered owner of ________ Common Units representing limited partner
interests in the Partnership (the “Common Units”) transferable on the books of
the Partnership, in person or by duly authorized attorney, upon surrender of
this Certificate properly endorsed. The rights, preferences and limitations of
the Common Units are set forth in, and this Certificate and the Common Units
represented hereby are issued and shall in all respects be subject to the terms
and provisions of, the Partnership Agreement. Copies of the Partnership
Agreement are on file at, and will be furnished without charge on delivery of
written request to the Partnership at, the principal office of the Partnership
located at 6120 S. Yale, Suite 805, Tulsa, OK 74136. Capitalized terms used
herein but not defined shall have the meanings given them in the Partnership
Agreement.
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF CENTERPOINT ENERGY
FIELD SERVICES LP THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED
OR OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF CenterPoint Energy Field Services LP UNDER THE LAWS OF THE
STATE OF DELAWARE, OR (C) CAUSE CenterPoint Energy Field Services LP TO BE
TREATED AS AN ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS
AN ENTITY FOR FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED
OR TAXED). CNP OGE GP LLC, THE GENERAL PARTNER OF CenterPoint Energy Field
Services LP, MAY IMPOSE ADDITIONAL RESTRICTIONS ON THE TRANSFER OF THIS SECURITY
IF IT RECEIVES AN OPINION OF COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO
(A) AVOID A SIGNIFICANT RISK OF CenterPoint Energy Field Services LP BECOMING
TAXABLE AS A CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR FEDERAL
INCOME TAX PURPOSES OR (B) IN THE CASE OF LIMITED PARTNER INTERESTS, TO PRESERVE
THE UNIFORMITY THEREOF (OR ANY CLASS OR CLASSES OF LIMITED PARTNER INTERESTS).
THE RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE THE SETTLEMENT OF ANY
TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH THE FACILITIES OF ANY






--------------------------------------------------------------------------------


NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS LISTED OR ADMITTED TO
TRADING.
The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the Partnership Agreement, (ii)
represented and warranted that the Holder has all right, power and authority
and, if an individual, the capacity necessary to enter into the Partnership
Agreement and (iii) made the waivers and given the consents and approvals
contained in the Partnership Agreement.
This Certificate shall not be valid for any purpose unless it has been
countersigned and registered by the Transfer Agent. This Certificate shall be
governed by and construed in accordance with the laws of the State of Delaware.
Dated:
                                                                             
CenterPoint Energy Field Services LP
 
 
 
Countersigned and Registered by:
By:
CNP OGE GP LLC
 
 
 
 
 
 
[•],
By:
                                                                                      
As Transfer Agent and Registrar
Name:
                                                                                 
 
 
 
 
By:
                                                                                      
 
 
Secretary


--------------------------------------------------------------------------------


[Reverse of Certificate]
ABBREVIATIONS
The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:
TEN COM - as tenants in common
UNIF GIFT/TRANSFERS MIN ACT

TEN ENT - as tenants by the entireties
__________ Custodian _________
JT TEN - as joint tenants with right of survivorship and not as tenants in
common
(Cust) (Minor)
Under Uniform Gifts/Transfers to CD Minors Act (State)



Additional abbreviations, though not in the above list, may also be used.


ASSIGNMENT OF COMMON UNITS OF
CENTERPOINT ENERGY FIELD SERVICES LP


FOR VALUE RECEIVED, _________ hereby assigns, conveys, sells and transfers unto
(Please print or typewrite name and address of assignee)
 
(Please insert Social Security or other identifying number of assignee)
____________ Common Units representing limited partner interests evidenced by
this Certificate, subject to the Partnership Agreement, and does hereby
irrevocably constitute and appoint ___________ as its attorney-in-fact with full
power of substitution to transfer the same on the books of CenterPoint Energy
Field Services LP.
 
 
 
Date: _________________________
 
NOTE: The signature to any endorsement hereon must correspond with the name as
written upon the face of this Certificate in every particular. without
alteration, enlargement or change.
 
 
 
THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN
AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM), PURSUANT TO S.E.C. RULE
17Ad-15
 


__________________________________________________
(Signature)






__________________________________________________
(Signature)
 
 
 
No transfer of the Common Units evidenced hereby will be registered on the books
of the Partnership, unless the Certificate evidencing the Common Units to be
transferred is surrendered for registration or transfer.


--------------------------------------------------------------------------------


EXHIBIT B


Partner
Units
Percentage Limited Partner Interest
Common Units
 
 
CenterPoint Energy Resources Corp.
291,002,583


58.333
%
OGE Enogex Holdings LLC
141,956,176


28.456
%
Enogex Holdings LLC
65,908,224


13.212
%
Total Common Units
498,866,983


100.00
%


--------------------------------------------------------------------------------


EXHIBIT C
Affiliate Transactions
OGE Energy Corp.
1.
Extensions or renewals of any agreement covering shared fee property, easements,
rights-of-way or ingress or egress access between Oklahoma Gas and Electric
Company. (“OG&E”) and an Enogex Entity (as such term is defined in the Master
Formation Agreement);



2.
Any amendments to or modifications of other agreements between OGE or its
affiliates (other than the Enogex Entities), on the one hand, and the Enogex
Entities, on the other hand, so long as such amendments or modifications are
reasonably consistent with the current terms of such agreements;



CenterPoint Energy, Inc.
1.
Extensions or renewals of the following contracts, which are expected to expire
on or before December 31, 2015:



a.
Any agreement covering shared fee property, easements, rights-of-way or ingress
or egress access between CenterPoint Energy Resources Corp. (“CERC”) and a CNP
Midstream Entity (as such term is defined in the Master Formation Agreement);



2.
Any amendments to or modifications of other agreements between CERC or its
affiliates (other than the CNP Midstream Entities), on the one hand, and the CNP
Midstream Entities, on the other hand, so long as such amendments or
modifications are reasonably consistent with the current terms of such
agreements;



3.
Expected agreements between CERC and CenterPoint Energy Gas Transmission
Company, LLC (“CEGT”) governing the following:



a.
The installation and operation of an odorization facility for CEGT's interstate
pipeline;

b.
Shared services agreement by which CERC distribution company personnel read
low-flow meters for CEGT;

c.
CERC performance of maintenance and repair on small-diameter CEGT plastic pipe,
as requested by CEGT;

d.
The relocation of certain of CEGT's interstate pipeline facilities (including
CEGT's Line A) by CERC;

e.
Various transfers of non-core pipeline assets to CERC pursuant to planned asset
rationalization activities.


--------------------------------------------------------------------------------


EXHIBIT D
Partnership Equity Value Example
For example, assuming the aggregate amount of Adjusted Available Cash for four
most recently completed Quarters is $575,250,300, the Alerian MLP Index Yield is
5.00% for the period of determination and the number of Common Units Outstanding
are 506,986,500, the Partnership Equity Value and Unit Price would be derived as
follows:
Partnership Equity Value
=
Aggregate Adjusted Available Cash for four recent Quarters
5.8% * [(Current Alerian MLP Yield)/5.97%)]



Therefore, for example:


= $575,250,300 / [5.8% * (5.00%/(5.97%))]
= $ 11,842,221,693    
Unit Price =        Partnership Equity Value/Common Units Outstanding
Therefore, for example: = $ 11,842,221,693 / 506,986,500 units
= $23.35 / unit


